Exhibit 10.1

EXECUTION COPY

$900,000,000.00

CREDIT AGREEMENT

Dated as of May 3, 2010

among

J. RAY MCDERMOTT, S.A.

as the Initial Borrower

and

MCDERMOTT INTERNATIONAL, INC.

as the New Borrower

and

THE LENDERS AND ISSUERS PARTY HERETO

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Administrative Agent, Collateral Agent, Joint Lead Arranger and Joint
Bookrunner

and

BANC OF AMERICA SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

and

BNP PARIBAS

as Syndication Agent

and

WELLS FARGO BANK, N.A.

and

BANK OF AMERICA, N.A.

and

THE BANK OF NOVA SCOTIA

and

BBVA COMPASS

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I            Definitions, Interpretation And Accounting
Terms    1

Section 1.1

   Defined Terms    1

Section 1.2

   Computation of Time Periods    39

Section 1.3

   Accounting Terms and Principles    39

Section 1.4

   Certain Terms    40 ARTICLE II            The Loans and Letters of Credit   
41

Section 2.1

   The Revolving Commitments    41

Section 2.2

   Borrowing Procedures    41

Section 2.3

   Swing Loans    42

Section 2.4

   Letters of Credit    44

Section 2.5

   Reduction and Termination of the Revolving Commitments    51

Section 2.6

   Repayment of Loans    51

Section 2.7

   Evidence of Debt    52

Section 2.8

   Optional Prepayments    52

Section 2.9

   Mandatory Prepayments    53

Section 2.10

   Interest    53

Section 2.11

   Conversion/Continuation Option    54

Section 2.12

   Fees    55

Section 2.13

   Payments and Computations    56

Section 2.14

   Special Provisions Governing Eurodollar Rate Loans    59

Section 2.15

   Capital Adequacy    61

Section 2.16

   Taxes    62

Section 2.17

   Substitution of Lenders    65

Section 2.18

   Incremental Revolving Commitments    66

Section 2.19

   Cash Collateral    67

Section 2.20

   Defaulting Lenders    68 ARTICLE III            Conditions To Loans And
Letters Of Credit    71

Section 3.1

   Conditions Precedent to Effectiveness    71

Section 3.2

   Conditions Precedent to Each Loan and Letter of Credit    75

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          Page

Section 3.3

   Determinations of Initial Borrowing Conditions    75

ARTICLE IV            Representations and Warranties

   76

Section 4.1

   Corporate Existence; Compliance with Law    76

Section 4.2

   Corporate Power; Authorization; Enforceable Obligations    76

Section 4.3

   Ownership of Borrowers; Subsidiaries    77

Section 4.4

   Financial Statements    79

Section 4.5

   Material Adverse Effect    79

Section 4.6

   Solvency    79

Section 4.7

   Litigation    79

Section 4.8

   Taxes    80

Section 4.9

   Full Disclosure    80

Section 4.10

   Margin Regulations    80

Section 4.11

   No Burdensome Restrictions; No Defaults    80

Section 4.12

   Investment Company Act    81

Section 4.13

   Use of Proceeds    81

Section 4.14

   Insurance    81

Section 4.15

   Labor Matters    81

Section 4.16

   ERISA    82

Section 4.17

   Environmental Matters    83

Section 4.18

   Intellectual Property    83

Section 4.19

   Title; Real Property    84

Section 4.20

   Mortgaged Vessels    85

ARTICLE V            Financial Covenants

   86

Section 5.1

   Maximum Leverage Ratio    86

Section 5.2

   Minimum Interest Coverage Ratio    86

ARTICLE VI            Reporting Covenants

   86

Section 6.1

   Financial Statements    86

Section 6.2

   Collateral Reporting Requirements    87

Section 6.3

   Default Notices    89

Section 6.4

   Litigation    89

Section 6.5

   Labor Relations    89

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          Page

Section 6.6

   Tax Returns    90

Section 6.7

   Insurance    90

Section 6.8

   ERISA Matters    90

Section 6.9

   Environmental Matters    91

Section 6.10

   Patriot Act Information    91

Section 6.11

   Other Information    92

Section 6.12

   Existing Babcock Guaranties    92

ARTICLE VII            Affirmative Covenants

   92

Section 7.1

   Preservation of Corporate Existence, Etc    92

Section 7.2

   Compliance with Laws, Etc    92

Section 7.3

   Conduct of Business    93

Section 7.4

   Payment of Taxes, Etc    93

Section 7.5

   Maintenance of Insurance    93

Section 7.6

   Access    94

Section 7.7

   Keeping of Books    94

Section 7.8

   Maintenance of Properties, Etc    94

Section 7.9

   Application of Proceeds    94

Section 7.10

   Environmental    94

Section 7.11

   Additional Collateral and Guaranties; Collateral Fall-away    97

Section 7.12

   Real Property    98

Section 7.13

   Ratings    99

Section 7.14

   Cancellation of Existing Babcock Guaranties    99

Section 7.15

   Post-Closing Covenants    99

ARTICLE VIII            Negative Covenants

   102

Section 8.1

   Indebtedness    102

Section 8.2

   Liens, Etc    104

Section 8.3

   Acquisitions    106

Section 8.4

   Sale of Assets    106

Section 8.5

   Restricted Payments    108

Section 8.6

   Restriction on Fundamental Changes    110

Section 8.7

   Change in Nature of Business    110

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          Page

Section 8.8

   Transactions with Affiliates    110

Section 8.9

   Restrictions on Subsidiary Distributions; No New Negative Pledge    111

Section 8.10

   Modification of Constituent Documents    111

Section 8.11

   Accounting Changes; Fiscal Year    111

Section 8.12

   Margin Regulations    111

Section 8.13

   Sale/Leasebacks    112

Section 8.14

   Capital Expenditures    112

Section 8.15

   Cancellation of Indebtedness Owed to It    112

Section 8.16

   No Speculative Transactions    112

Section 8.17

   Post-Termination Benefits    112

Section 8.18

   Activities in Panama    113

Section 8.19

   Terms of Spin    113

Section 8.20

   Vessel Flags    113

Section 8.21

   Existing Babcock Guaranties    114

ARTICLE IX            Events of Default

   114

Section 9.1

   Events of Default    114

Section 9.2

   Remedies    116

Section 9.3

   Actions in Respect of Letters of Credit    116

ARTICLE X            The Administrative Agent and Other Agents

   117

Section 10.1

   Authorization and Action    117

Section 10.2

   Administrative Agent’s Reliance, Etc    118

Section 10.3

   The Agents Individually    119

Section 10.4

   Lender Credit Decision    119

Section 10.5

   Indemnification    119

Section 10.6

   Successor Agents    120

Section 10.7

   Concerning the Collateral and the Collateral Documents    122

Section 10.8

   Collateral Matters Relating to Related Obligations    123

Section 10.9

   Other Agents    124

ARTICLE XI            Miscellaneous

   124

Section 11.1

   Amendments, Waivers, Etc    124

Section 11.2

   Assignments and Participations    127

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          Page

Section 11.3

   Costs and Expenses    131

Section 11.4

   Indemnities    133

Section 11.5

   Limitation of Liability    135

Section 11.6

   Right of Set-off    135

Section 11.7

   Sharing of Payments, Etc    136

Section 11.8

   Notices, Etc    137

Section 11.9

   No Waiver; Remedies    138

Section 11.10

   Binding Effect    139

Section 11.11

   Governing Law    139

Section 11.12

   Submission to Jurisdiction; Service of Process    139

Section 11.13

   Waiver of Jury Trial    140

Section 11.14

   Marshaling; Payments Set Aside    140

Section 11.15

   Section Titles    140

Section 11.16

   Execution in Counterparts    140

Section 11.17

   Entire Agreement    140

Section 11.18

   Confidentiality    141

Section 11.19

   Judgment Currency    141

Section 11.20

   Severability    142

Section 11.21

   Assumption of New Borrower    142

Schedules

 

  Schedule I    -    Revolving Commitments      Schedule II    -    Applicable
Commitment Fee Rate            and Applicable Margin      Schedule III    -   
Guarantors      Schedule IV    -    Letter of Credit Issuer           
Commitments      Schedule V    -    Transferred Joint Ventures      Schedule VI
   -    Transferred Subsidiaries      Schedule VII    -    Unrestricted
Subsidiaries      Schedule VIII    -    Performance Letters of Credit     
Schedule 1.1    -    Joint Ventures      Schedule 2.4    -    Existing Letters
of Credit      Schedule 4.2    -    Consents      Schedule 4.3(a)    -   
Effective Date Ownership of            Subsidiaries      Schedule 4.3(b)    -   
Post-Spin Ownership of            Subsidiaries   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

  Schedule 4.7    -    Litigation      Schedule 4.15    -    Labor Matters     
Schedule 4.16    -    ERISA      Schedule 4.17    -    Environmental Matters   
  Schedule 4.19(a)    -    Real Property      Schedule 4.19(b)    -    Mortgaged
Properties      Schedule 8.1    -    Existing Indebtedness      Schedule 8.2   
-    Existing Liens      Schedule 8.5    -    Existing Investments      Schedule
8.8    -    Affiliate Agreements      Schedule 8.20    -    Permitted Flags   
Exhibits              Exhibit A    -    Form of Assignment and           
Acceptance      Exhibit B    -    Form of Promissory Note      Exhibit C    -   
Form of Notice of Borrowing      Exhibit D    -    Form of Swing Loan Request   
  Exhibit E    -    Form of Letter of Credit Request      Exhibit F    -    Form
of Notice of Conversion or            Continuation      Exhibit G    -    Global
Intercompany Note      Exhibit H    -    Form of Compliance Certificate     
Exhibit I    -    Form of Landlord Lien Waiver      Exhibit J    -    Effective
Date Certificate   

 

vi



--------------------------------------------------------------------------------

This Credit Agreement dated as of May 3, 2010 is among J. Ray McDermott, S.A., a
Panamanian corporation (the “Initial Borrower”), McDermott International, Inc.,
a Panamanian corporation (the “New Borrower”), the Lenders (as defined below),
the Issuers (as defined below), and Crédit Agricole Corporate and Investment
Bank (“CA CIB”), as administrative agent for the Lenders and the Issuers (in
such capacity, and together with its successors pursuant to Section 10.6(a)
(Successor Agents)), the “Administrative Agent”) and collateral agent for the
Lenders and the Issuers (in such capacity, and together with its successors
pursuant to Section 10.6(b) (Successor Agents), the “Collateral Agent”).

The parties to this Credit Agreement agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“2006 Credit Agreement” means the Credit Agreement dated as of June 6, 2006 (as
amended, supplemented or otherwise modified) among the Initial Borrower, Credit
Suisse, Cayman Islands Branch, as administrative agent and collateral agent, and
the lenders and other agents party thereto.

“Acquisition” means, with respect to any Person, any transaction, or series of
related transactions, consummated on or after the date of this Agreement, by
which such Person (a) acquires any ongoing business or all or substantially all
of the assets of any Person or group of Persons, or division thereof
constituting an ongoing business, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership,
limited liability company, or other entity that is not a corporation
constituting an ongoing business; provided, however, that any acquisition of
assets, equity securities or ownership interests of a Person that is a
Subsidiary of such Person prior to such acquisition shall not constitute an
“Acquisition” hereunder.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling or that is controlled by or is under common control with
such Person, each officer, director or general partner of such Person, and each
Person that is the beneficial owner of 10% or more of any class of Voting Stock
of such Person. For the purposes of this definition, “control” means the
possession of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Affiliate Agreements” means, collectively, the agreements listed on Schedule
8.8 hereto.

“Agents” means the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents and the Syndication Agent.

“Agreement” means this Credit Agreement, dated as of May 3, 2010, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Alternative Currency” means any lawful currency (other than Dollars) of any of
the G-20 Countries (or any other currency acceptable to the Administrative Agent
in its sole discretion).

“Applicable Commitment Fee Rate” has the meaning specified in Schedule II.

“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan, and its Eurodollar Lending
Office in the case of a Eurodollar Rate Loan.

“Applicable Margin” has the meaning specified in Schedule II.

“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance) or any
other form approved by the Administrative Agent.

“Authorized Officer” means any Responsible Officer or any other Person
designated as an “Authorized Officer” of a Loan Party by prior written notice
from such Loan Party to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Available Credit” means, at any time, an amount equal to (a) the aggregate then
effective Revolving Commitments minus (b) the aggregate Outstandings at such
time.

“Babcock” means The Babcock & Wilcox Company, a Delaware corporation.

“Babcock Entities” means Babcock and each Person that is anticipated to be a
Subsidiary of Babcock after the Spin.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal to the
greatest of the following:

(a) the Prime Rate then in effect;

(b) 0.5% per annum plus the Federal Funds Rate then in effect; and

(c) 1.0% per annum plus the Eurodollar Rate determined in accordance with clause
(b) of the definition thereof.

If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate or the Eurodollar Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the “Base Rate” shall be determined without
regard to clause (b) or (c), as applicable above until the circumstances giving
rise to such inability no longer exist. Any change in the Base Rate due to a
change in the Eurodollar Rate, the Federal Funds Rate or the Prime Rate shall be
effective on the effective date of such change in the Eurodollar Rate, the
Federal Funds Rate or the Prime Rate, respectively.

“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.

“Borrower” means (a) until the effective time of the Spin, the Initial Borrower
and (b) immediately after the effective time of the Spin and thereafter, the New
Borrower.

“Borrower’s Accountants” means the Borrower’s accountants, which shall be
Deloitte & Touche LLP or another firm of independent nationally recognized
public accountants.

“Borrowing” means a borrowing consisting of Revolving Loans made or to be made
on the same day by the Lenders ratably according to their respective Revolving
Commitments.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or

 

3



--------------------------------------------------------------------------------

any Eurodollar Rate Loans, a day on which dealings in Dollar deposits are also
carried on in the London interbank market.

“CA CIB” has the meaning specified in the preamble to this Agreement.

“Capital Expenditures” means, with respect to any Person for any period:

(a) the aggregate of amounts that would be reflected as additions to property,
plant or equipment on a consolidated balance sheet of such Person and its
Restricted Subsidiaries prepared in conformity with GAAP, excluding interest
capitalized during construction minus

(b) the aggregate of such amounts used to acquire assets useful in the
Borrower’s and its Restricted Subsidiaries’ business to the extent such amounts
arose from a sale or disposition of equipment described in Section 8.4(c) (Sale
of Assets);

excluding, however, (i) such amounts to the extent financed with the proceeds of
Indebtedness permitted to be incurred hereunder (other than the Loans),
(ii) such amounts to the extent financed with insurance or condemnation proceeds
received with respect to loss of, damage to or taking of property of the
Borrower or any of its Restricted Subsidiaries, (iii) such amounts recovered or
recoverable in the price of a contract with a customer of the Borrower or a
Restricted Subsidiary, (iv) to the extent that the Cobia Permitted Acquisition,
any Cobia Permitted Investment or any Permitted Acquisition would otherwise
constitute Capital Expenditures, such amounts, and (v) such amounts related to
Cobia Equipment purchased or otherwise acquired by the Borrower or any of its
Restricted Subsidiaries in an aggregate amount since December 8, 2009, of up to
$138,500,000.00.

“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Restricted Subsidiaries
under Capital Leases, as determined on a consolidated basis in conformity with
GAAP.

“Captive Insurance Subsidiary” means each captive insurance company that is a
Subsidiary of the Borrower. As of the Effective Date, the only Captive Insurance
Subsidiary is Lagniappe Insurance Company, Ltd., a Bermuda corporation. As part
of the Spin Steps, Boudin Insurance Company, Ltd., a Bermuda corporation, will
also become a Captive Insurance Subsidiary.

“Cash Collateral Account” means any blocked cash collateral account pledged by
the Borrower to the Collateral Agent for the benefit of the Secured Parties
containing cash deposited pursuant to Section 2.4(b) (Letters of Credit), 2.19
(Cash Collateral), or 9.3 (Actions in Respect of Letters of Credit) to be
maintained at the Collateral Agent’s office.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(a) securities issued or fully guaranteed or insured by the United States
government or any agency thereof;

(b) certificates of deposit, eurodollar time deposits, overnight bank deposits
and bankers’ acceptances of (i) any commercial bank organized under the laws of
the United States, any state thereof, the District of Columbia, any foreign bank
organized in a country belonging to the OECD, or any branch or agency of any of
the foregoing, in each case if such bank has a minimum rating at the time of
investment of A-1+ by S&P or P-1 by Moody’s, or (ii) any Lender or any branch or
agency of any Lender;

(c) commercial paper with a minimum rating of A-1 or AAA by S&P or P-1 or Aaa by
Moody’s at the time of acquisition thereof;

(d) demand deposit accounts;

(e) (i) shares of any money market fund that has net assets of not less than
$500,000,000.00 and satisfies the requirements of rule 2a-7 under the Investment
Company Act of 1940 and (ii) shares of any offshore money market fund that has
net assets of not less than $500,000,000.00 and a $1 net asset mandate;

(f) fully collateralized repurchase agreements; and

(g) other investments permitted by the McDermott International Investments Co.,
Inc. Enhanced Liquidity Portfolio Guidelines dated as of July 21, 2008 (as
amended through the Effective Date), or any other cash management guidelines
approved by the Borrower and the Administrative Agent;

provided, however, that the maturities of all obligations of the type described
in clauses (a), (b) and (c) above shall not exceed one year from the date of
acquisition thereof.

“Cash Interest Expense” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Interest Expense for such period minus, to the
extent included in the calculation of Interest Expense for such period, (a) the
amount of debt discount and debt issuance costs amortized, (b) charges relating
to write-ups or write-downs in the book or carrying value of existing Financial
Covenant Debt and (c) interest payable in evidences of Indebtedness or by
addition to the principal of the related Indebtedness.

“Change of Control” means any of the following:

(a) prior to the effective time of the Spin, the New Borrower shall cease to own
and control, directly or indirectly, 100% of the issued and outstanding Voting
Stock of the Initial Borrower on a fully diluted basis;

 

5



--------------------------------------------------------------------------------

(b) any “person” or “group” (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934 as in effect on the date hereof) (excluding the New
Borrower and its Subsidiaries and excluding underwriters in the course of their
distribution of Voting Stock in an underwritten registered public offering
provided such underwriters shall not hold such Stock for longer than five
Business Days) (i) shall own directly or indirectly, beneficially or of record,
Stock representing more than 30% of either the aggregate ordinary voting power
or the aggregate equity value represented by the issued and outstanding Stock in
the New Borrower or (ii) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors of the
New Borrower or prior to the effective time of the Spin, the Initial Borrower;
or

(c) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors of either the
New Borrower or, prior to the effective time of the Spin, the Initial Borrower
(together with any new directors whose election by the board of directors of the
Initial Borrower or the New Borrower, as applicable, or whose nomination for
election by the stockholders of the Initial Borrower or the New Borrower, as
applicable, was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of such period or
whose elections or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.

“Cobia AcquisitionCo” means J. Ray McDermott (Norway), AS, a private limited
liability company organized and existing under the laws of Norway.

“Cobia Entities” means, collectively, Cobia AcquisitionCo, North Ocean II KS, a
limited partnership organized and existing under the laws of Norway, North Ocean
II AS, a private limited liability company organized and existing under the laws
of Norway, and North Ocean V AS, a private limited liability company organized
and existing under the laws of Norway. “Cobia Entity” means any of the Cobia
Entities.

“Cobia Equipment” means, (a) with respect to the vessel CSV North Ocean 102, the
equipment comprising the vertical lay system (including a tower with aligner and
tensioner(s), product highway, level winder, deepwater lowering system, one
crane, and related or ancillary components), (b) with respect to the CSV North
Ocean 105, the equipment comprising the rigid reel system (including the
vertical reel, level winder, tower with aligner, straightener and tensioner(s),
abandonment and recovery winch, incremental power unit, and related or ancillary
components), and (c) the land-based reel base to be purchased and/or constructed
in connection with the foregoing, in each case including related assets that are
utilized solely in connection with the foregoing equipment and proceeds of the
foregoing.

“Cobia Permitted Acquisition” means (a) the acquisition by Cobia AcquisitionCo
of 50% or more of the Stock of North Ocean II AS, a private limited liability
company organized and existing under the laws of Norway, 45% or more of the
Stock of North Ocean II KS, a limited partnership organized and existing under
the laws of Norway, and

 

6



--------------------------------------------------------------------------------

75% or more of the Stock of North Ocean V AS, a private limited liability
company organized and existing under the laws of Norway and (b) any Investments
by the Borrower and its Subsidiaries in Cobia AcquisitionCo necessary to effect
such acquisition; provided that:

(i) immediately after giving effect to such transactions, the Borrower would be
in compliance with Section 8.7 (Change in Nature of Business);

(ii) immediately after giving effect to such transactions, the Available Credit
plus any unrestricted cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries shall not be less than $75,000,000.00;

(iii) immediately after giving effect to such transactions, (i) no Default or
Event of Default shall have occurred and be continuing and the Borrower shall
have demonstrated to the Administrative Agent compliance with Section 5.1
(Maximum Leverage Ratio) on a pro forma basis as of the most recent Fiscal
Quarter end for which financial statements are available as if such maximum
Leverage Ratio were 0.25:1.00 more restrictive than as set forth in Section 5.1
(Maximum Leverage Ratio) and (ii) the statement set forth in Section 3.2(b)(i)
(Representations and Warranties; No Defaults) shall be true;

(iv) the aggregate consideration (excluding charter payments, Guaranty
Obligations and any future option payments) in respect of such transactions
since December 6, 2009 does not exceed $61,600,000.00; and

(v) the Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer of the Borrower certifying the accuracy of each of the
foregoing conditions.

“Cobia Permitted Asset Sale” means any Asset Sale to any Cobia Entity of any
Cobia Equipment; provided that:

(a) no Default or Event of Default is continuing or would result therefrom; and

(b) the aggregate consideration for such Asset Sales since December 6, 2009 does
not exceed $138,500,000.00.

“Cobia Permitted Investments” means any Investment in any Cobia Entity; provided
that:

(a) immediately after giving effect to such Investment, the Available Credit
plus any unrestricted cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries shall not be less than $75,000,000.00;

(b) immediately after giving effect to such Investment, (i) no Default or Event
of Default shall have occurred and be continuing and, if such Investment or

 

7



--------------------------------------------------------------------------------

series of related Investments exceeds $20,000,000.00, the Borrower shall have
demonstrated to the Administrative Agent compliance with Section 5.1 (Maximum
Leverage Ratio) on a pro forma basis as of the most recent Fiscal Quarter end
for which financial statements are available as if such maximum Leverage Ratio
were 0.25:1.00 more restrictive than as set forth in Section 5.1 (Maximum
Leverage Ratio) and (ii) the statement set forth in Section 3.2(b)(i)
(Representations and Warranties; No Defaults) shall be true;

(c) the aggregate amount of such Investments since December 6, 2009 does not
exceed $195,200,000.00; and

(d) if the amount of such Investment or series of related Investments is in
excess of $20,000,000.00, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
certifying the accuracy of each of the foregoing conditions.

“Code” means the Internal Revenue Code of 1986 (or any successor legislation
thereto).

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

“Collateral Agent” has the meaning specified in the preamble to this Agreement.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages
and any other document executed and delivered by a Loan Party granting or
perfecting a Lien on any of its property to secure payment of the Obligations.

“Compliance Certificate” has the meaning specified in Section 6.1(c) (Financial
Statements).

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the by-laws,
operating agreement or partnership agreement (or the equivalent governing
documents) of such Person.

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

 

8



--------------------------------------------------------------------------------

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding the Loan Documents) to which such Person is a party
or by which it or any of its property is bound.

“Co-Documentation Agents” means Wells Fargo Bank, N.A., Bank of America, N.A.,
The Bank of Nova Scotia, and BBVA Compass, each in their capacity as
co-documentation agent.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by GAAP
and, in the case of Collateral, there is no material risk of forfeiture of such
property;

(b) Liens of landlords arising by statute or lease contracts entered into in the
ordinary course, inchoate, statutory or construction liens, maritime liens and
liens of suppliers, mechanics, carriers, materialmen, warehousemen, producers,
operators or workmen and other liens imposed by law created in the ordinary
course of business for amounts not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(c) liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, taxes, assessments, statutory obligations or other
similar charges or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money) or in connection with
surety, appeal, customs or performance bonds or other similar instruments;

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of Real Property not materially
detracting from the value of such Real Property and not materially interfering
with the ordinary conduct of the business conducted at such Real Property;

(e) encumbrances arising under leases or subleases of Real Property that do not,
individually or in the aggregate, materially detract from the value of such Real
Property or materially interfere with the ordinary conduct of the business
conducted at such Real Property;

(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;

 

9



--------------------------------------------------------------------------------

(g) liens, pledges or deposits relating to escrows established in connection
with the purchase or sale of property otherwise permitted hereunder and the
amounts secured thereby shall not exceed the aggregate consideration in
connection with such purchase or sale (whether established for an adjustment in
purchase price or liabilities, to secure indemnities, or otherwise); and

(h) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or a Subsidiary of the Borrower, in each case granted
in the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

“Defaulting Lender” means, subject to Section 2.20(b) (Defaulting Lender Cure),
any Lender that, as determined by the Administrative Agent:

(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within three Business Days of the date required to be funded by it
hereunder;

(b) has notified the Borrower, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit;

(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations hereunder; or

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting

 

10



--------------------------------------------------------------------------------

Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Disqualified Stock” means with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is exchangeable for Indebtedness of such Person, or is redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is 91
days after the Revolving Facility Termination Date.

“Dollar Equivalent” means with respect to any Alternative Currency at the time
of determination thereof, the equivalent of such currency in Dollars determined
by using the rate of exchange quoted by (a) in the case the payment and
reimbursement of a drawing under a Letter of Credit issued in an Alternative
Currency, the Issuer of such Letter of Credit and (b) in all other cases, CA CIB
in New York, New York at 11:00 a.m. (New York time) on the date of determination
to prime banks in New York for the spot purchase in the New York foreign
exchange market of such amount of Dollars with such Alternative Currency.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” from time to time to the
Borrower and the Administrative Agent.

“EBITDA” means, for any period:

(a) Consolidated Net Income for such period plus

(b) the sum of, in each case to the extent deducted in the calculation of such
Consolidated Net Income but without duplication:

(i) any provision for income taxes;

(ii) Interest Expense;

(iii) depreciation expense;

(iv) amortization of intangibles or financing or acquisition costs;

(v) any aggregate net loss from the sale, exchange or other disposition of
business units by the Borrower or its Restricted Subsidiaries out of the
ordinary course of business; and

 

11



--------------------------------------------------------------------------------

(vi) all other non-cash charges (including impairment of intangible assets and
goodwill) and non-cash losses for such period;

provided, that, to the extent that all or any portion of the income or gains of
any Person is deducted pursuant to any of clauses (c)(iv) and (c)(v) below for a
given period, any amounts set forth in any of the preceding clauses (b)(i)
through (b)(vi) that are attributable to such Person shall not be included for
purposes of this clause (b) for such period, minus

(c) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication:

(i) any credit for income tax;

(ii) non-cash interest income;

(iii) any other non-cash gains which have been added in determining Consolidated
Net Income (other than any such gain or other item that has been deducted in
determining EBITDA for a prior period);

(iv) the income of any Restricted Subsidiary that is not a Guarantor to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by such Restricted Subsidiary of that income is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Restricted Subsidiary;

(v) the income of any Person (other than a Restricted Subsidiary) in which any
other Person (other than the Borrower or a Wholly-Owned Restricted Subsidiary or
any director holding qualifying shares in accordance with applicable law) has an
interest, except to the extent of the amount of dividends or other distributions
or transfers or loans actually paid to the Borrower or a Wholly-Owned Restricted
Subsidiary by such Person during such period;

(vi) any aggregate net gains from the sale, exchange or other disposition of
business units by the Borrower or its Restricted Subsidiaries out of the
ordinary course of business; and

(vii) cash payments during each period not deducted in the determination of
Consolidated Net Income on account of non-cash charges and non-cash losses taken
in a prior period.

EBITDA for a consecutive four-quarter period shall be calculated after giving
effect, on a pro forma basis, to Acquisitions made by the Borrower or its
Restricted Subsidiaries during such period and the sale, exchange or other
disposition of business units by the Borrower or its Restricted Subsidiaries out
of the ordinary course of business during such period (and subsequent to such
period and on or before the date of incurrence

 

12



--------------------------------------------------------------------------------

of the Indebtedness giving rise to the need to calculate the Leverage Ratio) as
if such Acquisitions or sale, exchange or other disposition occurred on the
first day of the period so long as the Borrower provides to the Administrative
Agent reconciliations and other detailed information relating to adjustments to
the relevant financial statements (including copies of financial statements of
the Person or assets acquired in such Acquisition) used in computing EBITDA (and
the relevant elements thereof) sufficient to demonstrate such pro forma
calculations in reasonable detail.

“Effective Date” has the meaning specified in Section 3.1 (Conditions Precedent
to Effectiveness).

“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or an
Approved Fund, (b) a commercial bank having total assets in excess of
$5,000,000,000.00, (c) a finance company, insurance company or any other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans and having a net worth, determined in accordance with GAAP, in excess of
$250,000,000.00 or, to the extent net worth is less than such amount, a finance
company, insurance company, other financial institution or fund, reasonably
acceptable to the Administrative Agent and the Borrower (which consent shall, in
each case, not be unreasonably withheld or delayed) or (d) a savings and loan
association or savings bank organized under the laws of the United States or any
State thereof having a net worth, determined in accordance with GAAP, in excess
of $250,000,000.00; provided, that, the term Eligible Assignee shall exclude any
competitor of the Borrower or any of its Subsidiaries which is primarily engaged
in an Eligible Line of Business and which has been previously identified as such
by the Borrower to the Administrative Agent.

“Eligible Line of Business” means the businesses and activities engaged in by
the Borrower and its Subsidiaries on the Effective Date, any other businesses or
activities reasonably related or incidental thereto and any other businesses
that, when taken together with the existing businesses of the Borrower and its
Subsidiaries, are immaterial with respect to the assets and liabilities of the
Borrower and its Subsidiaries, taken as a whole.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Borrower, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates.

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C.
§ 1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic

 

13



--------------------------------------------------------------------------------

Substance Control Act, as amended (15 U.S.C. § 2601 et seq.); the Clean Air Act,
as amended (42 U.S.C. § 7401 et seq.); the Federal Water Pollution Control Act,
as amended (33 U.S.C. § 1251 et seq.); the Occupational Safety and Health Act,
as amended (29 U.S.C. § 651 et seq.); the Safe Drinking Water Act, as amended
(42 U.S.C. § 300f et seq.); the Oil Pollution Act of 1990; and each of their
state and local counterparts or equivalents.

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
in each case relating to and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority
pursuant to any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower, any of
its Subsidiaries or any Guarantor within the meaning of Section 414(b), (c),
(m) or (o) of the Code. Any former ERISA Affiliate of the Borrower, any of its
Subsidiaries or any Guarantor shall continue to be considered an ERISA Affiliate
of the Borrower, such Subsidiary or such Guarantor within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Borrower, such Subsidiary or such Guarantor and with respect to liabilities
arising after such period for which the Borrower, such Subsidiary or such
Guarantor could be liable under the Code or ERISA.

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c) of ERISA with respect to a Title IV Plan, (b) the withdrawal of the
Borrower, any of its Subsidiaries, any Guarantor or any ERISA Affiliate from a
Title IV Plan subject to Section 4063 or Section 4064 of ERISA during a plan
year in which any such entity was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or the termination of any such Title IV Plan
resulting, in either case, in a material liability to any such entity, (c) the
“complete or partial withdrawal” (within the meaning of Sections 4203 and 4205
of ERISA) of the Borrower, any of its Subsidiaries, any Guarantor or any ERISA
Affiliate from any Multiemployer Plan where the Withdrawal Liability is
reasonably expected to exceed $1,000,000.00 (individually or in the aggregate),
(d) notice of reorganization, insolvency, intent to terminate or termination of
a Multiemployer Plan is received by the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate, (e) the filing of a notice of intent to
terminate a Title IV Plan

 

14



--------------------------------------------------------------------------------

under Section 4041(c) of ERISA or the treatment of a plan amendment as a
termination under Section 4041(e) of ERISA, where such termination constitutes a
“distress termination” under Section 4041(c) of ERISA, (f) the institution of
proceedings to terminate a Title IV Plan by the PBGC, (g) the failure to make
any required contribution to a Title IV Plan or Multiemployer Plan or to meet
the minimum funding standard of Section 412 of the Code (in either case, whether
or not waived in accordance with Section 412(c) of the Code), (h) the imposition
of a lien under Section 430 of the Code or Section 303 of ERISA on the Borrower,
any of its Subsidiaries, any Guarantor or any ERISA Affiliate, (i) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, (j) the imposition of liability on the
Borrower, any of its Subsidiaries, any Guarantor or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA, (k) the occurrence of an act or
omission which could reasonably be expected to give rise to the imposition on
the Borrower, any of its Subsidiaries, any Guarantor or any of their respective
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of
ERISA in respect of any “employee pension plan” (within the meaning of
Section 3(2) of ERISA) or (l) receipt from the IRS of notice of the failure of
any employee pension plan that is intended to be qualified under Section 401(a)
of the Code) to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any such employee pension plan to qualify for exemption
from taxation under Section 501(a) of the Code.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” from time to time to
the Borrower and the Administrative Agent.

“Eurodollar Rate” means, (a) with respect to any Eurodollar Rate Loan for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period by reference to the British
Bankers Association LIBOR Rate, as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) (“BBA LIBOR”) for a period equal to such
Interest Period and (b) for any interest calculation of the Eurodollar Rate with
respect to a Base Rate Loan on any date, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to such date by reference to the BBA LIBOR for a term
of one month commencing on that day;

provided, however, that if the BBA LIBOR is not available to the Administrative
Agent for any reason, then the applicable Eurodollar Rate for the relevant
Interest Period shall instead be the average of the rates per annum at which
deposits in Dollars are offered for such Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London

 

15



--------------------------------------------------------------------------------

time) on the date which is two Business Days prior to the beginning of such
Interest Period. Each determination by the Administrative Agent pursuant to this
definition shall be conclusive absent manifest error.

“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

“Existing Babcock Guaranties” means the New Borrower’s or any of its
Subsidiaries’ (other than the Babcock Entities) Guaranty Obligations in respect
of obligations of any of the Babcock Entities listed as items 11, 12, and 13 on
the attached Schedule 8.8.

“Existing Letters of Credit” means each letter of credit listed on Schedule 2.4.

“Extended Letter of Credit” has the meaning specified in Section 2.4(b) (Letters
of Credit).

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party; provided that, for any determination of Fair Market Value in
connection with an Asset Sale to be made pursuant to Section 8.4(h) or (i) in
which the Fair Market Value of the properties disposed of in such Asset Sale
exceeds $10,000,000.00, the Borrower shall provide evidence reasonably
satisfactory to the Administrative Agent with respect to the calculation of such
Fair Market Value.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“Fee Letters” means (a) the Fee Letter, dated March 25, 2010, addressed to the
Initial Borrower from CA CIB and accepted by the Initial Borrower on March 25,
2010, (b) the Joint Fee Letter, dated March 25, 2010 addressed to the Initial
Borrower from CA CIB, Banc of America Securities LLC, Bank of America, N.A.,
Wells Fargo Securities, LLC and Wells Fargo Bank, N.A. and accepted by the
Initial Borrower on March 25, 2010, (c) the BAS Fee letter, dated March 25,
2010, addressed to the Initial Borrower from Banc of America Securities LLC and
Bank of America, N.A. and accepted by the Initial Borrower on March 25, 2010,
and (d) the WFS Fee Letter, dated March 25, 2010,

 

16



--------------------------------------------------------------------------------

addressed to the Initial Borrower from Wells Fargo Securities, LLC and Wells
Fargo Bank, N.A. and accepted by the Initial Borrower on March 25, 2010.

“Financial Covenant Debt” means Disqualified Stock of the Borrower and, without
duplication, Indebtedness of the Borrower and its Restricted Subsidiaries of the
type specified in clauses (a), (b), (c), (d), (e), (f), (g) and (h) of the
definition of “Indebtedness” determined on a consolidated basis in accordance
with GAAP. For the avoidance of doubt, the term “Financial Covenant Debt” shall
not include (a) reimbursement or other obligations with respect to unmatured or
undrawn, as applicable, Performance Guarantees and (b) Indebtedness of the
Borrower or any of its Restricted Subsidiaries that is owed to the Borrower, any
of its Restricted Subsidiaries or any Joint Venture that is a Guarantor.

“Financial Letter of Credit” means a Letter of Credit other than a Performance
Letter of Credit.

“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Section 3.1(b) (Conditions Precedent
to Effectiveness), Section 4.4 (Financial Statements) or 6.1 (Financial
Statements).

“Fiscal Quarter” means the fiscal quarter of the Borrower ending on March 31,
June 30, September 30 or December 31 of the applicable calendar year, as
applicable.

“Fiscal Year” means the fiscal year of the Borrower, which is the same as the
calendar year.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuer, such Defaulting Lender’s Ratable Portion of the
outstanding Letter of Credit Obligations of such Issuer, other than Letter of
Credit Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Ratable Portion of Swing Loans other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or repaid in accordance with the terms hereof.

“Fronting Fee” means the Fronting Fee specified in Section 2.12(b)(i) (Letter of
Credit Fees).

“Fund” means any Person (other than a natural person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“G-20 Countries” means Argentina, Australia, Brazil, Canada, China, the European
Union, France, Germany, India, Indonesia, Italy, Japan, Mexico, Russia, Saudi

 

17



--------------------------------------------------------------------------------

Arabia, South Africa, South Korea, Turkey, the United Kingdom, and the United
States of America.

“Global Intercompany Note” means the global intercompany note substantially in
the form of Exhibit G (Global Intercompany Note) hereto.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any central bank.

“Guarantors” means (a) each Person listed on Schedule III hereto, (b) each
Person that becomes a party to the Pledge and Security Agreement after the date
hereof pursuant to Section 7.11 (Additional Collateral and Guaranties) or
otherwise, and (c) immediately after the effective time of the Spin, the Initial
Borrower.

“Guaranty Obligation” means, as applied to any Person, without duplication, any
direct or indirect liability, contingent or otherwise, of such Person with
respect to any Indebtedness of another Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, regardless of non-performance by any other party or parties to an
agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person (including to pay for property or services irrespective of whether
such property is received or such services are rendered), if (and only if) in
the case of any agreement described under clause (b)(i), (ii), (iii), (iv) or
(v) above the primary purpose or intent thereof is to provide assurance to the
obligee of Indebtedness of any other Person that such Indebtedness will be paid
or discharged, or that any agreement relating thereto will be complied with, or
that any holder of such Indebtedness will be protected (in whole or in part)
against loss in respect thereof. The amount of any Guaranty Obligation shall be
equal to the amount of the Indebtedness so guaranteed or otherwise supported or,
if such amount is not stated or otherwise determinable, the maximum reasonable
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. For the avoidance of doubt, the

 

18



--------------------------------------------------------------------------------

term “Guaranty Obligation” shall not include reimbursement or other obligations
with respect to unmatured or undrawn, as applicable, Performance Guarantees.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Immaterial Guarantor” means a Guarantor that does not satisfy the Threshold
Amount.

“Increased Amount Date” has the meaning specified in Section 2.18 (Incremental
Revolving Commitments).

“Indebtedness” of any Person means, without duplication:

(a) all indebtedness of such Person for borrowed money;

(b) all obligations of such Person evidenced by promissory notes, bonds,
debentures or similar instruments;

(c) all matured reimbursement obligations with respect to letters of credit,
bankers’ acceptances, surety bonds, performance bonds, bank guarantees, and
other similar obligations;

(d) all other obligations with respect to letters of credit, bankers’
acceptances, surety bonds, performance bonds, bank guarantees and other similar
obligations, whether or not matured, other than unmatured or undrawn, as
applicable, obligations with respect to Performance Guarantees;

(e) all indebtedness for the deferred purchase price of property or services,
other than trade payables incurred in the ordinary course of business that are
not overdue by more than 90 days or disputed in good faith;

(f) all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement (other than operating leases) with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property);

(g) all Capital Lease Obligations of such Person;

(h) all Guaranty Obligations of such Person;

(i) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Stock or Stock Equivalents of such Person,
valued, in

 

19



--------------------------------------------------------------------------------

the case of redeemable preferred stock, at the greater of its voluntary
liquidation preference and its involuntary liquidation preference plus accrued
and unpaid dividends;

(j) net payments that such Person would have to make in the event of an early
termination as determined on the date Indebtedness of such Person is being
determined in respect of Hedging Contracts of such Person; and

(k) all Indebtedness of the type referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including accounts and general
intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness, but amounts of such
Indebtedness shall be the lesser of the value of the property owned by such
Person securing such Indebtedness and the principal amount of such Indebtedness.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity in which
the liability of the joint venturer is limited) in which such Person is a
general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited by applicable law or
contract. For the avoidance of doubt, the term “Indebtedness” shall not include
reimbursement or other obligations with respect to unmatured or undrawn, as
applicable, Performance Guarantees.

“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).

“Indemnitees” has the meaning specified in Section 11.4 (Indemnities).

“Information” means all information received from the New Borrower or any of its
Subsidiaries relating to the New Borrower or any of its Subsidiaries or any of
their respective businesses after the date hereof that is posted to IntraLinks
or otherwise clearly identified at the time of delivery as confidential other
than any such information that is available to the Administrative Agent, any
Lender or any Issuer on a nonconfidential basis prior to disclosure by the New
Borrower or any of its Subsidiaries.

“Information Memorandum” means the Confidential Information Memorandum related
to this Agreement dated March, 2010.

“Initial Borrower” has the meaning specified in the preamble to this Agreement.

“Interest Coverage Ratio” means, for any period, the ratio of (a) EBITDA for
such period to (b) the Cash Interest Expense for such period.

“Interest Expense” means, for the Borrower for any period, total interest
expense of the Borrower and its Restricted Subsidiaries for such period, as
determined on a consolidated basis in conformity with GAAP and including, in any
event (without duplication for any period or any amount included in any prior
period):

 

20



--------------------------------------------------------------------------------

(a) net costs under Interest Rate Contracts for such period;

(b) any commitment fee (including the Revolving Commitment Fee) accrued,
accreted or paid by such Person during such period;

(c) any fees and other obligations (other than reimbursement obligations) with
respect to letters of credit (including the Letter of Credit Participation Fees)
and bankers’ acceptances (whether or not matured) accrued, accreted or paid by
such Person for such period; and

(d) the Fronting Fee.

For purposes of the foregoing, interest expense shall (i) be determined after
giving effect to any net payments made or received by the Borrower or any
Restricted Subsidiary with respect to interest rate Hedging Contracts and
(ii) exclude interest expense accrued, accreted or paid by the Borrower or any
Restricted Subsidiary of the Borrower to the Borrower or any Restricted
Subsidiary of the Borrower.

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one, three or six months thereafter or, with the prior written consent of all
Lenders, nine or twelve months thereafter, as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion or Continuation given to the
Administrative Agent pursuant to Section 2.2 (Borrowing Procedures) or 2.11
(Conversion/Continuation Option), and (b) thereafter, if such Loan is continued,
in whole or in part, as a Eurodollar Rate Loan pursuant to Section 2.11
(Conversion/Continuation Option), a period commencing on the last day of the
immediately preceding Interest Period therefor and ending one, three or six
months thereafter or, with the prior written consent of all Lenders, nine or
twelve months thereafter, as selected by the Borrower in its Notice of
Conversion or Continuation given to the Administrative Agent pursuant to
Section 2.11 (Conversion/Continuation Option); provided, however, that all of
the foregoing provisions relating to Interest Periods in respect of Eurodollar
Rate Loans are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii) the Borrower may not select any Interest Period in respect of Loans having
an aggregate principal amount of less than $5,000,000.00; and

 

21



--------------------------------------------------------------------------------

(iv) there shall be outstanding at any one time no more than 10 Interest Periods
in the aggregate.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Investment” means, with respect to any Person, any investment of such Person so
classified under GAAP, and whether or not so classified, any loan, advance,
extension of credit that constitutes Indebtedness of the Person to whom it is
extended, any direct or indirect guaranty in respect of the Indebtedness of
another Person by such Person, or contribution of capital by such Person, and
any stocks, bonds, mutual funds, partnership interests, notes (including
structured notes), debentures or other securities owned by such Person;
excluding, however, (a) capital expenditures of such Person determined in
accordance with GAAP, (b) prepayments or deposits made in the ordinary course of
business, (c) accounts receivable and similar items made or incurred in the
ordinary course of business and (d) the payment of the operating expenses and
capital expenditures of a Restricted Subsidiary, so long as such payment is in
the ordinary course of business and consistent with past business practices with
respect to such Subsidiary prior to the date hereof. For the avoidance of doubt,
the term “Investment” shall not include reimbursement or other obligations with
respect to unmatured or undrawn, as applicable, Performance Guarantees.

“Inventory” has the meaning specified in the Pledge and Security Agreement.

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
Issuance).

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum stated amount (including by deleting or
reducing any scheduled decrease in such maximum stated amount) of, such Letter
of Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.

“Issuer” means each Lender or Affiliate of a Lender that (a) is listed on
Schedule IV, (b) hereafter becomes an Issuer with the approval of the
Administrative Agent and the Borrower by agreeing pursuant to an agreement with
and in form and substance satisfactory to the Administrative Agent and the
Borrower to be bound by the terms hereof applicable to Issuers, or (c) solely
with respect to Existing Letters of Credit, is an issuer of an Existing Letter
of Credit.

“Joint Bookrunner” means each of CA CIB, Banc of America Securities LLC and
Wells Fargo Securities, LLC as a joint bookrunner.

“Joint Lead Arranger” means each of CA CIB, Banc of America Securities LLC and
Wells Fargo Securities, LLC as a joint lead arranger.

 

22



--------------------------------------------------------------------------------

“Joint Venture” means (a) any Person (i) in which the Borrower or a Subsidiary
of the Borrower, directly or indirectly, owns at least 30% of the Stock or Stock
Equivalents of such Person and (ii) that is not a Subsidiary of the Borrower,
and (b) prior to the effective time of the Spin, each Transferred Joint Venture
(i) in which the New Borrower owns, directly or indirectly, at least 30% of the
Stock or Stock Equivalents of such Person and (ii) that is not a Subsidiary of
the New Borrower. As of the Effective Date, the Persons listed on Schedule 1.1
are Joint Ventures.

“Landlord Lien Waiver” means a lien waiver signed by a landlord, substantially
in the form of Exhibit I or such other form that is satisfactory to the
Administrative Agent.

“Leases” means, with respect to any Person, all of the leasehold estates in Real
Property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender” means each financial institution or other entity that (a) is listed on
the signature pages of the Agreement as a “Lender” (including each Swing Loan
Lender) or (b) from time to time becomes a party hereto as a Lender by execution
of an Assignment and Acceptance.

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to Section 2.4 (Letters of Credit).

“Letter of Credit Issuer Commitment” means (a) the amount set forth on the
attached Schedule IV for each Issuer or (b) such other amount as any Issuer and
the Borrower may agree in a writing delivered to the Administrative Agent.

“Letter of Credit Obligations” means, at any time, without duplication, the
aggregate amount of all liabilities at such time of the Borrower to all Issuers
with respect to Letters of Credit, whether or not any such liability is
contingent, including the sum of (a) the Reimbursement Obligations at such time
(or, for any Reimbursement Obligations in any Alternative Currency, the Dollar
Equivalent thereof at such time) and (b) the Letter of Credit Undrawn Amounts at
such time.

“Letter of Credit Participation Fee” has the meaning specified in
Section 2.12(b)(ii) (Letter of Credit Fees).

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(e) (Letters of Credit).

“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time (or, for any
Letter of Credit denominated in an Alternative Currency, the Dollar Equivalent
thereof at such time).

 

23



--------------------------------------------------------------------------------

“Leverage Ratio” means, as of any day, the ratio of (a) Financial Covenant Debt
as of such day to (b) EBITDA for the last four full Fiscal Quarters ending prior
to such day.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing, and the filing of any
effective financing statement under the UCC or comparable law of any
jurisdiction naming the owner of the asset to which such Lien relates as debtor.

“Loan” means any loan made by any Lender pursuant to this Agreement, including,
unless the context requires otherwise, any Swing Loan made by the Swing Loan
Lender.

“Loan Documents” means, collectively, this Agreement, the Notes (if any), each
Letter of Credit Reimbursement Agreement, the Collateral Documents, the Global
Intercompany Note, each Fee Letter, any agreement creating or perfecting rights
in cash collateral pursuant to this Agreement and each certificate, agreement or
document executed by a Loan Party and delivered to the Administrative Agent or
any Lender in connection with or pursuant to any of the foregoing.

“Loan Party” means each of the Initial Borrower, the New Borrower and each
Guarantor.

“Material Adverse Effect” means a material adverse effect upon (a) the condition
(financial or otherwise), business, results of operations or properties of the
Borrower and the Guarantors taken as a whole; (b) the perfection or priority of
the Liens granted pursuant to the Collateral Documents; (c) the Loan Parties’
ability to perform their respective obligations under the Loan Documents; or
(d) the validity or enforceability against the Loan Parties of the Loan
Documents or the rights or remedies of the Administrative Agent, the Lenders or
the Issuers thereunder.

“Material Intellectual Property” has the meaning specified in the Pledge and
Security Agreement.

“Material Subsidiary” means, with respect to any date of determination, (a) a
Restricted Subsidiary contributing (or, if such Restricted Subsidiary was not a
Subsidiary of the Borrower for the entire Fiscal Year immediately preceding such
date, that would have contributed) more than (i) 5% of the EBITDA or (ii) 5% of
total assets (as determined in accordance with GAAP) of the Borrower and its
Restricted Subsidiaries on a consolidated basis, in each case in the Fiscal Year
immediately preceding such date or (b) two or more Restricted Subsidiaries
contributing (or, if any such Restricted Subsidiary was not a Subsidiary of the
Borrower for the entire Fiscal Year immediately

 

24



--------------------------------------------------------------------------------

preceding such date, that would have contributed) more than (i) 5% of the EBITDA
or (ii) 5% of total assets (as determined in accordance with GAAP) of the
Borrower and its Restricted Subsidiaries on a consolidated basis, in each case
in the Fiscal Year immediately preceding such date.

“Moody’s” means Moody’s Investors Services, Inc.

“Mortgaged Properties” means, initially, each parcel of real property and the
improvements thereto owned or leased by a Loan Party and specified on Schedule
4.19(b), and shall include each other parcel of real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 7.12
(Real Property).

“Mortgaged Vessel Owning Subsidiary” means at any time any Subsidiary of the
Borrower that owns a marine vessel that is or is required to become a Mortgaged
Vessel under the terms of this Agreement and the Collateral Documents. As of the
Effective Date, the Mortgaged Vessel Owning Subsidiaries and the Mortgaged
Vessels owned by each are as follows:

 

Mortgaged Vessel

Owning Subsidiary

 

Jurisdiction of
Organization

 

Mortgaged Vessel

 

Vessel Flag

J. Ray McDermott Holdings, LLC   Delaware   McDermott Derrick Barge No. 16  
U.S.A. Barmada McDermott (L) Limited   Malaysia   McDermott Derrick Barge No. 26
  Panama Hydro Marine Services, Inc.   Panama   McDermott Derrick Barge No. 27  
Panama     McDermott Derrick Barge No. 30   Panama     DB 101   Panama     DLB
KP1   Panama     Intermac 650   Panama     McDermott LB 32   Panama J. Ray
McDermott International Vessels, Ltd.   Cayman Islands   McDermott Derrick Barge
No. 50   Panama McDermott Gulf Operating Company, Inc.   Panama   Acadian Sea  
Barbados     Agile   Barbados     Bold Endurance   Barbados     Thebaud Sea  
Canada (bareboat registered in Barbados)

 

25



--------------------------------------------------------------------------------

Mortgaged Vessel

Owning Subsidiary

 

Jurisdiction of
Organization

 

Mortgaged Vessel

 

Vessel Flag

    Venture Sea   Canada     Trinity Sea   Canada     Mariner Sea   Canada
McDermott International Vessels, Inc.   Panama   Emerald Sea   Barbados J. Ray
McDermott Canada, Ltd.   Nova Scotia   Burin Sea   Canada     Panuke Sea  
Canada     Hebron Sea   Canada

“Mortgaged Vessels” means at any time the marine vessels of the Borrower and the
Guarantors that are subject to a lien under the Collateral Documents at such
time, except, notwithstanding anything herein or in any other Collateral
Document to the contrary, (a) the DB 23, which as of the Effective Date is
flagged under the laws of the United States, shall not be a Mortgaged Vessel
unless it is put back into marine operations by the Borrower or any of its
Restricted Subsidiaries and (b) any marine vessel that is the subject of a Lien
permitted under Section 8.2 (Liens, Etc.) (i) securing permitted Capital Leases
or permitted purchase money Indebtedness incurred in connection with the
acquisition of such marine vessel or (ii) existing at the time of (but not
incurred in anticipation of) any such acquisition shall not be a Mortgaged
Vessel. The Mortgaged Vessels shall consist of the following as of the Effective
Date:

 

Vessel Name

  

Flag

McDermott Derrick Barge No. 16

   U.S.A.

McDermott Derrick Barge No. 26

   Panama

McDermott Derrick Barge No. 27

   Panama

McDermott Derrick Barge No. 30

   Panama

McDermott Derrick Barge No. 50

   Panama

McDermott LB 32

   Panama

DB 101

   Panama

DLB KP1

   Panama

Intermac 650

   Panama

Acadian Sea

   Barbados

Agile

   Barbados

Bold Endurance

   Barbados

Thebaud Sea

   Canada (bareboat registered in Barbados)

Venture Sea

   Canada

Emerald Sea

   Barbados

 

26



--------------------------------------------------------------------------------

Burin Sea

   Canada

Panuke Sea

   Canada

Mariner Sea

   Canada

Trinity Sea

   Canada

Hebron Sea

   Canada

“Mortgages” means (a) the fee or leasehold mortgages or deeds of trust,
assignments of leases and rents and other security documents granting a Lien on
any Mortgaged Property to secure the Obligations and (b) the mortgages and other
security documents granting a Lien on any Mortgaged Vessel to secure the
Obligations, in the case of each of clauses (a) and (b) each in form and
substance reasonably satisfactory to the Collateral Agent, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with this Agreement.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability, contingent or
otherwise.

“Net Cash Proceeds” means proceeds received by the Borrower or any Restricted
Subsidiary after the Effective Date in cash or Cash Equivalents from any Asset
Sale referenced in Section 8.4(i) (Sale of Assets) net of (a) the reasonable
cash costs of sale, assignment, sale-leaseback or other disposition and
(b) taxes paid or reasonably estimated to be payable as a result thereof
(including, for the avoidance of doubt, as a result of any distribution of such
proceeds to the Loan Parties), provided, however, that evidence of each of
clauses (a) and (b) above is provided to the Administrative Agent in form and
substance reasonably satisfactory to it.

“New Borrower” has the meaning specified in the preamble to this Agreement.

“New Revolving Commitments” has the meaning specified in Section 2.18
(Incremental Revolving Commitments).

“New Revolving Loan” has the meaning specified in Section 2.18 (Incremental
Revolving Commitments).

“New Lender” has the meaning specified in Section 2.18 (Incremental Revolving
Commitments).

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).

“Non-Recourse Indebtedness” means Indebtedness of a Subsidiary of the Borrower
(in each case that is not a Loan Party) (a) that is on terms and conditions
reasonably satisfactory to the Administrative Agent, (b) that is not, in whole
or in part, Indebtedness of any Loan Party (and for which no Loan Party has
created, maintained or assumed any Guaranty Obligation) and for which no holder
thereof has or could have upon the occurrence of any contingency, any recourse
against any Restricted Subsidiary or the assets thereof (other than the Stock or
Stock Equivalents issued by the Subsidiary

 

27



--------------------------------------------------------------------------------

primarily obligated on such Indebtedness that are owned by a Restricted
Subsidiary) for the repayment of such Indebtedness, and (c) owing to an
unaffiliated third-party (which for the avoidance of doubt does not include the
Borrower, any Subsidiary thereof, any other Loan Party, any Joint Venture (or
owner of any interest therein) and any Affiliate of any of them).

“Non-U.S. Financial Institution” means each Lender or the Administrative Agent
that is not a United States person as defined in Section 7701(a)(30) of the
Code.

“Note” means a promissory note of the Borrower payable to any Lender and its
registered assigns in a principal amount equal to the amount of such Lender’s
Revolving Commitment evidencing the aggregate Indebtedness of the Borrower to
such Lender resulting from the Revolving Loans (and, if such Lender is also the
Swing Loan Lender, Swing Loans) owing to such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower and the other
Loan Parties to the Agents, any Lender, any Issuer, any Affiliate of any of them
or any Indemnitee, of every type and description (whether by reason of an
extension of credit, opening or amendment of a letter of credit or payment of
any draft drawn thereunder, loan, guaranty, indemnification, foreign exchange or
currency swap transaction, interest rate hedging transaction or otherwise),
present or future, arising under (a) this Agreement or any other Loan Document,
(b) any Treasury Management Arrangements that are (i) in effect on the Effective
Date with a counterparty that is the Administrative Agent, a Lender or any
Affiliate of either of the foregoing or (ii) entered into after the Effective
Date with a counterparty that was, at the time such Treasury Management
Agreements were entered into, the Administrative Agent, a Lender or any
Affiliate of either of the foregoing or (c) any Hedging Contract that is (i) in
effect on the Effective Date with a counterparty that is the Administrative
Agent, a Lender or any Affiliate of either of the foregoing or (ii) entered into
after the Effective Date with a counterparty that was, at the time such Hedging
Contract was entered into, the Administrative Agent, a Lender or any Affiliate
of either of the foregoing, whether direct or indirect (including those acquired
by assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guaranty or other instrument or for the payment of money, including all letter
of credit and other fees (including, the Revolving Commitment Fee and the
Fronting Fee), interest (including post-petition interest, whether or not
allowed in a bankruptcy proceeding), charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to the Borrower under this Agreement or
any other Loan Document and all obligations of the Borrower under any Loan
Document to provide cash collateral for Letter of Credit Obligations.

 

28



--------------------------------------------------------------------------------

“Original Currency” has the meaning specified in Section 11.19 (Judgment
Currency).

“Other Currency” has the meaning specified in Section 11.19 (Judgment Currency).

“Other Taxes” has the meaning specified in Section 2.16(b) (Taxes).

“Outstandings” means, at any particular time, the sum of the principal amount of
the Loans outstanding at such time and the Letter of Credit Obligations
outstanding at such time.

“Participant” has the meaning specified in Section 11.2(d) (Assignments and
Participations).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Performance Guarantee” of any Person means (a) any letter of credit, bankers
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation issued for the account of such Person to support only trade payables
or nonfinancial performance obligations of such Person, (b) any letter of
credit, bankers acceptance, surety bond, performance bond, bank guarantee or
other similar obligation issued for the account of such Person to support any
letter of credit, bankers acceptance, surety bond, performance bond, bank
guarantee or other similar obligation issued for the account of a Subsidiary or
joint venture of such Person to support only trade payables or non-financial
performance obligations of such Subsidiary or joint venture, and (c) any parent
company guarantee or other direct or indirect liability, contingent or
otherwise, of such Person with respect to trade payables or non-financial
performance obligations of a Subsidiary or joint venture of such Person, if the
purpose of such Person in incurring such liability is to provide assurance to
the obligee that such contractual obligation will be performed, or that any
agreement relating thereto will be complied with.

“Performance Guarantee Collateral” has the meaning specified in Section 8.2(i)
(Liens, Etc.).

“Performance Letter of Credit” means (a) a letter of credit issued to secure
ordinary course performance obligations in connection with marine installation,
project engineering, procurement, construction, maintenance and other similar
projects (including projects about to be commenced) or bids for prospective
marine installation, project engineering, procurement, construction, maintenance
and other similar projects, and (b) a letter of credit issued to back a bank
guarantee, surety bond, performance bond or other similar obligations issued to
support ordinary course performance obligations in connection with marine
installation, project engineering, procurement, construction, maintenance and
other similar projects (including projects about to be commenced) or bids for
prospective marine installation, project engineering, procurement, construction,
maintenance and other similar projects. The Existing Letters of Credit set forth
on the attached Schedule VIII (Performance Letters of Credit) are Performance
Letters of Credit.

 

29



--------------------------------------------------------------------------------

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Acquisition” means a non-hostile Acquisition subject to the
satisfaction of each of the following conditions:

(a) if the consideration (excluding performance-based contingent consideration
(including, without limitation, earn-out payments and royalty payments)) in
respect of any such Permitted Acquisition is in excess of $10,000,000.00, the
Administrative Agent shall receive prior written notice of such Permitted
Acquisition, which notice shall include, without limitation, a description of
such Permitted Acquisition with such detail as the Administrative Agent shall
reasonably require;

(b) following such Permitted Acquisition, the Borrower would be in compliance
with Section 8.7 (Change in Nature of Business);

(c) after giving effect to such Permitted Acquisition, the Available Credit plus
any unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries shall not be less than $150,000,000.00;

(d) within 30 days (or, in respect of real estate matters, 45 days) after the
closing of such Permitted Acquisition, the Borrower (or the Restricted
Subsidiary making such Permitted Acquisition) and the target of such Permitted
Acquisition (unless it is a Subsidiary that has not satisfied the Threshold
Amount) shall have executed such documents and taken such actions as may be
required under Sections Section 7.11 (Additional Collateral and Guaranties) and
Section 7.12 (Real Property);

(e) if such Permitted Acquisition involves the acquisition of one or more marine
vessels, in each case having a Fair Market Value in excess of $10,000,000.00,
such vessel or vessels, except in the case where acquired using Indebtedness
permitted by Section 8.1(d) that is the subject of a Lien permitted under
Section 8.2 (Liens, Etc.) (i) securing permitted Capital Leases or permitted
purchase money Indebtedness incurred in connection with the acquisition of such
marine vessel or (ii) existing at the time of (but not incurred in anticipation
of) any such acquisition, shall within 20 Business Days of such acquisition,
become Collateral pursuant to arrangements substantially similar to those made
with respect to similar Mortgaged Vessels on the Effective Date; and

(f) at the time of such Permitted Acquisition and after giving effect thereto
(and to any Indebtedness incurred or acquired in connection therewith), (i) no
Default or Event of Default shall have occurred and be continuing, the Borrower
shall have demonstrated compliance with Section 5.2 (Minimum Interest Coverage
Ratio) on a pro forma basis as of the most recent Fiscal Quarter end for which
Financial Statements are available, and the Borrower shall have demonstrated
compliance with Section 5.1 (Maximum Leverage Ratio) on a pro forma basis as of
the most recent Fiscal Quarter end for which Financial Statements are available
as if such maximum Leverage Ratio were

 

30



--------------------------------------------------------------------------------

0.25:1.00 more restrictive than as set forth in Section 5.1 and (ii) the
statement set forth in Section 3.2(b)(i) (Representations and Warranties; No
Defaults) shall be true.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the date hereof executed by the Borrower, each Guarantor and the
Administrative Agent.

“Pledged Notes” has the meaning specified in the Pledge and Security Agreement.

“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.

“Prime Rate” means the rate of interest per annum established from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City. Each change in the Prime Rate shall be effective on the date
such change is announced as being effective.

“Projections” means those financial projections of the Borrower and its
Subsidiaries delivered to the Administrative Agent by the Borrower (which
projections contemplate the Spin) covering the Fiscal Years ending in 2010
through 2014, inclusive.

“Proposed Change” has the meaning specified in Section 11.1(c) (Amendments,
Waivers, Etc.).

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

“Ratable Portion” or “ratably” means, subject to adjustment as provided in
Section 2.12(d) (Payments of Fees to Lenders), Section 2.13(e) (Payments and
Computations, and Section 2.20(a)(iv) (Reallocation of Ratable Portions to
Reduce Fronting Exposure), with respect to any Lender at any time, the
percentage obtained by dividing (a) the Revolving Commitment of such Lender at
such time by (b) the aggregate Revolving Commitments of all Lenders at such
time; provided that if such Revolving Commitments have been terminated, then the
Ratable Portion of such Lender shall be determined based on the Ratable Portions
of such Lender, and of all other Lenders, immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Real Property” means all Mortgaged Property and all other real property owned
or leased from time to time by any Loan Party or any of its Restricted
Subsidiaries.

“Register” has the meaning specified in Section 11.2(c) (Assignments and
Participations).

 

31



--------------------------------------------------------------------------------

“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).

“Reimbursement Obligations” means all matured reimbursement or repayment
obligations of the Borrower to any Issuer with respect to amounts drawn under
Letters of Credit.

“Related Obligations” has the meaning specified in Section 10.8 (Collateral
Matters Relating to Related Obligations).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, representatives,
attorneys, consultants, advisors and trustees of such Person and of such
Person’s Affiliates.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property and, in each case, in violation of Environmental Law.

“Release Date” means a date after the Effective Date or after a Spring-Back Date
upon which the Borrower has delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the Borrower has
obtained a corporate credit rating from S&P of at least BBB- (with a stable
outlook or better) and a corporate family rating from Moody’s of at least Baa3
(with a stable outlook or better).

“Remedial Action” means all actions required by any applicable Requirement of
Law to (a) clean up, remove, treat or in any other way address any Contaminant
in the indoor or outdoor environment, (b) prevent the Release or threat of
Release or minimize the further Release so that a Contaminant does not migrate
or endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject, including, without
limitation, foreign exchange control, United States foreign assets control, and
currency reporting laws and regulations, now or hereafter applicable, and all
licensing and other formalities, necessary for the import, export and transport
of any property, including, without limitation, those required by the
regulations of the Export Administration of the Bureau of Industry and Security.

“Requisite Lenders” means, at any time, Lenders having Revolving Exposure and
unused Revolving Commitments representing at least a majority of the sum of all
Revolving Exposure outstanding and unused Revolving Commitments at such time;

 

32



--------------------------------------------------------------------------------

provided that the Revolving Commitments and Revolving Exposure of any Defaulting
Lender shall be excluded for purposes of making a determination of Requisite
Lenders.

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.

“Restricted Payment” means:

(a) any dividend or any other distribution or payment, whether direct or
indirect, on account of any Stock or Stock Equivalents of the Borrower or any of
its Restricted Subsidiaries now or hereafter outstanding, except a dividend
payable solely in Stock or Stock Equivalents (other than Disqualified Stock) or
a dividend or distribution payable solely to the Borrower or one or more
Guarantors;

(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Borrower or any of its Subsidiaries now or hereafter
outstanding other than one payable solely to the Borrower or one or more
Guarantors;

(c) any payment or prepayment of principal, premium (if any), interest, fees
(including fees to obtain any waiver or consent in connection with any
Indebtedness) or other charges on, or redemption, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Indebtedness of
the Borrower or any other Restricted Subsidiary that is contractually
subordinated to any of the Obligations, other than a payment pursuant to the
terms of the Global Intercompany Note (other than, until the effective time of
the Spin, payments to the New Borrower or any of its Affiliates (other than the
Initial Borrower and its Subsidiaries)) or any required payment, prepayment,
redemption, retirement, purchase or other payments, in each case to the extent
permitted to be made by the terms of such Indebtedness; and

(d) any Investment.

“Restricted Subsidiary” means a Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans or to participate in Letters of Credit and
Swing Loans in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule I (Revolving
Commitments) or in the Assignment and Acceptance pursuant to which such Lender
becomes a party hereto, as such amount may be adjusted from to time pursuant to
this Agreement. “Revolving Commitments” means the aggregate of such commitments
for all Lenders, and the initial aggregate amount of the Revolving Commitments
is $900,000,000.00.

“Revolving Commitment Fee” has the meaning specified in Section 2.12(a)
(Revolving Commitment Fees).

 

33



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender, at any time, the sum of
(a) the aggregate principal amount of the outstanding Revolving Loans and
participation in Swing Loans held by such Lender at such time plus (b) such
Lender’s Ratable Portion of the Letter of Credit Obligations at such time.

“Revolving Facility Termination Date” means the earliest of (a) the fourth
anniversary of the Effective Date, (b) the date of termination of all the
Revolving Commitments pursuant to Section 2.5 (Reduction and Termination of the
Revolving Commitments) or Section 9.2 (Remedies) and (c) the date on which all
the Obligations become due and payable pursuant to Section 9.2 (Remedies).

“Revolving Loan” has the meaning specified in Section 2.1 (The Revolving
Commitments).

“S&P” means Standard & Poor’s Rating Services.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Parties” means the Lenders, the Issuers, each Agent and any other
holder of any Obligation.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, promissory note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities are expected to mature and does not have unreasonably small
capital for its then current business activities. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent and controlled by
that Lender.

“Spin” means the spin-off of Babcock by the New Borrower to the shareholders of
the New Borrower.

 

34



--------------------------------------------------------------------------------

“Spin Steps” means, collectively, the transactions and actions taken or to be
taken on or before the effective date of the Spin to facilitate the Spin, which
transactions and actions shall be: (a)(i) on substantially the terms set forth
in the confidential PowerPoint slides prepared by Deloitte Tax LLP that were
delivered to the Administrative Agent on April 23, 2010 (with non-material
changes or other or additional non-material transactions, steps or terms that do
not adversely impact the resulting financial condition of the New Borrower or
any of its Subsidiaries being considered consistent with consummation “on
substantially the same terms”), (ii) on other terms not materially adverse to
the Lenders and approved by the Administrative Agent (such approval not to be
unreasonably conditioned, withheld or delayed), or (iii) on other terms approved
by the Requisite Lenders (such approval not to be unreasonably conditioned,
withheld or delayed), and (b)(i) taken to consummate the Spin on substantially
the terms set forth in the Form 10, dated March 12, 2010 (as amended on
April 23, 2010) filed with the SEC (with non-material changes or other or
additional non-material transactions, steps or terms that do not adversely
impact the resulting financial condition of the New Borrower or any of its
Subsidiaries being considered consistent with consummation “on substantially the
same terms”), (ii) on other terms not materially adverse to the Lenders and
approved by the Administrative Agent (such approval not to be unreasonably
conditioned, withheld or delayed), or (iii) on other terms approved by the
Requisite Lenders (such approval not to be unreasonably conditioned, withheld or
delayed).

“Spring-Back Date” means the earliest date after the most recent Release Date on
which (a) both (i) the Borrower’s corporate family rating from Moody’s is Ba1 or
below and (ii) the Borrower’s corporate rating from S&P is BB+ or below, (b) the
Borrower’s corporate family rating from Moody’s is Ba2 or below (regardless of
the corporate rating from S&P at such time), or (c) the Borrower’s corporate
rating from S&P is BB or below (regardless of the corporate family rating from
Moody’s at such time). For purposes of the foregoing, if only one of the ratings
in the preceding sentence is available at any time, such rating (or its
equivalent for the other agency) shall apply for both Moody’s and S&P.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), partnership or membership interests, equity participations or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or similar business entity, whether
voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” means, (a) with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person, and (b) with respect to the Borrower,
prior

 

35



--------------------------------------------------------------------------------

to the effective time of the Spin, each Transferred Subsidiary that the New
Borrower owns, directly or indirectly, a majority of the Stock having ordinary
voting power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) of such Transferred Subsidiary. Unless otherwise specified, all
references herein to a “Subsidiary”, “Restricted Subsidiary”, “Restricted
Subsidiaries” or “Subsidiaries” shall refer to a Subsidiary, Restricted
Subsidiary, Restricted Subsidiaries or Subsidiaries of the Borrower.

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

“Swing Loan Borrowing” means a borrowing consisting of a Swing Loan.

“Swing Loan Lender” means CA CIB or any other Lender that becomes the
Administrative Agent or agrees, with the approval of the Administrative Agent
and the Borrower, to act as Swing Loan Lender hereunder.

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

“Syndication Agent” means BNP Paribas in its capacity as syndication agent.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file U.S. federal income tax returns.

“Tax Return” has the meaning specified in Section 4.8 (Taxes).

“Taxes” has the meaning specified in Section 2.16 (Taxes).

“Threshold Amount” means, on any date of determination, that such Subsidiary or
Subsidiaries, together with its Subsidiaries, had either (a) $2,000,000.00 or
more of EBITDA during the four-Fiscal Quarter period most recently ended or
(b) had assets the aggregate net book value of which was $2,000,000.00 or more.

“Title Insurance Company” has the meaning specified in Section 3.1(k) (Title
Insurance).

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability (contingent or
otherwise).

“Transferred Joint Venture” means any Person listed on Schedule V hereto.

“Transferred Subsidiary” means any Person listed on Schedule VI hereto.

“Treasury Management Arrangement” means any arrangement for credit card, cash
management, clearing house, wire transfer, depository, treasury or investment
services in connection with any transfer or disbursement of funds through an
automated

 

36



--------------------------------------------------------------------------------

clearinghouse or on a same day or immediate or accelerated availability basis
(including all monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
of the Borrower or any of its Subsidiaries arising out of any cash management,
clearing house, wire transfer, depository, treasury or investment services)
provided to the Borrower or any of its Subsidiaries. The designation of any such
arrangement as a Treasury Management Arrangement shall not create in favor of
the counterparty that is a party thereto any rights in connection with the
management, enforcement or release of any Collateral.

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

“Unrestricted Subsidiary” means:

(a) any Captive Insurance Subsidiary;

(b) any Cobia Entity; and

(c) any other Subsidiary of the Borrower (other than, after the effective time
of the Spin, the Initial Borrower) that, either on the Effective Date is listed
on Schedule VII hereto as an Unrestricted Subsidiary or after the Effective Date
is designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to a resolution passed by the board of directors of the
Borrower, but only to the extent that:

(i) such Subsidiary has no Indebtedness other than Non-Recourse Indebtedness;

(ii) except as permitted pursuant to Section 8.8 (Transactions with Affiliates),
such Subsidiary is not party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary unless the terms of
any such agreement or contract are, taken as a whole, no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Borrower;

(iii) except for equity contribution obligations in connection with Non-Recourse
Indebtedness, such Subsidiary is a Person with respect to which neither the
Borrower nor any of its Restricted Subsidiaries has any direct or

 

37



--------------------------------------------------------------------------------

indirect obligation (i) to subscribe for additional Stock or Stock Equivalents
or (ii) to maintain or preserve such Person’s financial condition or to cause
such Person to achieve any specified levels of operating results;

(iv) the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the Subsidiary being so designated
and any commitments to make any such Investments would be permitted under
Section 8.5 (Restricted Payments) as of the time of the designation;

(v) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing;

(vi) immediately before and after such designation, the Borrower shall be in pro
forma compliance with Article V (Financial Covenants) as of the most recent
Fiscal Quarter end for which financial statements are available; and

(vii) such Subsidiary has not previously been designated as an Unrestricted
Subsidiary.

Any designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary
after the Effective Date will be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of the resolution passed by the
board of directors of the Borrower giving effect to such designation and a
certificate of a Responsible Officer of the Borrower certifying that such
designation complied with the preceding conditions, and any such designation
shall be effective as of the effective date of such certificate.

If, at any time, any Unrestricted Subsidiary (other than a Captive Insurance
Subsidiary or a Cobia Entity) would fail to meet the requirements of clause
(c)(i), (c)(ii), (c)(iii) or (c)(iv) above as an Unrestricted Subsidiary, it
will thereafter cease to be an Unrestricted Subsidiary for purposes of this
Agreement and the other Loan Documents and any Indebtedness of such Subsidiary
will be deemed to be incurred by a Restricted Subsidiary of the Borrower as of
such date and, if such Indebtedness is not permitted to be incurred as of such
date pursuant to Section 8.1 (Indebtedness), the Borrower will be in default of
such covenant.

The board of directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the Borrower of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation will only be permitted if (i) such Indebtedness
is permitted pursuant to Section 8.1 (Indebtedness); and (ii) no Default or
Event of Default would be in existence following such designation. Upon any such
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, the
redesignated Subsidiary will become a Guarantor pursuant to and if required by
Section 7.11 (Additional Collateral and Guaranties).

 

38



--------------------------------------------------------------------------------

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as amended.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or similar
controlling Persons of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wholly-Owned” means, in respect of any Person, any Subsidiary of such Person,
all of the Stock of which (other than director’s qualifying shares, and the
like, as may be required by applicable law) is owned by such Person, either
directly or indirectly through one or more Wholly-Owned Subsidiaries thereof.

“Withdrawal Liability” means, with respect to the Borrower, any of its
Subsidiaries, any Guarantor or any ERISA Affiliate at any time, the aggregate
liability incurred (whether or not assessed) with respect to all Multiemployer
Plans pursuant to Section 4201 of ERISA.

Section 1.2 Computation of Time Periods

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and, where
applicable, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

Section 1.3 Accounting Terms and Principles

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in conformity with GAAP.

(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower without objection from the Borrower’s
Accountants and results in a change in any of the calculations required by
Article V (Financial Covenants) or VIII (Negative Covenants) had such accounting
change not occurred, the parties hereto agree to enter into good faith
negotiations in order to amend such provisions so as to equitably reflect such
change with the desired result that the criteria for evaluating compliance with
such covenants by the Borrower shall be the same after such change as if such
change had not been made; provided, however, that no change in GAAP that would
affect a calculation that measures compliance with any covenant contained in
Article V (Financial

 

39



--------------------------------------------------------------------------------

Covenants) or VIII (Negative Covenants) shall be given effect until such
provisions are amended to reflect such changes in GAAP.

(c) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Account Standards 159
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any of its
Subsidiaries at “fair value”, as defined therein.

Section 1.4 Certain Terms

(a) The words “herein,” “hereof” and “hereunder” and similar words refer to this
Agreement as a whole, and not to any particular Article, Section, subsection or
clause in this Agreement.

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement, (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, and (iii) the words
“above” and “below”, when following a reference to a clause or a sub-clause of
any Loan Document, refer to a clause or sub-clause within, respectively, the
same Section or clause.

(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. References in this Agreement to such agreement
shall be to such agreement as so amended, restated, supplemented or modified,
unless (i) the prior written consent of the Requisite Lenders is required
hereunder for an amendment, restatement, supplement or other modification to any
such agreement and such consent is not obtained or (ii) it is otherwise
specified that such reference refers to such agreement as of a particular date.

(d) References in this Agreement to any statute shall be to such statute as
amended or modified, together with any successor legislation, in each case in
effect at the time any such reference is operative unless it is otherwise
specified that such reference refers to such statute as of a particular date.

(e) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods. The phrase “in
the aggregate”, when used in any Loan Document, means “individually or in the
aggregate,” unless otherwise expressly noted.

(f) Upon the appointment of any successor Administrative Agent pursuant to
Section 10.6(a) (Successor Agents), the reference to CA CIB in the definition of
Dollar Equivalent shall be deemed to refer to the financial institution then
acting as the Administrative Agent or one of its Affiliates if it so designates.

 

40



--------------------------------------------------------------------------------

ARTICLE II

THE LOANS AND LETTERS OF CREDIT

Section 2.1 The Revolving Commitments

On the terms and subject to the conditions contained in this Agreement, each
Lender severally agrees to make loans (each a “Revolving Loan”) to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Revolving Facility Termination Date in Dollars in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment. Within the
limits of each Lender’s Revolving Commitment, amounts of Revolving Loans repaid
may be reborrowed under this Section 2.1. The entire amount of the Revolving
Commitments will be available in the form of letters of credit issued pursuant
to Section 2.4 (Letters of Credit).

Section 2.2 Borrowing Procedures

(a) Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 1:00 p.m. (New York time) (i) on the
Business Day of the proposed Borrowing, in the case of a Borrowing of Base Rate
Loans and (ii) three Business Days prior to the date of the proposed Borrowing
in the case of a Borrowing of Eurodollar Rate Loans. Each such notice shall be
in substantially the form of Exhibit C (Form of Notice of Borrowing) (a “Notice
of Borrowing”) (or shall be made by telephone and the same information shall be
confirmed promptly thereafter in writing), specifying (A) the date of such
proposed Borrowing, (B) the aggregate amount of such proposed Borrowing,
(C) whether any portion of the proposed Borrowing will be of Base Rate Loans or
Eurodollar Rate Loans, (D) the initial Interest Period or Periods for any such
Eurodollar Rate Loans, and (E) remittance instructions. The Loans shall be made
as Base Rate Loans unless, subject to Section 2.14 (Special Provisions Governing
Eurodollar Rate Loans), the Notice of Borrowing specifies that all or a portion
thereof shall be Eurodollar Rate Loans. Each Borrowing of Revolving Loans shall
be in an aggregate amount that is an integral multiple of $1,000,000.00 (or
$500,000.00 with respect to Swing Loans) and shall be allocated pro rata in
accordance with each Lender’s Revolving Commitment.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any proposed Borrowing that such Lender shall not make
available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing (or any portion thereof), the Administrative Agent may assume that
such Lender has made such Ratable Portion available to the Administrative Agent
on the date of such Borrowing in accordance with this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such

 

41



--------------------------------------------------------------------------------

amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate for the first Business Day and
thereafter at the interest rate applicable at the time to the Loans comprising
such Borrowing. If such Lender shall repay to the Administrative Agent such
corresponding amount, such corresponding amount so repaid shall constitute such
Lender’s Loan as part of such Borrowing for purposes of this Agreement. If the
Borrower shall repay to the Administrative Agent such corresponding amount, such
payment shall not relieve such Lender of any obligation it may have hereunder to
the Borrower.

(c) The failure of any Lender to make the Loan or any payment required by it on
the date specified, including any payment in respect of its participation in
Swing Loans and Letter of Credit Obligations, shall not relieve any other Lender
of its obligations to make such Loan or payment on such date but no such other
Lender shall be responsible for the failure of any Lender to make a Loan or
payment required under this Agreement.

Section 2.3 Swing Loans

(a) On the terms and subject to the conditions contained in this Agreement, the
Swing Loan Lender may, in its sole discretion, make loans (each a “Swing Loan”)
otherwise available to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Revolving Facility Termination Date
in an aggregate principal amount outstanding at any time not to exceed
$30,000,000.00; provided, however, that, in no event, shall any Swing Loan be
made in excess of the Available Credit. Each Swing Loan shall be a Base Rate
Loan and shall in any event mature no later than the Revolving Facility
Termination Date. Within the limits set forth in the first sentence of this
clause (a), amounts of Swing Loans repaid may be reborrowed under this
clause (a).

(b) In order to request a Swing Loan, the Borrower shall telecopy (or, if
consented to by the Swing Loan Lender and the Administrative Agent, forward by
electronic mail or similar means) to the Swing Loan Lender (with a copy to the
Administrative Agent) a duly completed request in substantially the form of
Exhibit D (Form of Swing Loan Request) (or shall make such request by telephone
and promptly thereafter forward a written confirmation containing the same
information), setting forth the requested amount and date of the Swing Loan (a
“Swing Loan Request”), to be received by the Swing Loan Lender not later than
3:00 p.m. (New York City time) on the day of the proposed borrowing. Subject to
the terms of this Agreement, the Swing Loan Lender shall make a Swing Loan
available to the Borrower on the date of the relevant Swing Loan Request. The
Swing Loan Lender shall not make any Swing Loan in the period commencing on the
first Business Day after it receives written notice from the Administrative
Agent or any Lender that one or more of the conditions precedent contained in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall not
on such date be satisfied, and ending when such conditions are satisfied. The
Swing Loan Lender shall not otherwise be required to determine that, or take
notice whether, the

 

42



--------------------------------------------------------------------------------

conditions precedent set forth in Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit) have been satisfied in connection with the making of any
Swing Loan.

(c) The Swing Loan Lender shall notify the Administrative Agent in writing
(which writing may be a telecopy or, if agreed to by the Administrative Agent,
electronic mail) weekly, by no later than 11:00 a.m. (New York time) on the
first Business Day of each week, of the aggregate principal amount of its Swing
Loans then outstanding.

(d) The Swing Loan Lender may demand at any time that each Lender pay to the
Administrative Agent, for the account of the Swing Loan Lender, in the manner
provided in clause (e) below, such Lender’s Ratable Portion of all or a portion
of the outstanding Swing Loans, which demand shall be made through the
Administrative Agent, shall be in writing and shall specify the outstanding
principal amount of Swing Loans demanded to be paid.

(e) The Administrative Agent shall forward each notice referred to in clause (c)
above and each demand referred to in clause (d) above to each Lender on the day
such notice or such demand is received by the Administrative Agent (except that
any such notice or demand received by the Administrative Agent after 4:00 p.m.
(New York time) on any Business Day or any such demand received on a day that is
not a Business Day shall not be required to be forwarded to the Lenders by the
Administrative Agent until the next succeeding Business Day), together with a
statement prepared by the Administrative Agent specifying the amount of each
Lender’s Ratable Portion of the aggregate principal amount of the Swing Loans
stated to be outstanding in such notice or demanded to be paid pursuant to such
demand, and, notwithstanding whether or not the conditions precedent set forth
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall
have been satisfied (which conditions precedent the Lenders hereby irrevocably
waive), each Lender shall, before 11:00 a.m. (New York time) on the Business Day
next succeeding the date of such Lender’s receipt of such written statement,
make available to the Administrative Agent, in immediately available funds, for
the account of the Swing Loan Lender, the amount specified in such statement.
Upon such payment by a Lender, such Lender shall, except as provided in
clause (f) below, be deemed to have made a Revolving Loan that is a Base Rate
Loan to the Borrower. The Administrative Agent shall use such funds to repay the
Swing Loans to the Swing Loan Lender. To the extent that any Lender fails to
make all or part of such payment available to the Administrative Agent for the
account of the Swing Loan Lender, the Borrower shall repay such Swing Loan on
demand.

(f) Upon the occurrence of a Default or Event of Default under Section 9.1(f)
(Events of Default), each Lender shall acquire, without recourse or warranty, an
undivided participation in each Swing Loan otherwise required to be paid by such
Lender pursuant to clause (e) above, which participation shall be in a principal
amount equal to such Lender’s Ratable Portion of such Swing Loan, by paying to
the Swing Loan Lender on the date on which such Lender would otherwise have been
required to make a payment in respect of such Swing Loan pursuant to clause (e)
above, in immediately available funds, an amount equal to such Lender’s Ratable
Portion of

 

43



--------------------------------------------------------------------------------

such Swing Loan. If all or part of such amount is not in fact made available by
such Lender to the Swing Loan Lender on such date, the Swing Loan Lender shall
be entitled to recover any such unpaid amount on demand from such Lender
together with interest accrued from such date at the Federal Funds Rate for the
first Business Day after such payment was due and thereafter at the rate of
interest then applicable to Base Rate Loans for Revolving Loans.

(g) From and after the date on which any Lender (i) is deemed to have made a
Revolving Loan pursuant to clause (e) above with respect to any Swing Loan or
(ii) acquires an undivided participation interest in a Swing Loan pursuant to
clause (f) above, the Swing Loan Lender shall promptly distribute to such Lender
such Lender’s Ratable Portion of all payments of principal of and interest
received by the Swing Loan Lender on account of such Swing Loan other than those
received from a Lender pursuant to clause (e) or (f) above.

Section 2.4 Letters of Credit

(a) On the terms and subject to the conditions contained in this Agreement, each
Issuer agrees to Issue one or more Letters of Credit at the request of, and for
the account of, the Borrower to support obligations of the Borrower, any of its
Subsidiaries, any Joint Ventures or, until the effective time of the Spin, any
Person that will be a Subsidiary of the New Borrower upon completion of the Spin
Steps, from time to time on any Business Day during the period commencing on the
Effective Date and ending on the date that is 30 days before the Revolving
Facility Termination Date; provided, however, that no Issuer shall Issue any
Letter of Credit upon the occurrence of any of the following:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

(ii) such Issuer shall have received written notice from the Administrative
Agent, any Lender or the Borrower, on or prior to the requested date of Issuance
of such Letter of Credit, that one or more of the applicable conditions
contained in Section 3.1 (Conditions Precedent to Effectiveness) (with respect
to an Issuance on the Effective Date) or 3.2 (Conditions Precedent to Each Loan
and Letter of Credit) is not then satisfied or duly waived in accordance with
Section 11.1 (Amendments, Waivers, Etc.);

 

44



--------------------------------------------------------------------------------

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Outstandings would exceed the Revolving Commitments in effect at such
time or the amount of Letters of Credit issued by such Issuer would exceed its
Letter of Credit Issuer Commitment;

(iv) any fees due in connection with a requested Issuance have not been paid;

(v) such Letter of Credit is requested to be issued in a form that is not
acceptable to such Issuer, in its sole discretion exercised in a commercially
reasonable manner; or

(vi) with respect to any requested Letter of Credit denominated in an
Alternative Currency, (A) the Issuer or the Administrative Agent shall not have
approved such Issuance or (B) the Issuer receives notice from the Administrative
Agent at or before 11:00 a.m. (New York time) on the date of the proposed
Issuance of such Letter of Credit that, immediately after giving effect to the
Issuance of such Letter of Credit, the sum of the Dollar Equivalent of the
Letter of Credit Obligations at such time in respect of each Letter of Credit
denominated in an Alternative Currency would exceed $150,000,000.00 on the date
of such proposed Issuance.

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit. The Borrower, the Lenders and
the Issuers acknowledge the issuance of the Existing Letters of Credit prior to
the Effective Date and agree that such Existing Letters of Credit are hereby
deemed to be Letters of Credit issued hereunder on the Effective Date.

(b) In no event shall the expiration date of any Letter of Credit be later than
the earlier of (i) the date that is 12 months from the date of Issuance thereof
or such later date as the applicable Issuer may agree in its sole discretion and
(ii) the fifth Business Day prior to the Revolving Facility Termination Date or,
with the approval of the applicable Issuer at its discretion, any date that is
after the Revolving Facility Termination Date; provided, however, that any
Letter of Credit with a fixed term may provide for the auto-renewal thereof for
additional periods of not more than 12 months each; provided, further, however,
that if any Issuance or renewal occurs during the 12 month period prior to the
Revolving Facility Termination Date or the Borrower requests (and the applicable
Issuer approves) the Issuance of a Letter of Credit that expires after the
Revolving Facility Termination Date, then on or before the date that is 95 days
prior to the Revolving Facility Termination Date (or on the date of such
Issuance, if the date of such Issuance is later than the 95th day prior to the
Revolving Facility Termination Date and the relevant Issuer so consents), the
Borrower shall provide cash collateral to the Collateral Agent in an amount
equal to 105% of the face amount of each such Letter of Credit that expires
after the Revolving Facility Termination Date (each such Letter of Credit an
“Extended Letter of Credit”). On the Revolving Facility Termination Date and if
all Obligations have been repaid in full, such Extended Letters of Credit shall
for all purposes cease to be Letters of Credit hereunder and the obligations of
the Lenders to

 

45



--------------------------------------------------------------------------------

fund their Ratable Portions of such Extended Letters of Credit pursuant to
clause (h) below shall be terminated except to the extent that any Letter of
Credit has an expiration date after the Revolving Facility Termination Date and
has not been cash collateralized as described above. After the Revolving
Facility Termination Date and the repayment in full of all Obligations, the
terms for release of such cash collateral shall be as agreed from time to time
between the Borrower and such Issuer; provided that in the absence of such
agreement between the Borrower and such Issuer, the terms of this Agreement
shall, as between the Borrower and such Issuer, continue to govern the fees,
costs and expenses payable in respect of such Extended Letters of Credit.

(c) In connection with the Issuance of each Letter of Credit, the Borrower shall
give the relevant Issuer at least two Business Days’ (unless the relevant Issuer
otherwise agrees) prior written notice, in substantially the form of Exhibit E
(Form of Letter of Credit Request) (or in such other written or electronic form
as is acceptable to the Issuer), of the requested Issuance of such Letter of
Credit (a “Letter of Credit Request”). Such notice shall be irrevocable on and
after the Issuance of such Letter of Credit (and, prior to such Issuance, may be
revoked only with the consent of the Issuer) and shall specify the Issuer of
such Letter of Credit, the stated amount of the Letter of Credit requested, the
date of Issuance of such requested Letter of Credit, the date on which such
Letter of Credit is to expire (which date shall be a Business Day), and the
Person for whose benefit the requested Letter of Credit is to be issued. Unless
the Issuer otherwise agrees, such notice, to be effective, must be received by
the relevant Issuer not later than 1:00 p.m. (New York time) on the second
Business Day prior to the requested Issuance of such Letter of Credit.

(d) Subject to the satisfaction of the conditions set forth in this Section 2.4,
the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the Borrower in accordance with such Issuer’s usual and customary
business practices. No Issuer shall Issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from the
Administrative Agent or any Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) shall not on such date be satisfied, and ending when such conditions are
satisfied. The relevant Issuer shall not otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) have been satisfied in
connection with the Issuance of any Letter of Credit.

(e) If requested by the relevant Issuer, prior to the first Issuance of a Letter
of Credit by such Issuer, and as a condition of such Issuance and of the
participation of each Lender in the Letter of Credit Obligations arising with
respect thereto, the Borrower shall have delivered to such Issuer a letter of
credit reimbursement agreement, in such form as the Issuer may employ in its
ordinary course of business for its own account (a “Letter of Credit
Reimbursement Agreement”), signed by the Borrower, and such other documents or
items as may be required pursuant to the terms thereof. In the event of any
conflict between the terms of any Letter of Credit Reimbursement Agreement and
this Agreement, the terms of this Agreement shall govern.

 

46



--------------------------------------------------------------------------------

(f) Each Issuer shall:

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing, which writing may be a telecopy or, if consented
to by the Administrative Agent, electronic mail) of the Issuance or renewal of a
Letter of Credit issued by it, of all drawings under a Letter of Credit issued
by it, the payment (or the failure to pay when due) by the Borrower of any
Reimbursement Obligation and of the cancellation, termination or expiration of
any Letter of Credit (of which notice the Administrative Agent shall promptly
notify each Lender);

(ii) upon the request of any Lender, furnish to such Lender copies of any Letter
of Credit Reimbursement Agreement to which such Issuer is a party and such other
documentation as may reasonably be requested by such Lender; and

(iii) no later than five Business Days following the last Business Day of each
calendar quarter (commencing with the calendar quarter ending June 30, 2010),
provide to the Administrative Agent (and the Administrative Agent shall provide
a copy to each Lender requesting the same) and the Borrower a schedule of
Letters of Credit issued by it, in form and substance reasonably satisfactory to
the Administrative Agent, setting forth the aggregate Letter of Credit
Obligations outstanding at the end of each calendar quarter and any information
requested by the Borrower or the Administrative Agent relating thereto.

(g) Effective with respect to the Existing Letters of Credit upon the occurrence
of the Effective Date, and otherwise effective immediately upon the Issuance by
an Issuer of a Letter of Credit in accordance with the terms and conditions of
this Agreement, each Issuer shall be deemed to have sold and transferred to each
Lender and each Lender shall be deemed irrevocably and unconditionally to have
purchased and received from each Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender’s Ratable
Portion of the Revolving Commitments in such Letter of Credit and the
obligations of the Borrower with respect thereto (including all Letter of Credit
Obligations with respect thereto) and any security therefor and guaranty
pertaining thereto.

(h) The Borrower agrees to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account in Dollars (or the Dollar Equivalent of such payment if
such payment was made in an Alternative Currency) no later than the date (the
“Reimbursement Date”) that is the next succeeding Business Day after the
Borrower receives notice from such Issuer (or, if such notice is not received
prior to 11:00 A.M. (New York Time) on any Business Day, then no later than
10:00 A.M. (New York Time) on the next succeeding Business Day) that payment has
been made under such Letter of Credit, irrespective of any claim, set-off,
defense or other right that the Borrower may have at any time against such
Issuer or any other Person. If any Issuer makes any

 

47



--------------------------------------------------------------------------------

payment under any Letter of Credit and the Borrower shall not have repaid such
amount to such Issuer pursuant to this clause (h) or any such payment by the
Borrower in respect thereof is rescinded or set aside for any reason, such
Reimbursement Obligation shall be payable on demand with interest thereon
computed at the rate of interest applicable during such period to Revolving
Loans that are Base Rate Loans, and such Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender, of such failure, and each Lender shall promptly and unconditionally pay
to the Administrative Agent for the account of such Issuer the amount of such
Lender’s Ratable Portion in Dollars (or the Dollar Equivalent thereof if such
payment was made in an Alternative Currency) and in immediately available funds.
If the Administrative Agent so notifies such Lender prior to 11:00 a.m. (New
York time) on any Business Day, such Lender shall make available to the
Administrative Agent for the account of such Issuer its Ratable Portion of the
amount of such payment on such Business Day in immediately available funds as
set forth in the immediately preceding sentence. Upon such payment by a Lender,
such Lender shall, except during the continuance of a Default or Event of
Default under Section 9.1(f) (Events of Default) and notwithstanding whether or
not the conditions precedent set forth in Section 3.2 (Conditions Precedent to
Each Loan and Letter of Credit) shall have been satisfied (which conditions
precedent the Lenders hereby irrevocably waive), be deemed to have made a
Revolving Loan to the Borrower in the principal amount of such payment. Whenever
any Issuer receives from the Borrower a payment of a Reimbursement Obligation as
to which the Administrative Agent has received for the account of such Issuer
any payment from a Lender pursuant to this clause (h), such Issuer shall pay to
the Administrative Agent and the Administrative Agent shall promptly pay to such
Lender in immediately available funds, an amount equal to such Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Lenders have paid in respect of such Reimbursement
Obligation.

(i) The Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Lenders (except as otherwise set forth in the penultimate
sentence of Section 2.4(b)) to make payments to the Administrative Agent for the
account of the Issuers with respect to Letters of Credit shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Default or Event of Default, and irrespective of
any of the following:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, set-off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent, any Lender or any other Person, whether in connection

 

48



--------------------------------------------------------------------------------

with this Agreement, any other Loan Document or any other related or unrelated
agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; or

(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to the Borrower or any Lender. In determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever. Any noncompliance in any immaterial respect of the documents
presented under such Letter of Credit with the terms thereof shall, in any case,
be deemed not to constitute willful misconduct or gross negligence of the
Issuer. Notwithstanding the foregoing, nothing in this clause (i) shall be
deemed to release any Issuer from liability with respect to its gross negligence
or willful misconduct.

(j) If and to the extent any Lender shall not have so made its Ratable Portion
of the amount of the payment required by clause (h) above available to the
Administrative Agent for the account of an Issuer, such Lender agrees to pay to
the Administrative Agent for the account of such Issuer forthwith on demand any
amount so unpaid together with interest thereon, for the first Business Day
after payment was first due at the Federal Funds Rate, and thereafter until such
amount is repaid to the Administrative Agent for the account of such Issuer, at
the rate per annum applicable to Base Rate Loans for Revolving Loans. The
failure of any Lender to make available to the Administrative Agent for the
account of an Issuer its Ratable Portion of any such

 

49



--------------------------------------------------------------------------------

payment shall not relieve any other Lender of its obligation hereunder to make
available to the Administrative Agent for the account of such Issuer its Ratable
Portion of any payment on the date such payment is to be made, but no Lender
shall be responsible for the failure of any other Lender to make available to
the Administrative Agent for the account of the Issuer such other Lender’s
Ratable Portion of any such payment.

(k) The Administrative Agent shall determine the Dollar Equivalent of the
maximum stated amount of each Letter of Credit denominated in an Alternative
Currency and each obligation due with respect thereto, and a determination
thereof by the Administrative Agent shall be conclusive absent manifest error.
The Dollar Equivalent of each Reimbursement Obligation with respect to a drawn
Letter of Credit shall be calculated on the date the Issuer pays the draw giving
rise to such Reimbursement Obligation. The Administrative Agent shall determine
or redetermine the Dollar Equivalent of the maximum stated amount of each Letter
of Credit denominated in an Alternative Currency, as applicable, on the date of
each Issuance of such Letter of Credit and at any time, in the Administrative
Agent’s sole discretion. The Administrative Agent may determine or redetermine
the Dollar Equivalent of any Letter of Credit denominated in an Alternative
Currency at any time upon request of any Lender or Issuer.

(l) If the Issuer of a Letter of Credit is not the Person acting as
Administrative Agent, the Borrower shall furnish the Administrative Agent with
(i) a copy of such Letter of Credit promptly upon the Issuance or renewal of
such Letter of Credit and (ii) a copy of any amendment to such Letter of Credit
promptly upon the effectiveness of such amendment.

(m) Notwithstanding anything in this Agreement to the contrary, no Issuer shall
be under any obligation to Issue any Letter of Credit if any Lender is at that
time a Defaulting Lender, unless the Issuer has entered into arrangements,
including the delivery of cash collateral, satisfactory to the Issuer (in its
sole discretion) with the Borrower or such Lender to eliminate the Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.20(a)(iv) (Reallocation of Ratable Portions to Reduce Fronting
Exposure)) with respect to the Defaulting Lender arising from either the Letter
of Credit then proposed to be Issued or that Letter of Credit and all other
Letter of Credit Obligations as to which the Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

Unless otherwise expressly agreed by the applicable Issuer and the Borrower when
a Letter of Credit is Issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of Issuance shall apply to each commercial Letter of
Credit.

 

50



--------------------------------------------------------------------------------

Section 2.5 Reduction and Termination of the Revolving Commitments

(a) The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Revolving Commitments; provided, however, that (i) each partial reduction
shall be in an aggregate amount that is an integral multiple of $5,000,000.00
and (ii) each such reduction shall be made ratably in accordance with each
Lender’s Revolving Commitment. A notice of termination of the Revolving
Commitments may state that such notice is conditioned upon the effectiveness of
other credit facilities, and if any notice so states it may be revoked by the
Borrower by notice to the Administrative Agent on or prior to the date specified
for the termination of the Revolving Commitments that the refinancing condition
has not been met and the termination is to be revoked (it being understood that
any Loans outstanding at the time of such notice or drawn thereafter will, upon
such revocation, be continued as Base Rate Loans and, thereafter, may be
converted to Eurodollar Rate Loans pursuant to Section 2.11
(Conversion/Continuation Option)).

(b) Any reduction of Revolving Commitments pursuant to Section 2.9(b) Mandatory
Prepayments) shall be applied as follows:

first, to prepay the Swing Loans to the full extent thereof and to permanently
reduce the Revolving Commitments by the amount of such prepayment;

second, to prepay the Revolving Loans to the full extent thereof and to further
permanently reduce the Revolving Commitments by the amount of such prepayment;

third, to pay outstanding Reimbursement Obligations with respect to Letters of
Credit and to further permanently reduce the Revolving Commitments by the amount
of such payment;

fourth, to cash collateralize Letters of Credit and to further permanently
reduce the Revolving Commitments by the amount of such cash collateralization;
and

fifth, to further permanently reduce the Revolving Commitments to the full
extent thereof.

Section 2.6 Repayment of Loans

The Borrower promises to repay (in cash, in full and in immediately available
funds) the entire unpaid principal amount of the Revolving Loans and the Swing
Loans on the Revolving Facility Termination Date (it being understood that other
provisions of this Agreement may require all or part of such Obligations to be
repaid earlier).

 

51



--------------------------------------------------------------------------------

Section 2.7 Evidence of Debt

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent shall maintain accounts in accordance with its
usual practice in which it shall record (i) the amount of each Loan made and, if
a Eurodollar Rate Loan, the Interest Period applicable thereto, (ii) the amount
of any principal or interest due and payable by the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower, whether such sum constitutes principal or interest
(and the type of Loan to which it applies), fees, expenses or other amounts due
under the Loan Documents and each Lender’s share thereof, if applicable.

(c) The entries made in the accounts maintained pursuant to clauses (a) and
(b) above shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.

(d) Notwithstanding any other provision of this Agreement, if any Lender
requests that the Borrower execute and deliver a promissory note or notes
payable to such Lender in order to evidence the Indebtedness owing to such
Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Loans of such Lender,
substantially in the form of Exhibit B (Form of Promissory Note).

Section 2.8 Optional Prepayments

The Borrower may, at any time, prepay the outstanding principal amount of the
Loans and Swing Loans in whole or in part; provided, however, that if any
prepayment of any Eurodollar Rate Loan is made by the Borrower other than on the
last day of an Interest Period for such Loan, the Borrower shall also pay any
amounts owing pursuant to Section 2.14(e) (Breakage Costs); provided, further,
that each partial prepayment shall be in an aggregate principal amount that is
an integral multiple of $1,000,000.00. Upon the giving of such notice of
prepayment, the principal amount of Loans specified to be prepaid shall become
due and payable on the date specified for such prepayment. A notice of
prepayment of the outstanding principal amount of the Loans and Swing Loans in
whole or in part may state that such notice is conditioned upon the
effectiveness of other credit facilities, and if any notice so states it may be
revoked by the Borrower by notice to the Administrative Agent on or prior to the
date specified for such prepayment that the refinancing condition has not been
met and the notice of such prepayment is to be revoked (it being understood that
any Loans outstanding at the time of such notice or drawn thereafter will, upon
such revocation, be continued as Base Rate Loans and,

 

52



--------------------------------------------------------------------------------

thereafter, may be converted to Eurodollar Rate Loans pursuant to Section 2.11
(Conversion/Continuation Option)).

Section 2.9 Mandatory Prepayments

(a) If, at any time, the aggregate principal amount of Outstandings exceeds the
Revolving Commitments at such time, the Borrower shall forthwith prepay the
Swing Loans first and then the Revolving Loans then outstanding in an amount
equal to such excess. If any such excess remains after repayment in full of the
aggregate outstanding Swing Loans and Revolving Loans, the Borrower shall
provide cash collateral for the Letter of Credit Obligations in the manner set
forth in Section 9.3 (Actions in Respect of Letters of Credit) in an amount
equal to 105% of such excess.

(b) Upon receipt by the Borrower or any of its Restricted Subsidiaries of any
insurance proceeds pursuant to clause (iii) of the last sentence of Section 7.5
(Maintenance of Insurance) or Net Cash Proceeds pursuant to Section 8.4(i) (Sale
of Assets), such amounts shall be applied to reduce Revolving Commitments in
accordance with Section 2.5(b) (Reduction and Termination of the Revolving
Commitments).

Section 2.10 Interest

(a) Rate of Interest. All Loans and the outstanding amount of all other
Obligations shall bear interest, in the case of Loans, on the unpaid principal
amount thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:

(i) if a Base Rate Loan or such other Obligation, at a rate per annum equal to
the sum of (A) the Base Rate as in effect from time to time plus (B) the
Applicable Margin for Base Rate Loans; and

(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate for such Eurodollar Rate Loan determined for the applicable
Interest Period plus (B) the Applicable Margin for Eurodollar Rate Loans in
effect from time to time during such Interest Period.

(b) Interest Payments. (i) Interest accrued on each Base Rate Loan shall be
payable in arrears (A) on the last Business Day of each calendar quarter and
(B) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Base Rate Loan, (ii) interest accrued on each Eurodollar Rate
Loan shall be payable in arrears (A) on the last day of each Interest Period
applicable to such Loan and, if such Interest Period has a duration of more than
three months, on each day during such Interest Period occurring every three
months from the first day of such Interest Period, (B) upon the payment or
prepayment thereof in full or in part and (C) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Eurodollar Rate Loan and
(iii) interest accrued on the amount of all other Obligations shall be payable
on demand from and after the time such Obligation becomes due and payable
(whether by acceleration or otherwise).

 

53



--------------------------------------------------------------------------------

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, effective immediately upon the occurrence
of an Event of Default and for as long thereafter as such Event of Default shall
be continuing, the interest rate otherwise in effect shall, upon the election of
the Requisite Lenders (except if an Event of Default has occurred under
Section 9.1(a) or (f) (Events of Default), in which case such increase shall be
immediate) increase 2.00% per annum.

(d) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Revolving
Commitments or the funding of the Eurodollar Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Revolving Commitment or Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which in each case shall
be due and payable on each date on which interest is payable on such Loan
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice 10 days prior to the relevant interest
payment date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.

Section 2.11 Conversion/Continuation Option

(a) The Borrower may elect (i) at any time on any Business Day to convert Base
Rate Loans (other than Swing Loans) or any portion thereof to Eurodollar Rate
Loans and (ii) at the end of any applicable Interest Period, to convert
Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to continue
such Eurodollar Rate Loans or any portion thereof for an additional Interest
Period; provided, however, that the aggregate amount of the Eurodollar Rate
Loans for each Interest Period must be in an amount that is an integral multiple
of $1,000,000.00. Each conversion or continuation shall be allocated among the
Loans of each Lender in accordance with such Lender’s Ratable Portion. Each such
election shall be in substantially the form of Exhibit F (Form of Notice of
Conversion or Continuation) (a “Notice of Conversion or Continuation”) and shall
be made by giving the Administrative Agent at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) specifying,
in each case, (A) the amount and type of Loan being converted or continued,
(B) in the case of a conversion to or a continuation of Eurodollar Rate Loans,
the applicable Interest Period and (C) in the case of a conversion, the date of
conversion.

(b) The Administrative Agent shall promptly notify each Lender of its receipt of
a Notice of Conversion or Continuation and of the options selected therein.

 

54



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurodollar Rate Loans, and no continuation in whole or in part of
Eurodollar Rate Loans upon the expiration of any applicable Interest Period,
shall be permitted at any time during which (i) a Default or an Event of Default
shall have occurred and be continuing or (ii) the continuation of, or conversion
into, a Eurodollar Rate Loan would violate any provision of Section 2.14
(Special Provisions Governing Eurodollar Rate Loans). If, within the time period
required under the terms of this Section 2.11, the Administrative Agent does not
receive a Notice of Conversion or Continuation from the Borrower containing a
permitted election to continue any Eurodollar Rate Loans for an additional
Interest Period or to convert any such Loans, then, upon the expiration of the
applicable Interest Period, such Loans shall be automatically converted to Base
Rate Loans. Each Notice of Conversion or Continuation shall be irrevocable.

Section 2.12 Fees

(a) Revolving Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender (except for any Defaulting Lender) a
commitment fee (the “Revolving Commitment Fee”), accruing at a rate per annum
equal to the Applicable Commitment Fee Rate on the actual daily amount by which
the Revolving Commitment of such Lender exceeds such Lender’s Ratable Portion of
the sum of (x) the outstanding principal amount of Revolving Loans plus (y) the
outstanding amount of the Letter of Credit Obligations during the period from
the Effective Date until the Revolving Facility Termination Date, payable in
arrears (A) on the third Business Day after the last Business Day of each
calendar quarter (commencing with the calendar quarter ending June 30, 2010) and
(B) on the Revolving Facility Termination Date.

(b) Letter of Credit Fees. The Borrower agrees to pay the following amounts with
respect to Letters of Credit issued by any Issuer:

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee of 0.250% per annum (“Fronting Fees”) of the daily maximum amount available
to be drawn under such Letter of Credit (in the case of Letters of Credit
denominated in a currency other than Dollars, based on the Dollar Equivalent of
such amount on the last Business Day of such calendar quarter), payable in
arrears on the third Business Day after the last Business Day of each calendar
quarter (commencing with the calendar quarter ending June 30, 2010) and (B) on
the Revolving Facility Termination Date;

(ii) to the Administrative Agent for the account and ratable benefit of the
Lenders (except for any Defaulting Lender that has not provided cash collateral
satisfactory to the applicable Issuers pursuant to Section 2.4(m) (Letters of
Credit)), with respect to each Letter of Credit (but excluding that portion of
any Letter of Credit that has been cash collateralized by the Borrower pursuant
to Section 2.4(m) (Letters of Credit) as a result of any Defaulting Lender), a
fee (the “Letter of Credit Participation Fee”) accruing at a rate per annum
equal to (A) the Applicable Margin for Eurodollar Rate Loans on the daily

 

55



--------------------------------------------------------------------------------

maximum amount available to be drawn under such Letter of Credit if such Letter
of Credit is a Financial Letter of Credit and (B) 50% of the Applicable Margin
for Eurodollar Rate Loans on the daily maximum amount available to be drawn
under such Letter of Credit if such Letter of Credit is a Performance Letter of
Credit (in either case, in the case of any Letter of Credit denominated in a
currency other than Dollars, based on the Dollar Equivalent of such amount on
the last Business Day of such calendar quarter), payable in arrears (x) on the
third Business Day after the last Business Day of each calendar quarter
(commencing with the calendar quarter ending June 30, 2010) and (y) on the
Revolving Facility Termination Date; provided, however, that during the
continuance of an Event of Default, such fee shall be increased, upon the
election of the Requisite Lenders (except if an Event of Default has occurred
under Section 9.1(a) or (f) (Events of Default), in which case such increase
shall be immediate), by 2% per annum and shall be payable on demand; and

(iii) to the Issuer of any Letter of Credit, with respect to the Issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of Issuance, amendment, transfer
or drawing, as the case may be.

(c) Additional Fees. The Borrower has agreed to pay to the Administrative Agent
and the Lenders additional fees, the amount and dates of payment of which are
embodied in the Fee Letters.

(d) Payment of Fees to Lenders. The Administrative Agent hereby agrees to pay to
each Lender such Lender’s Ratable Portion of the Revolving Commitment Fee and
the Letter of Credit Participation Fee, as applicable, received by the
Administrative Agent in its capacity as such, promptly following receipt of each
of the same from (and only to the extent each such fee is received from) the
Borrower or any other Loan Party; provided that (i) the Ratable Portion of any
Revolving Commitment Fee shall be calculated without giving effect to the
Revolving Commitment of any Defaulting Lender and (ii) any Letter of Credit
Participation Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which neither such Defaulting Lender nor
the Borrower has provided cash collateral satisfactory to the Issuer pursuant to
Section 2.4(m) (Letters of Credit) shall be payable, to the maximum extent
permitted by applicable law, to the other Lenders in accordance with the upward
adjustments in their respective Ratable Portions allocable to such Letter of
Credit pursuant to Section 2.20(a)(iv) (Reallocation of Ratable Portions to
Reduce Fronting Exposure), with the balance of such fee, if any, payable to the
Issuer for its own account.

Section 2.13 Payments and Computations

(a) The Borrower shall make each payment hereunder (including fees and expenses)
not later than 3:00 p.m. (New York time) on the day when due, in Dollars, to the
Administrative Agent at its address referred to in Section 11.8 (Notices, Etc.)
in immediately available funds without set-off or counterclaim. The
Administrative Agent

 

56



--------------------------------------------------------------------------------

shall promptly thereafter cause to be distributed immediately available funds
relating to the payment of principal, interest or fees to the Lenders, in
accordance with the application of payments set forth in clauses (e) or
(f) below, as applicable, for the account of their respective Applicable Lending
Offices; provided, however, that amounts payable pursuant to Section 2.15
(Capital Adequacy), Section 2.16 (Taxes) or Section 2.14(c) (Increased Costs) or
(d) (Illegality) shall be paid only to any affected Lender and amounts payable
with respect to Swing Loans shall be paid only to the Swing Loan Lender.
Payments received by the Administrative Agent after 3:00 p.m. (New York time)
shall be deemed (in the Administrative Agent’s sole discretion) to be received
on the next Business Day.

(b) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of the actual number of days elapsed (in each case calculated
to include the first day but exclude the last day) (i) over a year of 365 or 366
days, as the case may be, in the case of interest accruing at the Base Rate when
the Base Rate is determined by reference to the Prime Rate, and (ii) over a year
of 360 days at all other times. Each determination by the Administrative Agent
of an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment to be made in the
next calendar month, such payment shall be made on the immediately preceding
Business Day. All repayments of any Loans shall be applied as follows: first, to
repay such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as Eurodollar Rate Loans, with those Eurodollar Rate Loans having
earlier expiring Interest Periods being repaid prior to those having later
expiring Interest Periods.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due hereunder that the Borrower will
not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon at the Federal Funds Rate, for the first three
Business Days, and, thereafter, at the rate applicable to Base Rate Loans, for
each day from the date such amount is distributed to such Lender until the date
such Lender repays such amount to the Administrative Agent.

(e) Subject to the provisions of clause (f) below, all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied as follows: first, to pay principal of, and interest
on, any portion of the Loans the Administrative Agent may have advanced pursuant
to the

 

57



--------------------------------------------------------------------------------

express provisions of this Agreement on behalf of any Lender, for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower, second, to pay all other Obligations then due and payable, and third,
as the Borrower so designates. Payments in respect of Swing Loans received by
the Administrative Agent shall be distributed to the Swing Loan Lender; payments
in respect of other Loans received by the Administrative Agent shall, subject to
Section 2.20 (Defaulting Lenders), be distributed to each Lender in accordance
with such Lender’s Ratable Portion of the Revolving Commitments (calculated
(i) in the case of principal payments, without giving effect to the Revolving
Commitments of any Defaulting Lender that has not fully funded its share of the
Loans being repaid and (ii) in the case of interest payments, without giving
effect to the Revolving Commitments of any Defaulting Lender for the amount of
interest payable in respect of Loans for which such Defaulting Lender has not
fully funded its share of the Loan); and all payments of fees and all other
payments in respect of any other Obligation shall be allocated among such of the
Lenders and Issuers as are entitled thereto and, for such payments allocated to
the Lenders, in proportion to their respective Ratable Portions as adjusted in
accordance with Section 2.12(d) (Payment of Fees to Lenders) and
Section 2.20(a)(iv) (Reallocation of Ratable Portions to Reduce Fronting
Exposure).

(f) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any net proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agrees that, during such time, the Administrative Agent may, and,
upon either (A) the written direction of the Requisite Lenders or (B) the
acceleration of the Obligations pursuant to Section 9.2 (Remedies), shall apply
all payments in respect of any Obligations and all other proceeds of Collateral
in the following order:

First, to pay interest on and then principal of any portion of (i) the Loans
that the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower and (ii) the Reimbursement Obligations owed to any Issuer for which
such Issuer has not then been reimbursed by any Lender or the Borrower;

Second, to pay interest on and then principal of any Swing Loan;

Third, to pay Obligations in respect of any expense reimbursements or
indemnities (including fees and expenses in respect of cash management services)
then due to the Administrative Agent;

Fourth, to pay Obligations in respect of any expense reimbursements or
indemnities (including fees and expenses in respect of cash management services)
then due to the Lenders and the Issuers;

 

58



--------------------------------------------------------------------------------

Fifth, to pay Obligations in respect of any fees then due to the Administrative
Agent, the Lenders and the Issuers;

Sixth, to pay interest then due and payable in respect of the Loans (ratably to
the aggregate principal amount of such Loans) and Reimbursement Obligations; and

Seventh, to pay or prepay principal amounts on the Loans, Reimbursement
Obligations and other Obligations and to provide cash collateral for outstanding
Letter of Credit Undrawn Amounts in the manner described in Section 9.3 (Actions
in Respect of Letters of Credit), ratably to the aggregate principal amount of
such Loans, Reimbursement Obligations, other Obligations and Letter of Credit
Undrawn Amounts;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of
clauses first through seventh above, the available funds being applied with
respect to any such Obligation (unless otherwise specified in such clause) shall
be allocated to the payment of such Obligations ratably, based on the proportion
of the Administrative Agent’s and each Lender’s or Issuer’s interest in the
aggregate outstanding Obligations described in such clauses. The order of
priority set forth in clauses first through sixth above may at any time and from
time to time be changed by the agreement of the Requisite Lenders without
necessity of prior notice to or consent of or approval by the Borrower, any
Secured Party that is not a Lender or Issuer or by any other Person that is not
a Lender or Issuer. The order of priority set forth in clauses first through
fifth above may be changed only with the prior written consent of the
Administrative Agent in addition to the Requisite Lenders.

Section 2.14 Special Provisions Governing Eurodollar Rate Loans

(a) Determination of Interest Rate. The Eurodollar Rate for each Interest Period
for Eurodollar Rate Loans shall be determined by the Administrative Agent
pursuant to the procedures set forth in the definition of “Eurodollar Rate.” The
Administrative Agent’s determination shall be presumed to be correct absent
manifest error and shall be binding on the Borrower.

(b) Interest Rate Unascertainable, Inadequate or Unfair. If (i) the
Administrative Agent determines that adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which the Eurodollar
Rate then being determined is to be fixed or (ii) the Requisite Lenders notify
the Administrative Agent that the Eurodollar Rate for any Interest Period will
not adequately reflect the cost to the Lenders of making or maintaining such
Loans for such Interest Period or calendar quarter, the Administrative Agent
shall forthwith so notify the Borrower and the Lenders, whereupon each
Eurodollar Rate Loan shall automatically, on the last day of the current
Interest Period for such Loan, convert into a Base Rate Loan and the obligations
of the Lenders to make Eurodollar Rate Loans or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower

 

59



--------------------------------------------------------------------------------

that the Requisite Lenders have determined that the circumstances causing such
suspension no longer exist, which notice shall be given promptly following such
determination. Thereafter, the Borrower’s right to request, and the Lenders’
obligations, if any, to make Eurodollar Rate Loans shall be restored.

(c) Increased Costs. If at any time any Lender or an Issuer determines that the
introduction of, or any change in or in the interpretation of, any law, treaty
or governmental rule, regulation or order (including any change by way of
imposition or increase of reserve requirements included in determining the
Eurodollar Rate) or the compliance by such Lender or such Issuer with any
guideline, request or directive from any central bank or other Governmental
Authority (whether or not having the force of law), shall (i) have the effect of
increasing the cost to such Lender or such Issuer of agreeing to make or making,
funding or maintaining any Eurodollar Rate Loan, or (ii) subject any Lender or
any Issuer to any Tax of any kind whatsoever with respect to any Eurodollar Rate
Loan, or change the basis of taxation of payments to such Lender or such Issuer
in respect thereof (except for Taxes or Other Taxes indemnifiable pursuant to
Section 2.16 (Taxes) or the imposition of, or any change in the rate of, any
taxes, levies, imposts, deductions, charges, withholdings or liabilities
excluded from the definition of Taxes), then the Borrower shall from time to
time, upon demand by such Lender or such Issuer (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender or such Issuer additional amounts sufficient to compensate such
Lender or such Issuer for such increased cost. A certificate as to the amount of
such increased cost shall be, together with supporting documents, submitted to
the Borrower and the Administrative Agent by such Lender or such Issuer and
shall be conclusive and binding for all purposes, absent manifest error.
Notwithstanding the foregoing, except to the extent, if any, the change (or
compliance) referred to in such certificate shall be retroactive, the Borrower
shall not be required to compensate a Lender an Issuer pursuant to this
clause (c) for any increased costs or reduction incurred more than 180 days
prior to the date of such certificate. The Borrower shall pay such Lender or
such Issuer the amount shown as due on any such certificate within 30 days after
its receipt of the same.

(d) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender or
its Eurodollar Lending Office to make Eurodollar Rate Loans or to continue to
fund or maintain Eurodollar Rate Loans, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent,
(i) the obligation of such Lender to make or to continue Eurodollar Rate Loans
and to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended,
and each such Lender shall make a Base Rate Loan as part of any requested
Borrowing of Eurodollar Rate Loans and (ii) if the affected Eurodollar Rate
Loans are then outstanding, the Borrower shall immediately convert each such
Loan into a Base Rate Loan. If, at any time after a Lender gives notice under
this Section 2.14(d), such Lender determines that it may lawfully make
Eurodollar Rate Loans, such Lender shall promptly give notice of that
determination to the Borrower and the Administrative Agent,

 

60



--------------------------------------------------------------------------------

and the Administrative Agent shall promptly transmit the notice to each other
Lender. The Borrower’s right to request, and such Lender’s obligation, if any,
to make Eurodollar Rate Loans shall thereupon be restored.

(e) Breakage Costs. In addition to all amounts required to be paid by the
Borrower pursuant to Section 2.10 (Interest), the Borrower shall compensate each
Lender, upon demand, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Lender’s Eurodollar Rate Loan to the Borrower, but excluding any loss of the
Applicable Margin or other profit on the relevant Loans) that such Lender may
sustain (i) if for any reason a proposed Borrowing or continuation of, or
conversion into, Eurodollar Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion or Continuation
given by the Borrower or in a telephonic request by it for borrowing or
conversion or continuation or a successive Interest Period does not commence
after notice therefor is given pursuant to Section 2.11 (Conversion/Continuation
Option), (ii) if for any reason any Eurodollar Rate Loan is prepaid by reason of
an increase or reduction in Revolving Commitments on a date that is not the last
day of the applicable Interest Period, (iii) as a consequence of a required
conversion of a Eurodollar Rate Loan to a Base Rate Loan as a result of any of
the events indicated in clause (d) above, (iv) as a consequence of any failure
by the Borrower to repay Eurodollar Rate Loans when required by the terms
hereof, or (v) as a consequence of the assignment of any Eurodollar Rate Loan
other than on the last day of an Interest Period therefor as a result of a
request by the Borrower pursuant to Section 2.17 (Substitution of Lenders) or
Section 11.1(c) (Amendments, Waivers, Etc.). The Lender making demand for such
compensation shall deliver to the Borrower concurrently with such demand a
written statement as to such losses, expenses and liabilities, and this
statement shall be conclusive as to the amount of compensation due to such
Lender, absent manifest error.

(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower under this
Section 2.14 shall survive the termination of the Revolving Commitments and the
repayment, and the satisfaction or discharge of the Obligations.

Section 2.15 Capital Adequacy

If at any time any Lender or any Issuer determines that (a) the introduction of,
or any change in or in the interpretation of, any law, treaty or governmental
rule, regulation or order after the date of this Agreement regarding capital
adequacy, (b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Lender’s or such Issuer’s
(or any Person controlling such Lender’s or such Issuer’s) capital as a
consequence of its obligations hereunder, under or in respect of any Letter of
Credit to a level below that which such Lender or such Issuer or Person could
have achieved but for such adoption, change, compliance or interpretation, then,
upon demand from time to time by such Lender or such Issuer, the Borrower shall
pay to the

 

61



--------------------------------------------------------------------------------

Administrative Agent for the account of such Lender or such Issuer, from time to
time as specified by such Lender or such Issuer, additional amounts sufficient
to compensate such Lender or such Issuer for such reduction. A certificate as to
such amounts setting forth in reasonable detail the basis for such demand and a
calculation for such amount shall be submitted to the Borrower and the
Administrative Agent by such Lender or such Issuer and shall be conclusive and
binding for all purposes absent manifest error. Notwithstanding the foregoing,
except to the extent, if any, the change (or compliance) referred to in any such
certificate shall be retroactive, the Borrower shall not be required to
compensate a Lender or such Issuer pursuant to this Section 2.15 for any
reduction in rates of return with respect to any period prior to the date that
is 180 days prior to the date of each such certificate. Without prejudice to the
survival of any other agreement of the Borrower hereunder, the agreements and
obligations of the Borrower under this Section 2.15 shall survive the
termination of the Revolving Commitments and the repayment, and the satisfaction
or discharge of the Obligations.

Section 2.16 Taxes

(a) All payments by the Borrower to or for the account of any Lender or the
Administrative Agent, hereunder or under each Loan Document shall be made free
and clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
but excluding in the case of each Lender and the Administrative Agent (i) taxes
measured by its net income, and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized, (ii) any
withholding taxes payable with respect to payments under the Loan Documents
under laws (including any statute, treaty or regulation) in effect on the
Effective Date (or, in the case of any Lender that became a Lender by assignment
or transfer after the Effective Date, the effective date of such assignment or
transfer, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower pursuant to this Section 2.16) applicable to such Lender or the
Administrative Agent (as the case may be), and (iii) taxes measured by its net
income, and franchise taxes imposed on it as a result of a present or former
connection between such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any taxing authority thereof or therein (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes and Other Taxes from or in respect of any
sum payable hereunder to any Lender or the Administrative Agent then, (i) the
sum payable by the Borrower shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.16) such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law, and (iv) the Borrower
shall furnish to the Administrative Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

 

62



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any stamp or documentary taxes or any
other excise or property taxes, charges or similar levies of the United States
or any political subdivision thereof or any applicable foreign jurisdiction, and
all liabilities with respect thereto, in each case arising from any payment made
under any Loan Document or from the execution, delivery or registration of, or
otherwise with respect to, any Loan Document (collectively, “Other Taxes”).

(c) The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender, for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 2.16) withheld by the Borrower or paid by the Administrative Agent or
such Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto whether or not such Taxes or Other
Taxes were correctly or legally asserted. Payments due under this
indemnification shall be made within 10 days of the date the Administrative
Agent or such Lender makes demand therefor. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender or the
Administrative Agent on its own behalf or on behalf of a Lender or the
Administrative Agent, shall be conclusive absent manifest error.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.16 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Commitments and the repayment, and the
satisfaction or discharge of the Obligations until 30 days after the expiration
of the statute of limitations applicable to the collection from the relevant
Lender or the Administrative Agent of the Taxes and Other Taxes to which the
obligations under this Section 2.16 relate.

(e) Prior to the Effective Date in the case of each Non-U.S. Financial
Institution that is a signatory hereto and from time to time thereafter if
requested by the Borrower or the Administrative Agent, each Non-U.S. Financial
Institution shall provide the Administrative Agent and the Borrower with duly
completed copies of whichever of the following is applicable: (i) Form W-8ECI
(claiming exemption from withholding because the income is effectively connected
with a U.S. trade or business) (or any successor form), (ii) Form W-8BEN
(claiming exemption from withholding tax under an income tax treaty) (or any
successor form), (iii) in the case of a Non-U.S. Financial Institution claiming
exemption under Sections 871(h) or 881(c) of the Code, a Form W-8BEN (claiming
exemption from withholding under the portfolio interest exemption) or any
successor form or (iv) any other applicable form, certificate or document
prescribed by the IRS or any other applicable Governmental Authority certifying
as to such Non-U.S. Financial Institution’s entitlement to such exemption from
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Financial Institutions under the Loan Documents. Within a reasonable
period following written request therefor from the Borrower, each Non-U.S.
Financial Institution (but only as long as such Non-U.S. Financial Institution
is able to do so pursuant to applicable Requirements of Law) shall provide to
each of the Borrower and the Administrative Agent such additional Forms W-8BEN
or W-8ECI (or any successor or other applicable

 

63



--------------------------------------------------------------------------------

form, certificate or document prescribed by the IRS or any other applicable
Governmental Authority) to the extent necessary as a result of any prior form
expiring or becoming inaccurate or obsolete.

(f) Each Lender (other than a Non-U.S. Financial Institution) shall, on or prior
to the date of its execution and delivery of the Agreement or, as the case may
be, the date such Lender becomes a Lender, provide to each of the Borrower and
the Administrative Agent two completed copies of Form W-9, unless such Lender
notifies the Borrower and the Administrative Agent that it is an “exempt
recipient,” as defined in Treasury Regulations Section 1.6049-4(c) with respect
to which no withholding is required. Each Lender (from time to time following
written request therefor from the Borrower, but only for so long as such Lender
is able to do so pursuant to applicable Requirements of Law) will provide to
each of the Borrower and the Administrative Agent additional copies of Form W-9
or notification of “exempt recipient” status (or any successor or other
applicable form, certificate or document prescribed by the IRS) to the extent
necessary as a result of any prior form or notification expiring or becoming
inaccurate or obsolete.

(g) For any period with respect to which a Lender has failed to provide the
Borrower or the Administrative Agent with the appropriate form or other document
described in clause (e) or (f) above, as applicable (other than if such failure
is due to a change in any applicable Requirement of Law occurring after the date
on which a form originally was required to be provided, or if such form is not
required under clause (f) above), such Lender shall not be entitled to
indemnification under clause (a) or (c) above with respect to Taxes imposed by
reason of such failure.

(h) If any Lender or the Administrative Agent receives a refund in respect of
any Taxes or Other Taxes as to which it has received a payment from or has been
indemnified by the Borrower pursuant to this Section 2.16, which refund in
solely the good faith judgment of such Lender or Administrative Agent, as the
case may be, is attributable to such payment made by the Borrower, it shall
promptly notify the Borrower of such receipt and shall, within 30 days after the
later of the receipt of a written request by the Borrower or the receipt of such
refund (unless such Lender reasonably expects that is shall be required to repay
such refund to the relevant Governmental Authority), pay the amount of such
refund to the Borrower, net of all out-of-pocket expenses of such Lender and
taxes imposed on the Lender or Administrative Agent with respect to such
amounts, without interest thereon and subject to Section 11.6 (Right of
Set-off); provided, however, that the Borrower agrees to return such refund to
such Lender or the Administrative Agent within 30 days after receipt of written
notice in the event that such Lender or the Administrative Agent is required to
repay such refund to the relevant Governmental Authority. Nothing contained in
this Section 2.16 shall require any Lender or the Administrative Agent to make
available to the Borrower any Tax Return or any other document containing
information that it deems to be confidential.

 

64



--------------------------------------------------------------------------------

Section 2.17 Substitution of Lenders

If (a)(i) any Lender makes a claim under Section 2.14(c) (Increased Costs) or
2.15 (Capital Adequacy), (ii) it becomes illegal for any Lender to continue to
fund or make any Eurodollar Rate Loan and such Lender notifies the Borrower
pursuant to Section 2.14(d) (Illegality), (iii) the Borrower is required to make
any payment pursuant to Section 2.16 (Taxes) that is attributable to a
particular Lender, or (iv) any Lender becomes a Defaulting Lender, (b) in the
case of clause (a)(i) above, as a consequence of increased costs in respect of
which such claim is made, the effective rate of interest payable to such Lender
under this Agreement with respect to its Loans exceeds the effective average
rate of interest payable to the Requisite Lenders under this Agreement and
(c) in the case of clauses (a)(i) and (ii) above, Lenders holding at least 75%
of the Revolving Commitments are not subject to such increased costs or
illegality, payment or proceedings (any such Lender, an “Affected Lender”), the
Borrower may substitute another financial institution for such Affected Lender
hereunder, upon reasonable prior written notice (which written notice must be
given within 90 days following the notification to the Borrower of any
applicable event described in clauses (a)(i), (ii), (iii) or (iv) above) by the
Borrower to the Administrative Agent and the Affected Lender that the Borrower
intends to make such substitution, which substitute financial institution (x)
must be an Eligible Assignee and (y) if not already a Lender, must be reasonably
acceptable to the Administrative Agent and each Issuer; provided, however, that,
if more than one Lender claims increased costs, illegality or right to payment
arising from the same act or condition and such claims are received by the
Borrower within 30 days of each other, then the Borrower may substitute all, but
not (except to the extent the Borrower has already substituted one of such
Affected Lenders before the Borrower’s receipt of the other Affected Lenders’
claim) less than all, Lenders making such claims. If the proposed substitute
financial institution or other entity meets the conditions set forth in
clauses (x) and (y) above and the written notice was properly issued under this
Section 2.17, the Affected Lender shall sell and the substitute financial
institution or other entity shall purchase, at par plus accrued interest, all
rights and claims of such Affected Lender under the Loan Documents and such
substitute financial institution or other entity shall assume and the Affected
Lender shall be relieved of its Revolving Commitments and all other prior
unperformed obligations of the Affected Lender under the Loan Documents (other
than in respect of any damages (other than exemplary or punitive damages, to the
extent permitted by applicable law) in respect of any such unperformed
obligations). If such Affected Lender is a Lender hereunder, upon the
effectiveness of such sale, purchase and assumption (that, in any event shall be
conditioned upon the payment in full by the Borrower in cash of all fees,
unreimbursed costs and expenses and indemnities accrued and unpaid through such
effective date to such Affected Lender), the substitute financial institution or
other entity shall become a “Lender” hereunder for all purposes of this
Agreement having a Revolving Commitment, in the amount of such Affected Lender’s
Revolving Commitment, assumed by it and such Revolving Commitment of the
Affected Lender shall be terminated; provided, however, that all indemnities
under the Loan Documents shall continue in favor of such Affected Lender. If
such Affected Lender is a Lender hereunder, it shall execute an Assignment and
Acceptance to evidence such transfer; provided, however, that the failure of the
Affected Lender to execute such Assignment and Acceptance shall not invalidate
such assignment,

 

65



--------------------------------------------------------------------------------

and such Assignment and Acceptance shall be deemed to be executed upon receipt
by such Affected Lender of such payment in full.

Section 2.18 Incremental Revolving Commitments

(a) The Borrower may by written notice to the Administrative Agent elect to
request prior to the Revolving Facility Termination Date, one or more increases
to the existing Revolving Commitments (any such increase, the “New Revolving
Commitments”), by an amount not in excess of $300,000,000.00 in the aggregate
and not less than $25,000,000.00 individually (or such lesser amount which shall
be approved by Administrative Agent).

(b) Such notice shall specify (i) the date (each, an “Increased Amount Date”) on
which the Borrower proposes that the New Revolving Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Lender or other Person that is an Eligible Assignee (each, a
“New Lender”) to whom the Borrower proposes any portion of such New Revolving
Commitments be allocated and the amounts of such allocations; provided that the
Administrative Agent may elect or decline to arrange such New Revolving
Commitments in its sole discretion and any Lender approached to provide all or a
portion of the New Revolving Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Commitment.

(c) Such New Revolving Commitments shall become effective, as of such Increased
Amount Date; provided that (i) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such New Revolving
Commitments; (ii) the Borrower shall be in pro forma compliance with each of the
covenants set forth in Article V (Financial Covenants) as of the last day of the
most recently ended Fiscal Quarter after giving effect to such New Revolving
Commitments; (iii) the New Revolving Commitments shall be effected pursuant to a
joinder agreement in form and substance acceptable to the Administrative Agent
in its reasonable discretion, executed and delivered by the Borrower, the New
Lender and the Administrative Agent, and which shall be recorded in the Register
and each New Lender shall be subject to the requirements set forth in
Section 2.16(e) and (f) (Taxes); (iv) the Borrower shall make any payments
required pursuant to Section 2.14(e) (Breakage Costs) in connection with the New
Revolving Commitments; and (v) the Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction.

(d) On the Increased Amount Date on which New Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders shall assign to each of the New Lenders, and each of the
New Lenders shall purchase from each of the Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Lenders and New Lenders ratably in accordance with
their Revolving Commitments after giving

 

66



--------------------------------------------------------------------------------

effect to the addition of such New Revolving Commitments to the Revolving
Commitments, (b) each New Revolving Commitment shall be deemed for all purposes
a Revolving Commitment and each Loan made thereunder (a “New Revolving Loan”)
shall be deemed, for all purposes, a Revolving Loan and (c) each New Lender
shall become a Lender with respect to the New Revolving Commitment and all
matters relating thereto and all other matters under this Agreement.

(e) The Administrative Agent shall notify the Lenders promptly upon receipt of
Borrower’s notice of the Increased Amount Date and in respect thereof (y) the
New Revolving Commitments and the New Lenders, and (z) in the case of each
notice to any Lender, the respective interests in such Lender’s Revolving Loans,
in each case subject to the assignments contemplated by this Section 2.18.

(f) The terms and provisions of the New Revolving Loans shall be identical to
the Revolving Loans. Each joinder agreement may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent to effect the provision of this Section 2.18.

Section 2.19 Cash Collateral

(a) Certain Credit Support Events. At any time that there shall exist a
Defaulting Lender, promptly (but in any event within five Business Days) after
the request of the Administrative Agent, the Issuer or the Swing Loan Lender,
the Borrower shall deliver to the Collateral Agent cash collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.20(a)(iv) (Reallocation of Ratable Portions to Reduce Fronting
Exposure) and any cash collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All cash collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at the Collateral Agent (including, in the case of cash
collateral provided pursuant to Section 9.3 (Actions in Respect of Letters of
Credit), the Cash Collateral Account). To the extent provided by the Borrower,
the Borrower, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Collateral Agent, for the benefit
of the Collateral Agent, the Issuers and the Lenders, and agrees to maintain a
first priority security interest in all such cash, deposit accounts and all
balances therein, and in all proceeds of the foregoing, all as security for the
obligations to which such cash collateral may be applied pursuant to clause
(c) below. If at any time the Collateral Agent determines that cash collateral
is subject to any right or claim of any Person other than the Collateral Agent
as herein provided, or that the total amount of such cash collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly (but in any event
within 5 Business Days) after demand by the Collateral Agent, pay or provide to
the Collateral Agent additional cash collateral in an amount sufficient to
eliminate such deficiency.

 

67



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.19 or Section 2.4
(Letters of Credit), 2.3 (Swing Loans), Section 2.5 (Reduction and Termination
of the Revolving Commitments), Section 2.9 (Mandatory Prepayments), Section 2.13
(Payments and Computations), Section 2.20 (Defaulting Lenders), or Section 9.3
(Actions in Respect of Letters of Credit) in respect of Letters of Credit or
Swing Loans shall be held and applied to the satisfaction of the specific Letter
of Credit Obligations, Swing Loans, obligations to fund participations therein
(including, as to cash collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which such cash collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the Lender (or, as appropriate, its assignee following
compliance with Section 11.2(b)(iv) (Assignment and Acceptance)) or (ii) the
Collateral Agent’s good faith determination that there exists excess cash
collateral; provided, however, that (x) cash collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.19
may be otherwise applied in accordance with Section 2.13(e) and (f) (Payments
and Computations), and (y) the Person providing cash collateral and the Issuer
or Swing Loan Lender, as applicable, may agree that cash collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

Section 2.20 Defaulting Lenders

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.1 (Amendments, Waivers, Etc.).

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 2.9
(Mandatory Prepayments) or otherwise, and including any amounts made available
to the Administrative Agent by the Defaulting Lender pursuant to Section 11.6
(Right of Set-off), shall be applied at such time or times as may be determined
by the Administrative Agent as follows:

first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder;

 

68



--------------------------------------------------------------------------------

second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to an Issuer or Swing Loan Lender hereunder;

third, if so determined by the Administrative Agent or requested by an Issuer or
the Swing Loan Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Loan or
Letter of Credit;

fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement;

sixth, to the payment of any amounts owing to the Lenders, the Issuers or the
Swing Loan Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuer or the Swing Loan Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement;

seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and

eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Reimbursement Obligations in respect of which
that Defaulting Lender has not fully funded its appropriate share and (y) such
Loans or Reimbursement Obligations were made at a time when the conditions set
forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit)
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and Reimbursement Obligations owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or
Reimbursement Obligations owed to, that Defaulting Lender.

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.20(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any Revolving Commitment Fee for any period during which

 

69



--------------------------------------------------------------------------------

that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Participation Fees as provided in Section 2.12(b)(ii) (Letter of
Credit Fees).

(iv) Reallocation of Ratable Portions to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.3 (Swing Loans) and 2.4 (Letters of Credit), the “Ratable Portion” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitments of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitments of that
non-Defaulting Lender minus (2) the aggregate Outstandings of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Loan Lender and each Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and participations in
Letters of Credit and Swing Loans to be held on a pro rata basis by the Lenders
in accordance with their Ratable Portions (without giving effect to clause
(a)(iv) above), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c) Replacement of Defaulting Lenders. If any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to be replaced in
accordance with Section 2.17 (Substitution of Lenders).

 

70



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO LOANS AND LETTERS OF CREDIT

Section 3.1 Conditions Precedent to Effectiveness

This Agreement, including the covenants and obligations of the Borrower
hereunder, the obligation of each Lender to make the Loans and the obligation of
each Issuer to Issue Letters of Credit shall not become effective until the date
(the “Effective Date”) on which all of the following conditions precedent are
satisfied or duly waived in accordance with Section 11.1 (Amendments, Waivers,
Etc.):

(a) Deliveries at Closing. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a Responsible Officer of the Borrower,
(ii) if requested by any Lender, Promissory Notes substantially in the form of
Exhibit B (Form of Promissory Note), each executed and delivered by a
Responsible Officer of the Borrower, (iii) each Collateral Document, executed
and delivered by a Responsible Officer of the Borrower and each Guarantor, as
applicable, and (iv) any intercompany notes evidencing Indebtedness permitted to
be incurred pursuant to Section 8.1(f) (Indebtedness) with respect to any
outstanding intercompany obligations and advances owed to a Loan Party (other
than the New Borrower), executed and delivered by the obligor thereof.

(b) Financial Statements. The Administrative Agent shall have received (i) the
Projections, (ii) GAAP audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower for
the 2007, 2008 and 2009 Fiscal Years and (iii) GAAP unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower for each subsequent fiscal quarter ended at least 45 days
before the Effective Date, which financial statements shall not be materially
inconsistent in an adverse manner with the financial statements or forecasts
previously provided to the Administrative Agent.

(c) 2006 Credit Agreement. Concurrently with the initial funding of Loans
hereunder on the Effective Date, the Borrower shall have repaid all amounts owed
under the 2006 Credit Agreement (other than Existing Letters of Credit) and
delivered to the Administrative Agent an executed payoff letter evidencing the
termination and payoff on the Effective Date of the 2006 Credit Agreement and
all documents or instruments necessary to release all Liens securing the 2006
Credit Agreement, each in form and substance reasonably satisfactory to the
Administrative Agent.

(d) Collateral Documents. The Administrative Agent shall have received the
results of a recent Lien search in each relevant jurisdiction in the United
States with respect to the Borrower and those of the Subsidiaries that shall be
Guarantors as of the Effective Date, and such search shall reveal no Liens on
any of the assets of the Borrower or any of such Subsidiaries except, in the
case of Collateral other than Pledged Stock, for Liens expressly permitted by
Section 8.2 (Liens, Etc.) and except for Liens to be discharged on or prior to
the Effective Date pursuant to documentation reasonably

 

71



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent. The Collateral Documents shall be in
full force and effect on the Effective Date, and each document (including each
Uniform Commercial Code financing statement and documentation relating to the
Mortgaged Vessels) required by law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent for the ratable benefit of the Secured Parties a valid,
legal and perfected first-priority Lien on, and security interest in, the
Collateral (subject to any Liens expressly permitted by Section 8.2 (Liens,
Etc.)) shall have been delivered to the Collateral Agent. The Pledged Stock and
the Pledged Notes shall be duly and validly pledged under the Pledge and
Security Agreement to the Administrative Agent for the ratable benefit of the
Secured Parties, and certificates representing such pledged Collateral,
accompanied by instruments of transfer and stock powers endorsed in blank, shall
have been delivered to the Administrative Agent.

(e) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Syndication Agent, the Co-Documentation
Agents, the Lenders and the Issuers, favorable written opinions of (a) Baker
Botts L.L.P., counsel to the Loan Parties, (b) Liane K. Hinrichs, General
Counsel of the Borrower, (c) Durling & Durling, special Panamanian counsel to
certain of the Loan Parties, (d) Borrower’s special Cayman Islands counsel,
(e) Borrower’s special Canada counsel, (f) Borrower’s special Barbados counsel
and (g) each other special and local counsel to the Loan Parties as the
Administrative Agent may reasonably request, in each case dated as of the
Effective Date and addressed to the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Co-Documentation Agents, the Lenders and the Issuers
and addressing such other matters as any Lender through the Administrative Agent
may reasonably request.

(f) Certificates. The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or other formation documents, including
all amendments thereto, of each Loan Party, certified, in the case of Loan
Parties incorporated in Panama and the United States, as of a recent date by the
appropriate governmental authority of the jurisdiction of its organization, and
a certificate as to the good standing (if applicable in such jurisdiction) of
each Loan Party (other than those Loan Parties organized in Mexico, Nigeria,
Indonesia or Kazakhstan) as of a recent date, from such governmental authority;
(ii) a certificate of an Authorized Officer, the Secretary or the Assistant
Secretary of each Loan Party dated the Effective Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws or similar document
of such Loan Party as in effect on the Effective Date and at all times since a
date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or similar governing body) of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or other formation documents of such Loan Party
have not been amended since the date of the last amendment thereto furnished
pursuant to clause (i) above and (D) as to the incumbency and specimen signature
of each officer executing any Loan Document or any other document delivered in
connection

 

72



--------------------------------------------------------------------------------

herewith on behalf of such Loan Party; (iii) a certificate of another officer as
to the incumbency and specimen signature of the Authorized Officer executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Administrative Agent may reasonably request.

(g) Solvency; Representations and Warranties; No Defaults; Litigation. The
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower in the form of Exhibit J hereto (i) stating that the Borrower
and the Guarantors, taken as a whole, are Solvent as of the Effective Date and
after giving effect to the initial Loans and Letters of Credit, with respect to
the initial Loans, the application of the proceeds thereof in accordance with
Section 7.9 (Application of Proceeds) and the payment of all estimated legal,
accounting and other fees related hereto and thereto and (ii) to the effect that
(A) the conditions set forth in Section 3.2(b) (Conditions Precedent to Each
Loan and Letter of Credit) have been satisfied and (B) as of the Effective
Date, no litigation not listed on Schedule 4.7 (Litigation) shall have been
commenced against the Borrower or any of its Restricted Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.

(h) USA Patriot Act. To the extent requested, the Agents and the Lenders shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA Patriot
Act.

(i) Fees and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent and the Lenders, as applicable, and
to each Joint Lead Arranger, for its own account, all fees and expenses
(including reasonable fees and expenses of counsel to the Administrative Agent
to the extent the Borrower receives invoices therefor at least one Business Day
prior to the Effective Date) due and payable on or before the Effective Date.

(j) Consents, Etc. Each of the Borrower and its Restricted Subsidiaries shall
have received all consents and authorizations required pursuant to any
enforceable and material Contractual Obligation with any other Person and shall
have obtained all consents and authorizations of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
to allow each of the Borrower and its Restricted Subsidiaries lawfully to
execute, deliver and perform, in all material respects, their respective
obligations hereunder and under and the Loan Documents to which each of them,
respectively, is, or shall be, a party and each other agreement or instrument to
be executed and delivered by each of them, respectively, pursuant thereto or in
connection therewith.

(k) Title Insurance. The Administrative Agent shall have received in respect of
each Mortgaged Property a mortgagee’s title insurance policy (or policies) or
marked up unconditional binder for such insurance. Each such policy shall (i) be
in an amount reasonably satisfactory to the Administrative Agent; (ii) insure
that the Mortgage insured thereby creates a valid first Lien on, and security
interest in, such Mortgaged Property free and clear of all defects and
encumbrances, except as disclosed therein; (iii)

 

73



--------------------------------------------------------------------------------

name the Collateral Agent, for the benefit of the Secured Parties, as the
insured thereunder; (iv) contain such endorsements and affirmative coverage as
the Administrative Agent may reasonably request in form and substance acceptable
to the Administrative Agent; and (v) be issued by title companies satisfactory
to the Administrative Agent (including any such title companies acting as
co-insurers or reinsurers, at the option of the Administrative Agent) (in each
such case, a “Title Insurance Company”). The Administrative Agent shall have
received evidence satisfactory to it that all premiums in respect of each such
policy, all charges for mortgage recording tax, and all related expenses, if
any, have been paid or will be paid on the Effective Date. The Administrative
Agent shall have received a copy of all recorded documents referred to, or
listed as exceptions to title in, the title policy or policies referred to above
and a copy of all other material documents affecting the Mortgaged Property.

(l) Flood Insurance. If requested by the Administrative Agent, the
Administrative Agent shall have received (i) a policy of flood insurance that
(A) covers any parcel of improved Mortgaged Property that is located in a flood
zone and (B) is written in an amount not less than the outstanding principal
amount of the indebtedness secured by such Mortgage that is reasonably allocable
to such Mortgaged Property or the maximum limit of coverage made available with
respect to the particular type of property under the National Flood Insurance
Act of 1968, whichever is less and (ii) confirmation that the Borrower has
received the notice required pursuant to Section 208.25(i) of Regulation H of
the Board of Governors of the Federal Reserve System of the United States.

(m) Conditions with respect to the Mortgaged Vessels. The Administrative Agent
shall have received (i) abstracts of title or, at its discretion, a certificate
of ownership or other similar document with respect to the Mortgaged Vessels and
such abstracts of title, certificate of ownership or other similar document
shall reveal no Liens on such Mortgaged Vessels (subject to any Liens expressly
permitted by Section 8.2 (Liens, Etc.) and except for Liens to be discharged on
or prior to the Effective Date), (ii) with respect to each Mortgaged Vessel
other than McDermott LB 32, a copy of a confirmation of class certificate issued
by the American Bureau of Shipping or another classification society acceptable
to the Administrative Agent showing no recommendations affecting class and, to
the extent applicable to such Mortgaged Vessel, corresponding certificates of
financial responsibility, (iii) with respect to McDermott LB 32, a copy of an
interim confirmation of class certificate issued by the American Bureau of
Shipping, (iv) with respect to each Mortgaged Vessel, copies of certificates of
registries documentation, and (v) appraisals of each of the Mortgaged Vessels in
form and substance acceptable to the Administrative Agent.

(n) Updated Ratings. The Administrative Agent shall have received updated
ratings issued by S&P and Moody’s.

 

74



--------------------------------------------------------------------------------

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit

The obligation of each Lender on any date (including the Effective Date) to make
any Loan and of each Issuer on any date (including the Effective Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

(a) Request for Borrowing or Issuance of Letter of Credit. With respect to any
Loan, the Administrative Agent shall have received a duly executed Notice of
Borrowing (or, in the case of Swing Loans, a duly executed Swing Loan Request),
and, with respect to any Letter of Credit, the Issuer shall have received a duly
executed Letter of Credit Request.

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
therefrom:

(i) the representations and warranties set forth in Article IV (Representations
and Warranties) and in the other Loan Documents that have no materiality or
Material Adverse Effect qualification shall be true and correct in all material
respects and the representations and warranties set forth in Article IV
(Representations and Warranties) and in the other Loan Documents that have a
materiality or Material Adverse Effect qualification shall be true and correct
in all respects, in each case with the same effect as though made on and as of
such date or, to the extent such representations and warranties expressly relate
to an earlier date, as of such earlier date; and

(ii) no Default or Event of Default shall have occurred and be continuing.

(c) No Legal Impediments. The making of the Loans or the Issuance of such Letter
of Credit on such date does not violate any applicable Requirement of Law on the
date of or immediately following such Loan or Issuance of such Letter of Credit
and is not enjoined, temporarily, preliminarily or permanently.

(d) Alternative Currencies. After giving effect to any proposed Issuance of a
Letter of Credit denominated in an Alternative Currency, the sum of the Dollar
Equivalent of the Letter of Credit Obligations at such time in respect of each
Letter of Credit denominated in an Alternative Currency would not exceed
$150,000,000.00 as a result of such proposed Issuance.

Section 3.3 Determinations of Initial Borrowing Conditions

For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Effectiveness), each Lender shall be deemed
to have consented to, approved, accepted or be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior

 

75



--------------------------------------------------------------------------------

to the Effective Date specifying its objection thereto and such Lender shall not
have made available to the Administrative Agent such Lender’s Ratable Portion of
any Borrowing (if any is to be made on such date).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, the Initial Borrower and the New Borrower (as applicable) each
represents and warrants each of the following to the Lenders, the Issuers and
the Administrative Agent, on and as of the Effective Date and the making of the
Loans and the other financial accommodations on the Effective Date and on and as
of each date as required by Section 3.2(b)(i) (Representations and Warranties;
No Defaults).

Section 4.1 Corporate Existence; Compliance with Law

Each of the Borrower and its Restricted Subsidiaries and the New Borrower (a) is
duly organized, validly existing and, except where the failure to be in good
standing could not reasonably be expected to have a Material Adverse Effect, in
good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified to do business as a foreign corporation and in good standing
under the laws of each jurisdiction where such qualification is necessary,
except where the failure to be so qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect, (c) has all requisite
corporate or other organizational power and authority and the legal right to
own, pledge, mortgage and operate its properties, to lease the property it
operates under lease and to conduct its business as now or currently proposed to
be conducted, (d) is in compliance with its Constituent Documents, (e) is in
compliance with all applicable Requirements of Law except where the failure to
be in compliance could not, in the aggregate, be reasonably expected to have a
Material Adverse Effect and (f) has all necessary licenses, permits, consents or
approvals from or by, has made all necessary filings with, and has given all
necessary notices to, each Governmental Authority having jurisdiction, to the
extent required for such ownership, operation and conduct, except for licenses,
permits, consents, approvals or filings that can be obtained or made by the
taking of ministerial action to secure the grant or transfer thereof or the
failure of which to obtain or make could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 4.2 Corporate Power; Authorization; Enforceable Obligations

(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:

(i) are within such Loan Party’s corporate, limited liability company,
partnership or other organizational powers;

 

76



--------------------------------------------------------------------------------

(ii) have been or, at the time of delivery thereof pursuant to this Agreement
will have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required;

(iii) do not and will not (A) contravene such Loan Party’s respective
Constituent Documents, (B) violate any other Requirement of Law applicable to
such Loan Party (including Regulations T, U and X of the Federal Reserve Board),
or any order or decree of any Governmental Authority or arbitrator applicable to
such Loan Party, (C) conflict with or result in the breach of, or constitute a
default under, or result in or permit the termination or acceleration of, any
lawful Contractual Obligation of such Loan Party or any of its Restricted
Subsidiaries, other than in the case of this clause (C) any such conflict,
breach, default, termination or acceleration that could not reasonably be
expected to have a Material Adverse Effect, or (D) result in the creation or
imposition of any Lien upon any property of such Loan Party, other than those in
favor of the Secured Parties pursuant to the Collateral Documents; and

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those listed on Schedule 4.2 (Consents) and that have been or will
be, prior to the Effective Date, obtained or made, copies of which have been or
will be delivered to the Administrative Agent pursuant to Section 3.1
(Conditions Precedent to Effectiveness), and each of which on the Effective Date
will be in full force and effect and, with respect to the Collateral, filings
required to perfect the Liens created by the Collateral Documents.

(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party who is a party thereto. This Agreement is, and the
other Loan Documents will be, when delivered, the legal, valid and binding
obligation of each Loan Party who is a party thereto, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 4.3 Ownership of Borrowers; Subsidiaries

(a) All of the outstanding capital stock of the Initial Borrower is validly
issued, fully paid and non-assessable.

(b) Set forth on Schedule 4.3(a) (Effective Date Ownership of Subsidiaries) is a
complete and accurate list showing, as of the Effective Date, all Subsidiaries
of the Borrower and, as to each such Subsidiary, the jurisdiction of its
organization, the number of shares of each class of Stock authorized (if
applicable), the number outstanding on the Effective Date and the percentage of
the outstanding shares of

 

77



--------------------------------------------------------------------------------

each such class owned (directly or indirectly) by the Borrower. Except as set
forth on Schedule 4.3(a) (Effective Date Ownership of Subsidiaries), no Stock of
any Restricted Subsidiary of the Borrower is subject to any outstanding option,
warrant, right of conversion or purchase of any similar right. Except as set
forth on Schedule 4.3(a) (Effective Date Ownership of Subsidiaries), all of the
outstanding Stock of each Subsidiary of the Borrower owned (directly or
indirectly) by the Borrower has been validly issued, is fully paid and
non-assessable (to the extent applicable) and is owned by the Borrower or a
Subsidiary of the Borrower, free and clear of all Liens (other than the Lien in
favor of the Secured Parties created pursuant to the Pledge and Security
Agreement), options, warrants, rights of conversion or purchase or any similar
rights. Except as set forth on Schedule 4.3(a) (Effective Date Ownership of
Subsidiaries), neither the Borrower nor any such Subsidiary is a party to, or
has knowledge of, any agreement restricting the transfer or hypothecation of any
Stock of any such Subsidiary, other than the Loan Documents and, with respect to
any Subsidiary that is not a Wholly-Owned Subsidiary, the governing documents of
such Subsidiary. The Borrower does not own or hold, directly or indirectly, any
Stock of any Person other than such Subsidiaries and Investments permitted by
Sections 8.3 (Acquisitions) or 8.5 (Restricted Payments).

(c) Set forth on Schedule 4.3(b) (Post-Spin Ownership of Subsidiaries) is a
complete and accurate list showing all Subsidiaries of the New Borrower that, as
of the Effective Date, the New Borrower expects to be a Subsidiary of the New
Borrower immediately after the effective time of the Spin and, as to each such
Subsidiary, the jurisdiction of its organization, the number of shares of each
class of Stock authorized (if applicable), the number outstanding immediately
after the effective time of the Spin and the percentage of the outstanding
shares of each such class owned (directly or indirectly) by the New Borrower.
Except as set forth on Schedule 4.3(b) (Post-Spin Ownership of Subsidiaries), no
Stock of any Restricted Subsidiary of the New Borrower will be subject to any
outstanding option, warrant, right of conversion or purchase of any similar
right immediately after the effective time of the Spin. Except as set forth on
Schedule 4.3(b) (Post-Spin Ownership of Subsidiaries), all of the outstanding
Stock of each Subsidiary of the New Borrower owned (directly or indirectly) by
the New Borrower will have been validly issued, be fully paid and non-assessable
(to the extent applicable) and be owned by the New Borrower or a Subsidiary of
the New Borrower, free and clear of all Liens (other than the Lien in favor of
the Secured Parties created pursuant to the Pledge and Security Agreement),
options, warrants, rights of conversion or purchase or any similar rights, in
each case immediately after the effective time of the Spin. Except as set forth
on Schedule 4.3(b) (Post-Spin Ownership of Subsidiaries), neither the New
Borrower nor any such Subsidiary is a party to, or has knowledge of, any
agreement that will restrict the transfer or hypothecation of any Stock of any
such Subsidiary, other than the Loan Documents and, with respect to any
Subsidiary that is not a Wholly-Owned Subsidiary, the governing documents of
such Subsidiary, in each case immediately after the effective time of the Spin.
Immediately after the effective time of the Spin, the New Borrower will not own
or hold, directly or indirectly, any Stock of any Person other than such
Subsidiaries and Investments permitted by Sections 8.3 (Acquisitions) or 8.5
(Restricted Payments).

 

78



--------------------------------------------------------------------------------

Section 4.4 Financial Statements

(a) The audited financial statements comprising the Financial Statements for the
Borrower for the fiscal year ended December 31, 2009, copies of which have been
furnished to each Lender, fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at such
dates and the consolidated results of the operations of the Borrower and its
Subsidiaries for the period ended on such dates, all in conformity with GAAP.

(b) The Projections have been prepared by the Borrower taking into consideration
past operations of its business, and reflect, as of the Effective Date,
projections for the period beginning approximately January 1, 2010 and ending
approximately December 31, 2014 on a Fiscal Year by Fiscal Year basis. The
Projections are based upon estimates and assumptions stated therein, all of
which the Borrower believes, as of the Effective Date, to be reasonable in light
of current conditions and current facts known to the Borrower (other than any
necessary adjustments due to fees payable in accordance herewith) and, as of the
Effective Date, reflect the Borrower’s good faith estimates of the future
financial performance of the Borrower and its Subsidiaries and of the other
information projected therein for the periods set forth therein.

(c) Neither the Initial Borrower nor any of its Subsidiaries has, as of the
Effective Date, any material obligation, contingent liability or liability for
taxes, long-term leases (other than operating leases) or unusual forward or
long-term commitment that is not reflected in the financial statements referred
to in clause (a) above and not otherwise permitted by this Agreement.

Section 4.5 Material Adverse Effect

Since December 31, 2009, there has been no event or development that could
reasonably be expected to have Material Adverse Effect.

Section 4.6 Solvency

Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or extended on the Effective Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or extended,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of the Borrower, (c) the consummation of the transactions contemplated hereby,
(d) the Spin and (e) the payment and accrual of all transaction costs in
connection with the foregoing, the Borrower and the Guarantors, taken as a
whole, are Solvent.

Section 4.7 Litigation

Except as set forth on Schedule 4.7 (Litigation), there are no pending or, to
the knowledge of the Borrower, threatened actions, investigations or proceedings
against the Borrower or any of its Subsidiaries before any court, Governmental
Authority or arbitrator other than those that, in the aggregate, could not
reasonably be expected to have

 

79



--------------------------------------------------------------------------------

a Material Adverse Effect. Schedule 4.7 (Litigation) lists all litigation
pending against any Loan Party as of the Effective Date that, if adversely
determined, could be reasonably expected to have a Material Adverse Effect.

Section 4.8 Taxes

All federal income and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by the Borrower or any of
its Tax Affiliates have been filed with the appropriate Governmental Authorities
in all jurisdictions in which such Tax Returns are required to be filed, all
such Tax Returns are true and correct in all material respects, and all material
taxes, charges and other impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for non-payment thereof (whether or not
shown on any Tax Return) except where contested in good faith and by appropriate
proceedings if adequate reserves therefor have been established on the books of
the Borrower or such Tax Affiliate in conformity with GAAP. The Borrower and
each of its Tax Affiliates have withheld and timely paid to the respective
Governmental Authorities all material amounts required to be withheld.

Section 4.9 Full Disclosure

The Information Memorandum and any other information prepared or furnished by or
on behalf of any Loan Party and delivered to the Lenders in writing in
connection with this Agreement or the consummation of the transactions
contemplated hereunder or thereunder (in each case, taken as a whole) does not,
as of the time of delivery of such information (with respect to the Information
Memorandum, as of the Effective Date only), contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein or herein not misleading; provided, however, that, to the
extent any such information was based upon, or constituted, a forecast or
projection, such Loan Party represents only, in respect of such projection or
forecast, that it acted in good faith and utilized reasonable assumptions and
due care in the preparation of such information.

Section 4.10 Margin Regulations

No Loan Party is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board), and no proceeds of any Borrowing will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock in contravention of
Regulation T, U or X of the Federal Reserve Board.

Section 4.11 No Burdensome Restrictions; No Defaults

(a) None of the Borrower nor any of its Restricted Subsidiaries nor the New
Borrower (i) is a party to any Contractual Obligation (x) the compliance with
which could reasonably be expected to have a Material Adverse Effect or (y) the
performance of which by any thereof would result in the creation of a Lien
(other than a Lien permitted

 

80



--------------------------------------------------------------------------------

under Section 8.2 (Liens, Etc.)) on the property or assets of any thereof or
(ii) is subject to any charter restriction that could reasonably be expected to
have a Material Adverse Effect.

(b) Neither the Borrower nor any of its Restricted Subsidiaries nor the New
Borrower is in default under or with respect to any Contractual Obligation owed
by it, other than, in either case, those defaults that could not reasonably be
expected to have a Material Adverse Effect.

(c) No Default or Event of Default has occurred and is continuing.

Section 4.12 Investment Company Act

Neither the Borrower nor any of its Subsidiaries nor the New Borrower is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.

Section 4.13 Use of Proceeds

The (a) proceeds of the Revolving Loans are being used solely by the Borrower
for working capital needs and for general corporate purposes of the Borrower and
its Subsidiaries and (b) Letters of Credit are being used solely by the Borrower
to support warranties, bid bonds, payment or performance obligations and for
other general corporate purposes by the Borrower, its Subsidiaries, Joint
Ventures and Affiliates (other than any Person that is anticipated to be an
Affiliate of Babcock after the Spin).

Section 4.14 Insurance

All policies of insurance of any kind or nature currently maintained by the
Borrower or any of its Restricted Subsidiaries or the New Borrower, including
policies of fire, theft, property damage, other commercial general liability,
employee fidelity and workers’ compensation, are in full force and effect and
are of a nature and provide such coverage as is sufficient and as is customarily
carried by businesses of the size and character of such Person.

Section 4.15 Labor Matters

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or, to
the knowledge of the Initial Borrower or the New Borrower, threatened against or
involving the Borrower or any of its Subsidiaries or the New Borrower, other
than those that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(b) There are no unfair labor practices, grievances or complaints pending, or,
to the knowledge of the Initial Borrower or the New Borrower, threatened,
against or involving the Borrower or any of its Subsidiaries or the New
Borrower, nor, to the knowledge of the Initial Borrower or the New Borrower, are
there any unfair labor

 

81



--------------------------------------------------------------------------------

practices, arbitrations or grievances threatened involving the Borrower or any
of its Subsidiaries or the New Borrower, other than those that if resolved
adversely to the Borrower or any of its Subsidiaries or the New Borrower, as
applicable, could not reasonably be expected to have a Material Adverse Effect.

(c) Except as set forth on Schedule 4.15 (Labor Matters), as of the Effective
Date, there is no collective bargaining agreement covering any employee of the
Borrower or any of its Restricted Subsidiaries or the New Borrower. Except as
set forth on Schedule 4.15 (Labor Matters), with respect to employees of the
Borrower or any of its Restricted Subsidiaries or the New Borrower not already
covered by a collective bargaining agreement set forth on Schedule 4.15 (Labor
Matters), as of the Effective Date no union representation question exists with
respect to such employees and, to the knowledge of the Initial Borrower or the
New Borrower, no union organization activity is taking place as of the Effective
Date.

Section 4.16 ERISA

(a) Except as set forth on Schedule 4.16 (ERISA), each Employee Benefit Plan
that is intended to qualify under Section 401 of the Code has received a
favorable determination letter from the IRS indicating that such Employee
Benefit Plan is so qualified and nothing has occurred subsequent to the issuance
of such determination letter which could cause such Employee Benefit Plan to
lose its qualified status. Any trust created under any Employee Benefit Plan is
exempt from tax under the provisions of Section 501 of the Code, except where
such failures could not reasonably be expected to have a Material Adverse
Effect.

(b) The Borrower and its Restricted Subsidiaries and the New Borrower, each
Guarantor and each of their respective ERISA Affiliates is in material
compliance with all applicable provisions and requirements of ERISA, the Code
and applicable Employee Benefit Plan provisions with respect to each Employee
Benefit Plan except for non-compliances that could not reasonably be expected to
have a Material Adverse Effect.

(c) With respect to each Title IV Plan and each Multiemployer Plan, the Borrower
and each of its Restricted Subsidiaries and the New Borrower, and each of their
respective ERISA Affiliates has made all contributions required under ERISA and
the Code and are in material compliance with the minimum funding standard of
Section 412 of the Code (in each case, whether or not waived in accordance with
Section 412(c) of the Code).

(d) There has not been, nor is there reasonably expected to occur, any ERISA
Event other than those that could not reasonably be expected to have a Material
Adverse Effect.

(e) Except (i) to the extent required under Section 4980B of the Code or similar
state laws, and (ii) with respect to which the aggregate liability, calculated
on a FAS 106 basis as of December 31, 2009, does not exceed $150,000,000.00, no
Employee

 

82



--------------------------------------------------------------------------------

Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) to any retired or former employees, consultants or
directors (or their dependents) of the Borrower, any of its Restricted
Subsidiaries, the New Borrower or any of their respective ERISA Affiliates. None
of the Borrower or any of its Restricted Subsidiaries, the New Borrower or any
of their respective ERISA Affiliates has incurred or reasonably expects to incur
any withdrawal liability with respect to any Multiemployer Plan. The Borrower
and each of its Restricted Subsidiaries, the New Borrower and each of their
ERISA Affiliates has complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

Section 4.17 Environmental Matters

(a) Except as disclosed on Schedule 4.17 (Environmental Matters), the operations
of the Borrower and each of its Restricted Subsidiaries and the New Borrower
have been and are in compliance with all Environmental Laws, including obtaining
and complying with all required environmental, health and safety Permits, other
than non-compliances that, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

(b) None of the Borrower or any of its Restricted Subsidiaries or the New
Borrower or any Real Property currently or, to the knowledge of the Initial
Borrower or the New Borrower, previously owned, operated or leased by or for the
Borrower or any of its Restricted Subsidiaries or the New Borrower is subject to
any pending or, to the knowledge of the Initial Borrower or the New Borrower,
threatened, claim, order, agreement, notice of violation, notice of potential
liability or is the subject of any pending or threatened proceeding or
governmental investigation under or pursuant to Environmental Laws other than
those orders, agreements, notices, proceedings or investigations that, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) Except as disclosed on Schedule 4.17 (Environmental Matters), to the
knowledge of the Initial Borrower or the New Borrower, there are no facts,
circumstances or conditions arising out of or relating to the operations or
ownership of the Borrower or any of its Restricted Subsidiaries or the New
Borrower or of Real Property owned, operated or leased by the Borrower or any of
its Restricted Subsidiaries or the New Borrower that are not specifically
included in the financial information furnished to the Lenders other than those
that, in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 4.18 Intellectual Property

Except where the failure to do so could not, taken as a whole, reasonably be
expected to have a Material Adverse Effect, the Borrower and its Restricted
Subsidiaries and the New Borrower own or license or otherwise have the right to
use all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
franchises, authorizations and other

 

83



--------------------------------------------------------------------------------

intellectual property rights (including all Intellectual Property as defined in
the Pledge and Security Agreement) that are necessary for the operations of
their respective businesses, without infringement upon or conflict with the
rights of any other Person with respect thereto. Except where the failure to do
so could not, taken as a whole, reasonably be expected to have a Material
Adverse Effect, no slogan or other advertising device, product, process, method,
substance, part or component, or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Restricted
Subsidiaries or the New Borrower infringes upon or conflicts with any rights
owned by any other Person, and no claim or litigation regarding any of the
foregoing is pending or threatened.

Section 4.19 Title; Real Property

(a) Each of the Borrower and its Restricted Subsidiaries and the New Borrower
has valid and indefeasible title to, or valid leasehold interests in, all of its
material properties and assets (including Real Property) and good title to, or
valid leasehold interests in, all personal property, in each case that is
purported to be owned or leased by it, including those reflected on the most
recent Financial Statements delivered by the Borrower, and none of such
properties and assets is subject to any Lien, except Liens permitted under
Section 8.2 (Liens, Etc.). The Borrower and each of its Restricted Subsidiaries
and the New Borrower have received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents, and have duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Borrower’s and each of its
Restricted Subsidiaries’ and the New Borrower’s right, title and interest in and
to all such property, other than those that could not reasonably be expected to
result in a Material Adverse Effect.

(b) Set forth on Schedule 4.19(a) (Real Property) is a complete and accurate
list, as of the Effective Date, of all (a) owned Real Property with a reasonably
estimated Fair Market Value in excess of $3,000,000.00 showing, as of the
Effective Date, the street address, county (or other relevant jurisdiction or
state) and the record owner thereof and (b) leased Real Property with annual
lease payments in excess of $1,000,000.00 showing, as of the Effective Date, the
street address and county (or other relevant jurisdiction or state) thereof.

(c) No portion of any Real Property has suffered any material damage by fire or
other casualty loss that has not heretofore been completely repaired and
restored to its original condition other than those that could not reasonably be
expected to have a Material Adverse Effect. As of the Effective Date, no portion
of any Mortgaged Property is located in a special flood hazard area as
designated by any federal Governmental Authority other than those for which
flood insurance has been provided in accordance with Section 3.1(l) (Flood
Insurance).

(d) Except as could not reasonably be expected to have a Material Adverse
Effect, (a) each Loan Party has obtained and holds all Permits required in
respect of all Real Property and for any other property otherwise operated by or
on behalf of, or for the benefit of, such Person and for the operation of each
of its businesses as

 

84



--------------------------------------------------------------------------------

presently conducted and as proposed to be conducted, (b) all such Permits are in
full force and effect, and each Loan Party has performed and observed all
requirements of such Permits, (c) no event has occurred that allows or results
in, or after notice or lapse of time would allow or result in, revocation or
termination by the issuer thereof or in any other impairment of the rights of
the holder of any such Permit, (d) no such Permits contain any restrictions,
either individually or in the aggregate, that are materially burdensome to any
Loan Party, or to the operation of any of its businesses or any property owned,
leased or otherwise operated by such Person, (e) each Loan Party reasonably
believes that each of its Permits will be timely renewed and complied with,
without material expense, and that any additional Permits that may be required
of such Person will be timely obtained and complied with, without material
expense and (f) neither the Initial Borrower nor the New Borrower has knowledge
or reason to believe that any Governmental Authority is considering limiting,
suspending, revoking or renewing on materially burdensome terms any such Permit.

(e) None of the Borrower or any of its Restricted Subsidiaries or the New
Borrower has received any notice, or has any knowledge, of any pending,
threatened or contemplated condemnation proceeding affecting any Real Property
or any part thereof, except those that could not reasonably be expected to have
a Material Adverse Effect.

(f) Each of the Loan Parties, and, to the knowledge of the Initial Borrower or
the New Borrower, each other party thereto, has complied with all obligations
under all leases of Real Property to which it is a party other than those the
failure with which to comply could not reasonably be expected to have a Material
Adverse Effect and all such leases are legal, valid, binding and in full force
and effect and are enforceable in accordance with their terms other than those
the failure of which to so comply with the foregoing could not reasonably be
expected to have a Material Adverse Effect. No landlord Lien has been filed,
and, to the knowledge of the Initial Borrower or the New Borrower, no claim is
being asserted, with respect to any lease payment under any lease of Real
Property other than those that could not reasonably be expected to have a
Material Adverse Effect.

(g) There are no pending or, to the knowledge of the Initial Borrower or the New
Borrower, proposed special or other assessments for public improvements or
otherwise affecting any material portion of the owned Real Property, nor are
there any contemplated improvements to such owned Real Property that may result
in such special or other assessments, other than those that could not reasonably
be expected to have a Material Adverse Effect.

Section 4.20 Mortgaged Vessels

Each Mortgaged Vessel (i) is owned and operated by a Guarantor, (ii) that is
operated, is operated in all material respects in compliance with all
Requirements of Law (including, in the case of each Mortgaged Vessel that is in
class on the Effective Date, compliance in all material respects with all
requirements of such classification as required by the United States Coast Guard
or other classification society of like standard approved

 

85



--------------------------------------------------------------------------------

by the Collateral Agent) and (iii) is maintained in all material respects in
accordance with all requirements set forth in the Collateral Documents. Each
Mortgaged Vessel is covered by all such insurance as is required by the
respective Mortgage with respect to such Mortgaged Vessel.

ARTICLE V

FINANCIAL COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following as long as any Obligation or any Revolving Commitment
remains outstanding and, in each case, unless the Requisite Lenders otherwise
consent in writing:

Section 5.1 Maximum Leverage Ratio

The Borrower shall not permit the Leverage Ratio, as determined as of the last
day of each Fiscal Quarter, for the four Fiscal Quarters ending on such day, to
be more than 2.50:1.00.

Section 5.2 Minimum Interest Coverage Ratio

The Borrower shall not permit the Interest Coverage Ratio, as determined as of
the last day of each Fiscal Quarter, for the four Fiscal Quarters ending on such
day, to be less than 4.00:1.00 for such four Fiscal Quarter period.

ARTICLE VI

REPORTING COVENANTS

The Borrower agrees with the Lenders and the Administrative Agent to each of the
following, as long as any Obligation or any Revolving Commitment remains
outstanding and, in each case, unless the Requisite Lenders otherwise consent in
writing:

Section 6.1 Financial Statements

The Borrower shall furnish to the Administrative Agent each of the following:

(a) Quarterly Reports. Within 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year (unless such period is extended pursuant to
SEC guidelines), consolidated unaudited balance sheets as of the close of such
quarter and the related statements of income and cash flow for such quarter and
that portion of the Fiscal Year ending as of the close of such quarter, setting
forth in comparative form the figures for the corresponding period in the prior
year, in each case certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with

 

86



--------------------------------------------------------------------------------

GAAP (subject to the absence of footnote disclosure and normal year-end audit
adjustments).

(b) Annual Reports. Within 75 days after the end of each Fiscal Year (unless
such period is extended pursuant to SEC guidelines), consolidated balance sheets
of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
related statements of income and cash flows of the Borrower and its Subsidiaries
for such Fiscal Year, all prepared in conformity with GAAP and certified, in the
case of such consolidated financial statements, without qualification as to the
scope of the audit or as to the Borrower being a going concern by the Borrower’s
Accountants, together with the report of such accounting firm stating that
(i) such financial statements fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which the Borrower’s Accountants shall
concur and that shall have been disclosed in the notes to the financial
statements) and (ii) the examination by the Borrower’s Accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards.

(c) Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a certificate of a Responsible
Officer of the Borrower substantially in the form of Exhibit H (each, a
“Compliance Certificate”) (i) showing in reasonable detail the calculations used
in determining the Leverage Ratio and demonstrating compliance with each of the
other financial covenants contained in Article V (Financial Covenants),
(ii) identifying any Asset Sale permitted by clauses (h), (i), or (j) of
Section 8.4 during the Fiscal Quarter as to which such Compliance Certificate
relates (or, in the case of any Compliance Certificate delivered in connection
with the financial statements delivered pursuant to clause (b) above, in the
last Fiscal Quarter of such Fiscal Year to which such Compliance Certificate
relates) and identifying the aggregate consideration received in connection with
each such identified Asset Sale if the aggregate consideration received for such
Asset Sale exceeds $2,500,000.00 and (iii) stating that no Default or Event of
Default has occurred and is continuing or, if a Default or an Event of Default
has occurred and is continuing, stating the nature thereof and the action which
the Borrower has taken or proposes to take with respect thereto.

(d) Budget. Not later than 90 days after the end of each Fiscal Year, and
containing substantially the types of financial information contained in the
Projections, the annual budget of the Borrower for the Fiscal Year next
succeeding such Fiscal Year then ended reviewed by the Board of Directors of the
Borrower, including a projected year-end consolidated balance sheet and income
statement and statement of cash flows.

Section 6.2 Collateral Reporting Requirements

The Borrower shall furnish to the Administrative Agent each of the following:

 

87



--------------------------------------------------------------------------------

(a) Updated Corporate Chart. If requested by the Administrative Agent, together
with each delivery of any financial statement pursuant to Section 6.1(b) (Annual
Reports), a corporate organizational chart or other equivalent list, current as
of the date of delivery, in form and substance reasonably acceptable to the
Administrative Agent, setting forth, for each of the Loan Parties, all Persons
subject to Section 7.11 (Additional Collateral and Guaranties), all Subsidiaries
of any of them and any Joint Ventures entered into by any of the foregoing,
(i) its full legal name, (ii) its jurisdiction of organization and
organizational number (if any) and (iii) the number of shares of each class of
its Stock authorized (if applicable), the number outstanding as of the date of
delivery, and the number and percentage of the outstanding shares of each such
class owned (directly or indirectly) by the Borrower.

(b) Additional Information. From time to time, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral, all as the Administrative Agent may reasonably request, and
in reasonable detail.

(c) Additional Filings. At any time and from time to time, upon the reasonable
written request of the Administrative Agent, and at the sole expense of the Loan
Parties, duly executed, delivered and recorded instruments and documents for the
purpose of obtaining or preserving the full benefits of this Agreement, the
Pledge and Security Agreement and each other Loan Document and of the rights and
powers herein and therein granted (and each Loan Party shall take such further
action as the Administrative Agent may reasonably request for such purpose,
including the filing of any financing or continuation statement under the UCC or
other similar Requirement of Law in effect in any domestic jurisdiction with
respect to the security interest created by the Pledge and Security Agreement
but excluding (i) the execution and delivery of any control agreements with
respect to deposit accounts or securities accounts, (ii) any filings to perfect
Liens on intellectual property, other than any such filings under the UCC or
with the U.S. Patent and Trademark Office or U.S. Copyright Office, and
(iii) any filings or actions in any jurisdiction outside the United States of
America, other than filings with applicable Governmental Authorities in respect
of the Mortgaged Vessels.

(d) Mortgaged Vessels. If requested by the Administrative Agent, an operating
report for the Mortgaged Vessels showing the current customers of such vessels
and the current locations of such vessels. In addition, if requested by the
Administrative Agent, the Borrower shall give the Administrative Agent written
notice of (i) any Mortgaged Vessel commencing a new contract or moving to a work
site outside the U.S. Gulf of Mexico (ii) any bareboat charters of any Mortgaged
Vessel and copies of such charter.

The reporting requirements set forth in this Section 6.2 are in addition to, and
shall not modify and are not in replacement of, any rights and other obligation
set forth in any Loan Document (including notice and reporting requirements) and
satisfaction of the reporting obligations in this Section 6.2 shall not, by
itself, operate as an update of any Schedule or any schedule of any other Loan
Document and shall not cure, or otherwise affect in any way, any Default or
Event of Default, including any failure of any

 

88



--------------------------------------------------------------------------------

representation or warranty of any Loan Document to be correct in any respect
when made.

Section 6.3 Default Notices

Promptly and in any event within five Business Days after a Responsible Officer
of the Borrower obtains actual knowledge of the existence thereof, the Borrower
shall give the Administrative Agent notice:

(a) of any Default or Event of Default specifying the details of the occurrence
referred to therein, describing with particularity any and all provisions of
this Agreement and any other Loan Document that have been breached, the
anticipated effect thereof, and stating what action the Borrower has taken and
proposes to take with respect thereto; and

(b) of any announcement by Moody’s or S&P of any change in a corporate rating or
corporate family rating with respect to the Borrower or with respect to the
Loans under this Agreement that has not been publicly announced or is not
otherwise publicly available.

Each notice pursuant to this Section 6.3, if given by telephone, shall be
promptly confirmed in writing on the next Business Day.

Section 6.4 Litigation

Promptly after a Responsible Officer of the Borrower obtains actual knowledge of
the commencement thereof, the Borrower shall give the Administrative Agent
written notice of the commencement of all actions, suits and proceedings before
any domestic or foreign Governmental Authority or arbitrator, regarding the
Borrower, any of its Subsidiaries or any Joint Venture that (i) seeks injunctive
or similar relief that, in the reasonable judgment of the Borrower, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
or (ii) in the reasonable judgment of the Borrower could expose the Borrower,
such Subsidiary or such Joint Venture to liability in an amount aggregating
$35,000,000.00 or more or that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

Section 6.5 Labor Relations

Promptly after a Responsible Officer of the Borrower has actual knowledge of the
same, the Borrower shall give the Administrative Agent written notice of (a) any
material labor dispute to which the Borrower or any of its Subsidiaries is a
party, including any strikes, lockouts or other material disputes relating to
any of such Person’s plants and other facilities, provided that such dispute,
strike or lockout involves a work stoppage exceeding 30 days, (b) any material
Worker Adjustment and Retraining Notification Act or related liability incurred
with respect to the closing of any plant or other facility of any such Person
affecting 300 or more employees of the Borrower and its Subsidiaries and (c) any
union organization activity with respect to employees of the Borrower or any of
its Subsidiaries not covered by a collective bargaining agreement as of the
Effective Date.

 

89



--------------------------------------------------------------------------------

Section 6.6 Tax Returns

Upon the reasonable request of any Lender through the Administrative Agent, the
Borrower shall provide copies of all federal, state, local and foreign tax
returns and reports filed by the Borrower, any of its Subsidiaries or any Joint
Venture in respect of taxes measured by income (excluding sales, use and like
taxes).

Section 6.7 Insurance

As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Borrower shall furnish the Administrative Agent with a report
on the standard “Acord” form outlining all material insurance coverage
maintained as of the date of such report by the Borrower and its Restricted
Subsidiaries and the duration of such coverage.

Section 6.8 ERISA Matters

The Borrower shall furnish the Administrative Agent with each of the following:

(a) promptly and in any event within 30 days after a Responsible Officer of the
Borrower knows, or has reason to know, that any ERISA Event has occurred that,
alone or together with any other ERISA Event, could reasonably be expected to
result in liability of the Borrower, any Subsidiary of the Borrower, any
Guarantor and/or any ERISA Affiliate in an aggregate amount exceeding
$15,000,000.00, written notice describing the nature thereof, what action the
Borrower, any of its Subsidiaries, any Guarantor or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known by such Responsible Officer, any action taken or threatened by
the IRS, the Department of Labor or the PBGC with respect to such event;

(b) promptly and in any event within 10 days after a Responsible Officer of the
Borrower knows, or has reason to know, that a request for a minimum funding
waiver under Section 412 of the Code has been filed with respect to any Title IV
Plan, a written statement of an Authorized Officer of the Borrower describing
such waiver request and the action, if any, the Borrower, its Subsidiaries and
ERISA Affiliates propose to take with respect thereto and a copy of any notice
filed with the PBGC or the IRS pertaining thereto;

(c) simultaneously with the date that the Borrower, any of its Subsidiaries or
any ERISA Affiliate files with the PBGC a notice of intent to terminate any
Title IV Plan, if, at the time of such filing, such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, a copy of each
notice; and

(d) promptly, copies of (i) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Borrower, any of its Subsidiaries,
any Guarantor or any of their respective ERISA Affiliates with the IRS with
respect to each Title IV Plan; (ii) all notices received by the Borrower, any of
its Subsidiaries, any

 

90



--------------------------------------------------------------------------------

Guarantor or any of their respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning an ERISA Event that, alone or together with any other ERISA
Event, could reasonably be expected to result in liability of the Borrower, any
Subsidiary of the Borrower, any Guarantor and/or any ERISA Affiliate in an
aggregate amount exceeding $15,000,000.00; and (iii) copies of such other
documents or governmental reports or filings relating to any Employee Benefit
Plan as the Administrative Agent shall reasonably request.

Section 6.9 Environmental Matters

The Borrower shall provide the Administrative Agent promptly, and in any event
within 10 Business Days after any Responsible Officer of the Borrower obtains
actual knowledge of any of the following, written notice of each of the
following:

(a) that any Loan Party or any Mortgaged Vessel is or may be liable to any
Person as a result of a Release or threatened Release that could reasonably be
expected to subject such Loan Party to Environmental Liabilities and Costs of
$10,000,000.00 or more;

(b) the receipt by any Loan Party of notification that any material real or
personal property or any Mortgaged Vessel of such Loan Party is or is reasonably
likely to be subject to any Environmental Lien;

(c) the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by a Responsible Officer of the Borrower that
there exists a condition that could reasonably be expected to result in a
violation of or liability under, any Environmental Law, except for violations
and liabilities the consequence of which, in the aggregate, could not reasonably
be expected to subject the Loan Parties collectively to Environmental
Liabilities and Costs of $10,000,000.00 or more; and

(d) promptly following reasonable written request by any Lender through the
Administrative Agent, a report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report delivered pursuant to this Section 6.9.

Section 6.10 Patriot Act Information

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the USA
Patriot Act. The Borrower shall promptly, following a request by any Agent or
any Lender, provide all documentation and other information that such Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-

 

91



--------------------------------------------------------------------------------

money laundering rules and regulations, including, without limitation, the USA
Patriot Act.

Section 6.11 Other Information

The Borrower shall provide the Administrative Agent or any Lender with such
other information respecting the business, properties, condition, financial or
otherwise, or operations of the Borrower, any of its Subsidiaries or any Joint
Venture as the Administrative Agent or such Lender through the Administrative
Agent may from time to time reasonably request. The Administrative Agent shall
provide copies of any written information provided to it pursuant to this
Article VI (Reporting Covenants) to any Lender requesting the same.

Section 6.12 Existing Babcock Guaranties

(a) The Existing Babcock Guaranties are all of the Guaranty Obligations on the
Effective Date of the New Borrower and its Subsidiaries (other than the Babcock
Entities) in respect of any obligations of any of the Babcock Entities and
(b) on or before the Effective Date, the Borrower has delivered to the
Administrative Agent true copies of each Existing Babcock Guaranty, including
all amendments thereto.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower agrees with the Lenders and the Administrative Agent to each of the
following, as long as any Obligation or any Revolving Commitment remains
outstanding and, in each case, unless the Requisite Lenders otherwise consent in
writing:

Section 7.1 Preservation of Corporate Existence, Etc.

The Borrower shall, and shall cause each of its Subsidiaries to, preserve and
maintain its legal existence, rights (charter and statutory) and franchises,
except as permitted by Sections 8.4 (Sale of Assets), 8.5 (Restricted Payments)
and 8.6 (Restriction on Fundamental Changes) and except if, in the reasonable
business judgment of the Borrower, it is in the business interest of the
Borrower or such Subsidiary not to preserve and maintain such legal existence
(except with respect to the Borrower), rights (charter and statutory) and
franchises, and such failure to preserve the same could not reasonably be
expected to have a Material Adverse Effect and could not reasonably be expected
to materially affect the interests of the Secured Parties under the Loan
Documents or the rights and interests of any of them in the Collateral.

Section 7.2 Compliance with Laws, Etc.

The Borrower shall, and shall cause each of its Subsidiaries to, comply with all
applicable Requirements of Law, Contractual Obligations and Permits, except
where the failure so to comply could not reasonably be expected to have a
Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

Section 7.3 Conduct of Business

The Borrower shall, and shall cause each of its Subsidiaries to, (a) conduct its
business in the ordinary course (except for non-material changes in the nature
or conduct of its business as carried on as of the Effective Date) and (b) use
its reasonable efforts, in the ordinary course, to preserve its business and the
goodwill and business of the customers, suppliers and others having business
relations with the Borrower or any of its Subsidiaries, except where the failure
to comply with the covenants in each of clauses (a) and (b) above could not
reasonably be expected to have a Material Adverse Effect.

Section 7.4 Payment of Taxes, Etc.

The Borrower shall, and shall cause each of its Subsidiaries to, pay and
discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies, except where (a) contested in
good faith, by proper proceedings and adequate reserves therefor have been
established on the books of the Borrower or the appropriate Subsidiary in
conformity with GAAP or (b) the failure to so pay and discharge could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 7.5 Maintenance of Insurance

The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
(a) maintain insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as, in the reasonable
determination of the Borrower, is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates; provided, that, with respect to
the Mortgaged Vessels, the Borrower shall be required to provide or cause to be
provided only such insurance as is required by the Collateral Documents, and
(b) cause all property and general liability insurance policies to name the
Collateral Agent on behalf of the Secured Parties as additional insured (with
respect to liability and property policies), loss payee (with respect to
property policies) or lender’s loss payee (with respect to property policies),
as appropriate, and to provide that no cancellation, material addition in amount
or material change in coverage shall be effective until after 30 days’ written
notice thereof to the Administrative Agent. Subject to the following sentence,
so long as an Event of Default is not then continuing, the Collateral Agent, on
behalf of the Secured Parties, agrees to promptly release, endorse and turn over
to the Borrower or the applicable Subsidiary any insurance proceeds received by
the Collateral Agent. If such insurance proceeds are the result of a casualty
event with respect to any Mortgaged Vessel, the Borrower shall, or shall cause
its Subsidiaries to, use such proceeds to, within one year of receipt of such
proceeds, (i) acquire one or more Mortgaged Vessels, (ii) make capital
expenditures in respect of one or more Mortgaged Vessels or Mortgaged
Properties, or (iii) reduce the Revolving Commitments as set forth in
Section 2.9(b) (Mandatory Prepayments).

 

93



--------------------------------------------------------------------------------

Section 7.6 Access

The Borrower shall from time to time during normal business hours permit the
Administrative Agent and the Lenders, or any agents or representatives thereof,
within five Business Days after written notification of the same (except that
during the continuance of an Event of Default, no such notice shall be required)
to (a) examine and make copies of and abstracts from the records and books of
account of the Borrower and each of its Subsidiaries, (b) visit the properties
of the Borrower and each of its Subsidiaries, (c) discuss the affairs, finances
and accounts of the Borrower and each of its Subsidiaries with any of their
respective officers or directors; provided, that the Borrower will not be
required to permit any examination or visit as set forth in clauses (a) and
(b) above with respect to each of the Administrative Agent and the Lenders (or
any agents or representatives thereof) (i) within the twelve-month period
following the date of the most recent examination or visit by any Lender or the
Administrative Agent (or any agents or representatives thereof), as applicable,
unless an Event of Default has occurred and is continuing and (ii) unless such
visit is coordinated through the Administrative Agent.

Section 7.7 Keeping of Books

The Borrower shall, and shall cause each of its Subsidiaries to, keep proper
books of record and account, in which full and correct entries shall be made of
the financial transactions and assets and business of the Borrower and each of
its Subsidiaries; provided that the consolidated books of the Borrower and its
Subsidiaries shall be in conformity with GAAP on a consolidated basis.

Section 7.8 Maintenance of Properties, Etc.

The Borrower shall, and shall cause each of its Subsidiaries to, maintain and
preserve (a) in good working order and condition (ordinary wear and tear
excepted) all of its properties necessary in the conduct of its business,
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) necessary in the conduct of its business and (c) all Material
Intellectual Property, except where failure to so maintain and preserve the
items set forth in clauses (a), (b) and (c) above could not reasonably be
expected to have a Material Adverse Effect; provided, that, with respect to the
Mortgaged Vessels, the Borrower will, or will cause the Mortgaged Vessel Owning
Subsidiaries to, maintain and keep such Mortgaged Vessels in such condition,
repair and working order as is required by the Collateral Documents.

Section 7.9 Application of Proceeds

The Borrower shall use the entire amount of the proceeds of the Loans as
provided in Section 4.13 (Use of Proceeds).

Section 7.10 Environmental

(a) The Borrower shall, and shall cause each of its Subsidiaries to, exercise
reasonable due diligence in order to comply in all material respects with all
Environmental Laws.

 

94



--------------------------------------------------------------------------------

(b) The Borrower agrees that the Administrative Agent may, from time to time,
retain, at the expense of the Borrower, an independent professional consultant
reasonably acceptable to the Borrower to review any report relating to
Contaminants prepared by or for the Borrower and to conduct its own
investigation (the scope of which investigation shall be reasonable based upon
the circumstances) of any property currently owned, leased, operated or used by
the Borrower or any of its Subsidiaries, if (x) a Default or an Event of Default
shall have occurred and be continuing, or (y) the Administrative Agent
reasonably believes (1) that an occurrence relating to such property is likely
to give rise to any Environmental Liabilities and Costs or (2) that a violation
of an Environmental Law on or around such property has occurred or is likely to
occur, which could, in either such case, reasonably be expected to result in
Environmental Liabilities and Costs in excess of $10,000,000.00, provided that,
unless an Event of Default shall have occurred and be continuing, such
consultant shall not drill on any property of the Borrower or any of its
Subsidiaries without the Borrower’s prior written consent. The Borrower shall
use its reasonable efforts to obtain for the Administrative Agent and its
agents, employees, consultants and contractors the right, upon reasonable notice
to Borrower, to enter into or on to the facilities or Mortgaged Vessels
currently owned, leased, operated or used by Borrower or any of its Subsidiaries
to perform such tests on such property as are reasonably necessary to conduct
such a review and/or investigation. Any such investigation of any property shall
be conducted, unless otherwise agreed to by Borrower and the Administrative
Agent, during normal business hours and shall be conducted so as not to
unreasonably interfere with the ongoing operations at any such property or
Mortgaged Vessel or to cause any damage or loss at such property or Mortgaged
Vessel. Borrower and the Administrative Agent hereby acknowledge and agree that
any report of any investigation conducted at the request of the Administrative
Agent pursuant to this subsection will be obtained and shall be used by the
Administrative Agent and the Lenders for the purposes of the Lenders’ internal
credit decisions, to monitor the Loans and to protect the Lenders’ security
interests created by the Loan Documents, and the Administrative Agent and the
Lenders hereby acknowledge and agree any such report will be kept confidential
by them to the extent permitted by law except as provided in the following
sentence. The Administrative Agent agrees to deliver a copy of any such report
to Borrower with the understanding that Borrower acknowledges and agrees that
(i) it will indemnify and hold harmless the Administrative Agent and each Lender
from any costs, losses or liabilities relating to Borrower’s use of or reliance
on such report, (ii) neither Administrative Agent nor any Lender makes any
representation or warranty with respect to such report, and (iii) by delivering
such report to Borrower, neither the Administrative Agent nor any Lender is
requiring or recommending the implementation of any suggestions or
recommendations contained in such report.

(c) Promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall advise the Administrative Agent in writing
and in reasonable detail of (i) any Release or threatened Release of any
Contaminants required to be reported by Borrower or its Subsidiaries, to any
Governmental Authorities under any applicable Environmental Laws and which could
reasonably be expected to have Environmental Liabilities and Costs in excess of
$10,000,000.00, (ii) any and all written communications with respect to any
pending or threatened claims under

 

95



--------------------------------------------------------------------------------

Environmental Law in each such case which, individually or in the aggregate,
have a reasonable possibility of giving rise to Environmental Liabilities and
Costs in excess of $10,000,000.00, (iii) any Remedial Action performed by
Borrower or any other Person in response to (x) any Contaminants on, under or
about any property, the existence of which has a reasonable possibility of
resulting in Environmental Liabilities and Costs in excess of $10,000,000.00, or
(y) any other Environmental Liabilities and Costs in excess of $10,000,000.00
that could result in Environmental Liabilities and Costs in excess of
$10,000,000.00, (iv) discovery by Borrower or its Subsidiaries of any occurrence
or condition on any material property that could cause Borrower’s or its
Subsidiaries’ interest in any such property to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any applicable Environmental Laws or Environmental Liens, and (v) any written
request for information from any Governmental Authority that fairly suggests
such Governmental Authority is investigating whether Borrower or any of its
Subsidiaries may be potentially responsible for a Release or threatened Release
of Contaminants which has a reasonable possibility of giving rise to
Environmental Liabilities and Costs in excess of $10,000,000.00.

(d) Borrower shall promptly notify the Administrative Agent of (i) any proposed
acquisition of Stock, assets, or property by Borrower or any of its Subsidiaries
that could reasonably be expected to expose Borrower or any of its Subsidiaries
to, or result in, Environmental Liabilities and Costs in excess of
$10,000,000.00 and (ii) any proposed action to be taken by Borrower or any of
its Subsidiaries to commence manufacturing, industrial or other similar
operations that could reasonably be expected to subject Borrower or any of its
Subsidiaries to additional Environmental Laws, that are materially different
from the Environmental Laws applicable to the operations of Borrower or any of
its Subsidiaries as of the Effective Date.

(e) Borrower shall, at its own expense, provide copies of such documents or
information as the Administrative Agent may reasonably request in relation to
any matters disclosed pursuant to this Section 7.10.

(f) To the extent required by Environmental Laws or Governmental Authorities
under applicable Environmental Laws, Borrower shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all necessary Remedial
Action in connection with the presence, handling, storage, use, disposal,
transportation or Release or threatened Release of any Contaminants on, under or
affecting any property in order to comply in all material respects with all
applicable Environmental Laws and Governmental Authorizations. In the event
Borrower or any of its Subsidiaries undertakes any Remedial Action with respect
to the presence, Release or threatened Release of any Contaminants on or
affecting any property, Borrower or any of its Subsidiaries shall conduct and
complete such Remedial Action in material compliance with all applicable
Environmental Laws, and in material accordance with the applicable policies,
orders and directives of all relevant Governmental Authorities except when, and
only to the extent that, Borrower or any such Subsidiaries’ liability for such
presence, handling, storage, use, disposal, transportation or Release or
threatened Release of any Contaminants is being contested in good faith by
Borrower or any of such Subsidiaries. In the event Borrower fails to take
required actions to address such Release or threatened

 

96



--------------------------------------------------------------------------------

Release of Contaminants or to address a violation of or liability under
Environmental Law, the Administrative Agent may, upon providing the Borrower
with 5 Business Days’ prior written notice, enter the property and, at
Borrower’s sole expense, perform whatever action the Administrative Agent
reasonably deems prudent to rectify the situation.

Section 7.11 Additional Collateral and Guaranties; Collateral Fall-away

(a) To the extent not delivered to the Administrative Agent on or before the
Effective Date, the Borrower agrees to do promptly each of the following:

(i) execute and deliver to the Administrative Agent such amendments to the
Collateral Documents or enter into such new Collateral Documents as the
Administrative Agent deems necessary or advisable in order to grant to the
Collateral Agent, for the ratable benefit of the Secured Parties, a perfected
first-priority security interest in the Stock and Stock Equivalents and other
debt Securities of any Subsidiary that are owned by the Borrower or any
Guarantor; provided that no such actions shall be required in any jurisdiction
other than (A) the United States of America or (B) at the reasonable request of
the Administrative Agent, any jurisdiction in which a Mortgaged Vessel Owning
Subsidiary is formed;

(ii) deliver to the Administrative Agent the certificates (if any) representing
such Stock and Stock Equivalents and other debt Securities, together with (A) in
the case of such certificated Stock and Stock Equivalents, undated stock powers
or other instruments of transfer endorsed in blank and (B) in the case of such
certificated debt Securities, endorsed in blank, in each case executed and
delivered by a Responsible Officer of the Borrower or such Subsidiary, as the
case may be;

(iii) in the case of any Wholly-Owned Subsidiary of any Loan Party that is a
Restricted Subsidiary that has satisfied the Threshold Amount, cause such
Wholly-Owned Subsidiary (A) to become a party to the Pledge and Security
Agreement and the applicable Collateral Documents and (B) to take such actions
necessary or advisable to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected security interest in the Collateral
described in the Collateral Documents with respect to such Subsidiary, including
the filing of UCC financing statements in such jurisdictions as may be required
by the Collateral Documents or by law or as may be reasonably requested by the
Administrative Agent; provided that no such actions shall be required in any
jurisdiction outside the United States of America;

(iv) if the Borrower or any Guarantor acquires any marine vessel with a Fair
Market Value in excess of $10,000,000.00 (other than a marine vessel acquired
with Indebtedness permitted by Section 8.1(d) (Indebtedness)), then the Borrower
or the applicable Subsidiary (as applicable) shall, within 20

 

97



--------------------------------------------------------------------------------

Business Days of such acquisition, execute and deliver such mortgages and other
security instruments as shall be necessary to cause such vessel to become a
Mortgaged Vessel subject to a perfected first-priority security interest;

(v) if the Fair Market Value of any marine vessel owned by the Borrower or any
Guarantor (other than a marine vessel acquired or improved with Indebtedness
permitted by Section 8.1(d) (Indebtedness)) increases to an amount in excess of
$10,000,000.00 because of improvements to such marine vessel, then the Borrower
or the applicable Subsidiary (as applicable) shall, within 20 Business Days of a
Responsible Officer of the Borrower learning of such increase in Fair Market
Value, execute and deliver such mortgages and other security instruments as
shall be necessary to cause such vessel to become a Mortgaged Vessel subject to
a perfected first-priority security interest;

(vi) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Agent; provided that such legal opinions shall be no broader in form or scope
than the legal opinions delivered on the Effective Date.

(b) (i) Promptly after the Release Date, so long as no Default or Event of
Default has occurred and is continuing (A) the provisions of clause (a) above
shall be terminated and (B) the Collateral Agent shall release all of the
Collateral.

(ii) (A) Upon the Spring-Back Date, the provisions of clause (a) above shall be
reinstated and (B) within 30 days after the Spring-Back Date, the Borrower shall
deliver, or cause to be delivered, to the Administrative Agent each of the items
referred to in Section 3.1(d) (Collateral Documents) (as though references
therein to the “Effective Date” referred to the date 30 days after the
Spring-Back Date) and such legal opinions and other documentation as the
Administrative Agent shall reasonably request in, each in a form reasonably
acceptable to the Administrative Agent.

Section 7.12 Real Property

With respect to any fee interest in any Real Property located in the United
States of America with a reasonably estimated Fair Market Value of $3,000,000.00
or more, or any leasehold interest in any Real Property located in the United
States of America (other than an office lease) leased for more than
$1,000,000.00 annually, acquired or leased after the Effective Date by the
Borrower or any other Loan Party (other than any such Real Property acquired
with Indebtedness permitted by Section 8.1(d) or (g) (Indebtedness)), Borrower
or the applicable Loan Party shall promptly (and, in any event, within five
Business Days following the date of such acquisition) (i) execute and deliver a
first priority Mortgage (subject only to Liens permitted by this Agreement) in
favor of the Collateral Agent, for the benefit of the Secured Parties, covering
such Real Property and complying with the provisions herein and in the
Collateral Documents, (ii) provide the Secured Parties with title insurance in
an amount at least equal to the purchase price

 

98



--------------------------------------------------------------------------------

of such Real Property (or such other amount as the Administrative Agent shall
reasonably specify), and if applicable, flood insurance and lease estoppel
certificates, all in accordance with the standards for deliveries contemplated
on the Effective Date, as described in Sections 3.1(k) (Title Insurance) and
(m) (Flood Insurance) hereof, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent and the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and the Collateral Agent; provided, that such legal
opinions shall be no broader in form or scope than the legal opinions delivered
on the Effective Date and (iv) if requested by the Administrative Agent, use
commercially reasonable efforts to obtain Landlord Lien Waivers for each Real
Property leasehold interest located in the United States of America on which a
manufacturing facility or warehouse or other facility (other than an office
lease) where Collateral is stored or held; provided, however that no such
Landlord Lien Waiver shall be required for any location at which Collateral is
stored or located unless the aggregate value of Collateral stored or held at
such location exceeds $1,000,000.00.

Section 7.13 Ratings

The Borrower shall use commercially reasonable efforts to maintain a rating of
the Loans by each of S&P and Moody’s.

Section 7.14 Cancellation of Existing Babcock Guaranties

(a) The New Borrower and the Borrower will use commercially reasonable efforts
to have each of the Existing Babcock Guaranties canceled.

(b) The Borrower shall promptly and in any event within three Business Days
after receipt of a written demand under an Existing Babcock Guaranty deliver to
the Administrative Agent and the Lenders a copy of such demand.

Section 7.15 Post-Closing Covenants

(a) Within 60 days after the Effective Date (or such longer period as the
Administrative Agent may determine in its sole discretion), the Borrower shall
have delivered to the Administrative Agent (i) a fully executed Mortgage in
favor of the Collateral Agent with respect to the McDermott Derrick Barge
No. 26, (ii) a supplement to the Pledge and Security Agreement whereby Barmada
McDermott (L) Limited becomes a grantor thereunder and a Guarantor, (iii) an
abstract of title or, at Administrative Agent’s discretion, a certificate of
ownership or other similar document with respect to the McDermott Derrick Barge
No. 26 which reveal no Liens on such Mortgaged Vessel (subject to any Lien
expressly permitted by Section 8.2 (Liens, Etc.)) other than the Lien of the
Mortgage and (iv) an accompanying opinion from the Borrower’s special Malaysian
counsel in form and substance reasonably satisfactory to the Administrative
Agent. Notwithstanding anything to the contrary contained herein (including,
without limitation, the definitions of Mortgaged Vessel and Mortgaged Vessel
Owning Subsidiary) or in any other Loan Document, until such time as the
Borrower

 

99



--------------------------------------------------------------------------------

shall have satisfied the requirements set forth in clauses (i) and (ii) of the
immediately preceding sentence, (x) Barmada McDermott (L) Limited shall not be
considered a Guarantor or Mortgaged Vessel Owning Subsidiary for any purposes
hereunder or in any other Loan Document, and (y) the McDermott Derrick Barge
No. 26 shall not be considered a Mortgaged Vessel for any purposes hereunder or
in any other Loan Document.

(b) By September 1, 2010 (or such later date as the Administrative Agent may
determine in its sole discretion), the Borrower shall have delivered to the
Administrative Agent a copy of a full term confirmation of class certificate
issued by the American Bureau of Shipping (or another classification society
acceptable to the Administrative Agent in its sole discretion) showing no
recommendations affecting class with respect to McDermott LB 32.

(c) By May 15, 2010 (or such later date as the Administrative Agent may
determine in its sole discretion), the Administrative Agent shall have received
a certificate as to the good standing of each Loan Party organized in Mexico,
Nigeria, Indonesia or Kazakhstan dated as of a recent date from the appropriate
governmental authority of the jurisdiction of its organization, unless such good
standing certificates are inapplicable in such jurisdiction.

(d) Within 30 days after the Effective Date (or such longer period as the
Administrative Agent may determine in its sole discretion), the Borrower shall
have delivered to the Administrative Agent (i) a fully executed amendment to the
First Naval Fleet Mortgage executed by Hydro Marine Services, Inc., as
Shipowner, and Collateral Agent, as Mortgagee, with respect to the McDermott LB
32 and which adds the McDermott LB 32 to the Vessels secured under such
Mortgage, (ii) an abstract of title or, at Administrative Agent’s discretion, a
certificate of ownership or other similar document with respect to the McDermott
LB 32 which reveal no Liens on such Mortgaged Vessel (subject to any Lien
expressly permitted by Section 8.2 (Liens, Etc.)) other the Lien of the First
Naval Fleet Mortgage, as amended and (iii) an accompanying opinion from special
Panamanian counsel in form and substance reasonably satisfactory to the
Administrative Agent. Notwithstanding anything to the contrary contained herein
(including, without limitation, the definitions of Mortgaged Vessel and
Mortgaged Vessel Owning Subsidiary) or in any other Loan Document, until such
time as the Borrower shall have satisfied the requirements set forth in clauses
(i) of the immediately preceding sentence, the McDermott LB 32 shall not be
considered a Mortgaged Vessel for any purposes hereunder or in any other Loan
Document.

(e) Within 20 days after the Effective Date (or such longer period as the
Administrative Agent may determine in its sole discretion), the Borrower shall
have delivered to the Administrative Agent (i) a fully executed Mortgage(s) with
respect to each of the Acadian Sea, the Agile, the Bold Endurance and the
Emerald Sea, (ii) an abstract of title or, at Administrative Agent’s discretion,
a certificate of ownership or other similar document with respect to the Acadian
Sea, the Agile, the Bold Endurance and the Emerald Sea which reveal no Liens on
such Mortgaged Vessels (subject to any Lien expressly permitted by Section 8.2
(Liens, Etc.)) other than the Lien of the

 

100



--------------------------------------------------------------------------------

Mortgage(s) and (iii) an accompanying opinion from special Barbadian counsel in
form and substance reasonably satisfactory to the Administrative Agent. In
connection with issuing the Mortgages for the foregoing Barbadian flagged
vessels, Borrower will execute and deliver all such documents as necessary or
desirable to register the Mortgages in the London Ships Registry and the
Barbados Companies Registry, including, but not limited to, executing the
prescribed mortgage forms, Deeds of Covenants and Statements of Charge.

(f) Within five months after the Effective Date (or such longer period as the
Administrative Agent may determine in its sole discretion), the Borrower shall
have completed, or shall have caused the applicable Mortgaged Vessel Owning
Subsidiary to complete, registration of any Mortgages with respect to Mortgaged
Vessels flagged in Panama which only had a provisional registration of such
Mortgage(s) as of the Effective Date and shall have provided an abstract of
title or, at Administrative Agent’s discretion, a certificate of ownership or
other similar document with respect to all Mortgaged Vessels flagged in Panama
which reveal no Liens on such Mortgaged Vessels (subject to any Lien expressly
permitted by Section 8.2 (Liens, Etc.)) other than the Lien of the Mortgage.

(g) Within 10 days after the Effective Date (or such longer period as the
Administrative Agent may determine in its sole discretion), the Borrower shall
have delivered to the Administrative Agent an opinion from the Borrower’s
special Cayman Islands counsel, in form and substance reasonably satisfactory to
the Administrative Agent, with respect to the Mortgaged Vessel Owning
Subsidiary, J. Ray McDermott International Vessels, Ltd.

(h) Within 30 days after the Bold Endurance is no longer “laid up” (or such
longer period as the Administrative Agent may determine in its sole discretion),
the Borrower shall have delivered to the Administrative Agent a copy of a full
term confirmation of class certificate issued by the American Bureau of Shipping
(or another classification society acceptable to the Administrative Agent in its
sole discretion) showing no recommendations affecting class with respect to the
Bold Endurance.

(i) Within 30 days after the Effective Date (or such longer period as the
Administrative Agent may determine in its sole discretion), the Borrower shall
have delivered to the Administrative Agent a certificate of ownership or other
similar document with respect to the McDermott Derrick Barge No. 16, the Burin
Sea, the Hebron Sea, the Mariner Sea, the Panuke Sea, the Thebaud Sea, the
Trinity Sea and the Venture Sea which reveal no Liens on such Mortgaged Vessel
(subject to any Lien expressly permitted by Section 8.2 (Liens, Etc.)) other the
Lien of their respective Mortgages.

(j) Within 60 days after the Effective Date (or such later date as the
Administrative Agent may determine in its sole discretion), the Borrower shall
have delivered to the Administrative Agent a copy of a full term confirmation of
class certificate issued by the American Bureau of Shipping (or another
classification society

 

101



--------------------------------------------------------------------------------

acceptable to the Administrative Agent in its sole discretion) showing no
recommendations affecting class with respect to McDermott Derrick Barge No. 16.

The Spin Steps and the Spin shall be permitted notwithstanding anything to the
contrary in this Article VII if the Spin is undertaken in accordance with
Section 8.19 (Terms of Spin).

ARTICLE VIII

NEGATIVE COVENANTS

The Borrower agrees with the Lenders and the Administrative Agent to each of the
following, as long as any Obligation or any Revolving Commitment remains
outstanding and, in each case, unless the Requisite Lenders otherwise consent in
writing:

Section 8.1 Indebtedness

The Borrower shall not (x) and shall not permit any Captive Insurance Subsidiary
or any of the Borrower’s Restricted Subsidiaries to, directly or indirectly
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness or (y) issue Disqualified Stock except
for the following:

(a) the Obligations;

(b) Indebtedness existing on the Effective Date and disclosed on Schedule 8.1
(Existing Indebtedness);

(c) Guaranty Obligations incurred by the Borrower or any Guarantor in respect of
Indebtedness of the Borrower or any Guarantor that is permitted by this
Section 8.1;

(d) secured Indebtedness of the Borrower or any Restricted Subsidiary, including
Capital Lease Obligations and purchase money Indebtedness incurred by the
Borrower or a Restricted Subsidiary of the Borrower to finance (concurrently
with or within 90 days after) the acquisition of tangible property (including
marine vessels), Indebtedness in respect of sale and leaseback transactions, and
Indebtedness incurred or assumed in connection with an Acquisition, in an
aggregate outstanding principal amount not to exceed at any time the lesser of
(i) $250,000,000.00 and (ii) $400,000,000.00 minus the outstanding principal
amount of Indebtedness outstanding under clause (g) below at such time;

(e) renewals, extensions, refinancings and refundings of Indebtedness permitted
by clause (b) above or this clause (e) if (i) the principal amount of such
Indebtedness is in an aggregate principal amount not greater than the principal
amount of (plus reasonable fees, expenses and any premium incurred in connection
with the renewal, extension, refinancing or refunding of) such Indebtedness, and
(ii) such Indebtedness is on terms that in the aggregate are not materially less
favorable to the

 

102



--------------------------------------------------------------------------------

Borrower or such Subsidiary, including as to weighted average maturity, than the
Indebtedness being renewed, extended, refinanced or refunded;

(f) Indebtedness arising from intercompany loans that are Investments permitted
under, or not prohibited by, Section 8.5 (Restricted Payments) (i) from the
Borrower to any Guarantor; (ii) from any Subsidiary of the Borrower to the
Borrower or any Guarantor; (iii) from any Subsidiary of the Borrower that is not
a Loan Party to any Restricted Subsidiary of the Borrower that is not a Loan
Party; (iv) from the Borrower or any Guarantor to any Restricted Subsidiary of
the Borrower that is not a Guarantor; or (v) until the New Borrower is the
Borrower, from the New Borrower or any Affiliate of the New Borrower (other than
the Borrower or a Subsidiary of the Borrower) to the Borrower or any Restricted
Subsidiary of the Borrower or any Guarantor; provided, however, that

 

  (A) all such Indebtedness of the type described in clauses (i), (ii), (iv) and
(v) above is evidenced by promissory notes in the form of Exhibit G (Global
Intercompany Note), subject to a first priority Lien pursuant to the Pledge and
Security Agreement if the payee is the Borrower or a Guarantor,

 

  (B) all such Indebtedness of the type described in clause (ii) above may not
be paid when an Event of Default exists, unless such payment is being made to a
Loan Party,

 

  (C) all such Indebtedness of the type described in clause (v) above does not
permit any cash payments of any kind before the payment in full of the
Obligations (unless otherwise permitted pursuant to Section 8.5(e) (Restricted
Payments)), and

 

  (D) any payment by any Guarantor under any guaranty of the Obligations shall
result in a pro tanto reduction of the amount of any Indebtedness owed by such
Subsidiary to the Borrower or to any of its Subsidiaries for whose benefit such
payment is made.

(g) unsecured Indebtedness of the Borrower and its Restricted Subsidiaries in an
aggregate outstanding principal amount not to exceed at any time
(i) $400,000,000.00 minus the outstanding principal amount of Indebtedness
outstanding under clause (d) above at such time, so long as immediately after
giving effect to the issuance, incurrence or assumption of any such unsecured
Indebtedness, the Borrower will be in pro forma compliance with Section 5.1
(Maximum Leverage Ratio) for the most recent four-quarter period for which
financial statements are available;

(h) Indebtedness under or in respect of Hedging Contracts that are not
speculative in nature;

(i) Indebtedness in respect of Treasury Management Arrangements;

 

103



--------------------------------------------------------------------------------

(j) Indebtedness in respect of any insurance premium financing for insurance
being acquired by the Borrower or any Restricted Subsidiary under customary
terms and conditions and not in connection with the borrowing of money;

(k) (i) Indebtedness that constitutes Indebtedness under clause (k) of the
definition thereof and as a result of being secured by the Cobia Equipment;
provided that neither the Borrower nor any of its Restricted Subsidiaries is the
primary obligor on such Indebtedness (it being understood that the Borrower and
its Restricted Subsidiaries may guarantee such Indebtedness to the extent
otherwise permitted by this Agreement), (ii) Guaranty Obligations incurred by
the Borrower or any Restricted Subsidiary in respect of Indebtedness of any
Cobia Entity; provided that such Guaranty Obligations are Cobia Permitted
Investments, and (iii) Guaranty Obligations incurred by the Borrower or any
Restricted Subsidiary in respect of Hedging Contracts of any Cobia Entity;
provided that such Guaranty Obligations are Cobia Permitted Investments; and

(l) Indebtedness incurred as contemplated by the Spin Steps.

Section 8.2 Liens, Etc.

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, create or suffer to exist any Lien upon or with respect to any of their
respective properties or assets, whether now owned or hereafter acquired, or
assign, or permit any of its Restricted Subsidiaries to assign, any right to
receive income, except for the following:

(a) Liens created pursuant to the Loan Documents;

(b) Liens existing on the Effective Date and disclosed on Schedule 8.2 (Existing
Liens);

(c) Customary Permitted Liens;

(d) Liens securing Indebtedness permitted under Section 8.1(d) (Indebtedness):

(i) in assets that are not Collateral and, if a Release Date has occurred, were
not Collateral immediately prior to the most recent Release Date;

(ii) in property subject to and acquired or constructed with the proceeds of a
Capital Lease or purchase money Indebtedness (including any sale and leaseback
transaction permitted under Section 8.13 (Sale/Leasebacks), in each case if
(A) the Indebtedness secured thereby and is incurred within 90 days after the
date of such acquisition or construction of such property and does not exceed
the lesser of the cost or Fair Market Value of such property at the time of such
acquisition or construction and (B) such Liens do not apply to any other
property (other than proceeds of such acquired or constructed property) or
assets of the Borrower or any of its Subsidiaries; or

 

104



--------------------------------------------------------------------------------

(iii) to which any property is subject at the time, on or after the Effective
Date, of the Borrower’s or a Restricted Subsidiary’s acquisition thereof in
accordance with this Agreement if such Liens do not apply to any other property
(other than proceeds of such acquired property) of the Borrower or any of its
Restricted Subsidiaries;

(e) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b) or (d) above or this
clause (e) without any material change in the assets subject to such Lien;

(f) Liens in favor of lessors securing operating leases not prohibited
hereunder;

(g) Liens arising out of judgments or awards and not constituting an Event of
Default under Section 9.1(g) (Events of Default);

(h) Liens encumbering inventory, work-in-process and related property in favor
of customers or suppliers securing obligations and other liabilities (other than
Indebtedness) to such customers or suppliers to the extent such Liens are
granted in the ordinary course of business and are consistent with past business
practices;

(i) Liens securing reimbursement obligations of the Borrower or a Restricted
Subsidiary in respect of Performance Guarantees issued by a Person that is not
the Borrower or an Affiliate of the Borrower or any Restricted Subsidiary or
Joint Venture; provided, such Liens shall be limited to (i) any contract as to
which such Performance Guarantee provides credit support, (ii) any accounts
receivable arising out of such contract and (iii) the deposit account into which
such accounts receivable are deposited (the property described in clauses
(i) through (iii), collectively, the “Performance Guarantee Collateral”);

(j) Liens with respect to foreign exchange netting arrangements and other
treasury or cash management arrangements to the extent incurred in the ordinary
course of business and consistent with past business practices; provided, that
the aggregate outstanding amount of all such obligations and liabilities secured
by such Liens shall not exceed $30,000,000.00 at any time;

(k) Liens securing insurance premium financing permitted under Section 8.1(j)
(Indebtedness) under customary terms and conditions; provided, that no such Lien
may extend to or cover any property other than the insurance being acquired with
such financing, the proceeds thereof and any unearned or refunded insurance
premiums related thereto;

(l) Liens not otherwise permitted by the foregoing clauses of this Section 8.2
(Liens, Etc.) securing obligations or other liabilities (other than Indebtedness
for borrowed money) of the Borrower or any Restricted Subsidiary of the
Borrower; provided, however, that the aggregate outstanding amount of all such
obligations and liabilities secured by such Liens shall not exceed
$10,000,000.00 at any time;

 

105



--------------------------------------------------------------------------------

(m) Liens on Cobia Equipment securing Indebtedness of any Cobia Entity; provided
that neither the Borrower nor any of its Restricted Subsidiaries is the primary
obligor on such Indebtedness (it being understood that the Borrower and its
Restricted Subsidiaries may guarantee such Indebtedness to the extent otherwise
permitted by this Agreement); and

(n) Liens securing reimbursement obligations in respect of Extended Letters of
Credit.

Section 8.3 Acquisitions

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, make any Acquisition except for (a) Permitted
Acquisitions, (b) the Permitted Cobia Acquisition and (c) Acquisitions as
contemplated by the Spin Steps.

Section 8.4 Sale of Assets

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, sell, convey, transfer, lease or otherwise dispose of any of their
respective assets or any interest therein (including the sale or factoring of
any accounts) to any Person, or permit or suffer any other Person to acquire any
interest in any of their respective assets or, in the case of any Restricted
Subsidiary, issue or sell any shares of such Restricted Subsidiary’s Stock or
Stock Equivalent (any such disposition in excess of $1,000,000.00 per
transaction or series of related transactions, being an “Asset Sale”) except for
the following:

(a) the sale or disposition of inventory (including fabricated projects for
customers, such as offshore production platforms and related components) in the
ordinary course of business;

(b) transfers resulting from any taking or condemnation of any property of the
Borrower or any of its Subsidiaries (or, as long as no Default or Event of
Default has occurred and is continuing or would result therefrom, deed in lieu
thereof);

(c) as long as no Default or Event of Default is continuing or would result
therefrom, the sale or disposition of equipment that the Borrower reasonably
determines is no longer useful in its or its Subsidiaries’ business, has become
obsolete, damaged or surplus or is replaced in the ordinary course of business;

(d) as long as no Default or Event of Default is continuing or would result
therefrom, the lease or sublease or chartering of property not constituting a
sale and leaseback, to the extent not otherwise prohibited by this Agreement or
the Mortgages;

(e) as long as no Default or Event of Default is continuing or would result
therefrom, non-exclusive assignments and licenses of intellectual property of
the Borrower and its Subsidiaries in the ordinary course of business;

 

106



--------------------------------------------------------------------------------

(f) as long as no Default or Event of Default is continuing or would result
therefrom, discounts, adjustments, settlements and compromises of Accounts and
contract claims in the ordinary course of business;

(g) any Asset Sale (i) to the Borrower or any Wholly-Owned Guarantor or (ii) by
any Restricted Subsidiary that is not a Loan Party to the Borrower or another
Restricted Subsidiary of the Borrower;

(h) as long as no Default or Event of Default is continuing or would result
therefrom, any other Asset Sale (other than an Asset Sale in respect of a
Mortgaged Vessel or Stock in a Mortgaged Vessel Owning Subsidiary) for Fair
Market Value, at least 75% of which is payable in cash or Cash Equivalents upon
such sale; provided, however, that with respect to any such Asset Sale in
accordance with this clause (h), the aggregate consideration received for the
sale of all assets sold in accordance with this clause (h) during any Fiscal
Year, including such Asset Sale, shall not exceed $30,000,000.00 in the
aggregate;

(i) in the case of the Asset Sale of one or more Mortgaged Properties or
Mortgaged Vessels or Stock in a Mortgaged Vessel Owning Subsidiary or a
Subsidiary which directly or indirectly owns a Mortgaged Vessel Owning
Subsidiary, so long as (i) no Default or Event of Default is continuing or would
result therefrom, (ii) the Asset Sale is for Fair Market Value, (iii) except to
the extent that the Borrower or a Guarantor receives one or more marine vessels
from another Person in trade or exchange for such assets so disposed of, at
least 75% of the consideration for such Asset Sale consists of cash or Cash
Equivalents received at closing of such Asset Sale, (iv) any marine vessel
received from another Person in trade or exchange for such assets so disposed of
shall concurrently with its acquisition be added to the Collateral pursuant to
arrangements substantially similar to those made with respect to the Mortgaged
Vessels on the Effective Date; and (v) the Revolving Commitments shall be
permanently reduced as set forth in Section 2.5(b) (Reduction and Termination of
the Revolving Commitments) by an amount equal to 100% of the Net Cash Proceeds
from such Asset Sale minus the amounts that are applied by the Borrower or the
applicable Subsidiary within 12 months from the later of the date of such Asset
Sale or the receipt of such Net Cash Proceeds to (A) acquire (1) one or more
additional marine vessels, which vessel or vessels shall concurrently with their
acquisition become Collateral pursuant to arrangements substantially similar to
those made with respect to Mortgaged Vessels on the Effective Date or (2) other
assets in an Eligible Line of Business, which assets shall concurrently with
their acquisition become Collateral on terms reasonably satisfactory to the
Administrative Agent or (B) make capital expenditures to improve or repair
existing Mortgaged Vessels;

(j) as long as no Default or Event of Default is continuing or would result
therefrom, any Asset Sale of the Stock of any Captive Insurance Subsidiary for
Fair Market Value, at least 75% of which is payable in cash or Cash Equivalents
upon such sale;

(k) Asset Sales permitted by Section 8.13 (Sale/Leasebacks);

 

107



--------------------------------------------------------------------------------

(l) Asset Sales as contemplated by the Spin Steps; and

(m) any Cobia Permitted Asset Sale.

Section 8.5 Restricted Payments

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, declare, order, pay or make any sum for any
Restricted Payment except for:

(a) Restricted Payments by the Borrower to any Guarantor;

(b) Restricted Payments by (i) any Restricted Subsidiary of the Borrower to the
Borrower or any Guarantor or (ii) any Restricted Subsidiary that is not a Loan
Party to another Restricted Subsidiary that is not a Loan Party;

(c) Restricted Payments by any Restricted Subsidiary that is not a Wholly-Owned
Subsidiary to the Borrower or any Guarantor and to any other direct or indirect
holders of equity interests in such Restricted Subsidiary to the extent (i) such
Restricted Payments are made pro rata among the holders of the equity interests
in such Restricted Subsidiary or (ii) pursuant to the terms of the joint
venture, charter, bylaws or other distribution agreement for such Restricted
Subsidiary in form and substance approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed);

(d) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Borrower or any of its Subsidiaries (i) made solely with the
proceeds received from the exercise of any warrant or option or (ii) that is
deemed to occur upon the cashless exercise of stock options or warrants;

(e) so long as no Default or Event of Default has occurred and is continuing, or
would result therefrom, Restricted Payments (other than guarantees and
indemnities for the benefit of Babcock & Wilcox Investment Company or any of its
Subsidiaries) in an aggregate amount not to exceed (i) $50,000,000.00 during any
Fiscal Year plus (ii) beginning in Fiscal Year 2011, the lesser of (A) the
aggregate amount of Restricted Payments permitted to be made pursuant to this
clause (e) in the prior Fiscal Year and not made in such prior Fiscal Year and
(B) $50,000,000.00;

(f) Investments existing on the Effective Date and disclosed on Schedule 8.5
(Existing Investments), and any refinancings of such Investments to the extent
constituting Indebtedness otherwise permitted under Section 8.1(b)
(Indebtedness), provided such refinancing complies with the provisions of
Section 8.1(e) (Indebtedness);

(g) Investments in cash and Cash Equivalents;

(h) Investments in accounts, contract rights and chattel paper (each as defined
in the UCC), notes receivable and similar items arising or acquired from the
sale

 

108



--------------------------------------------------------------------------------

of Inventory in the ordinary course of business consistent with the past
practice of the Borrower and its Subsidiaries;

(i) Investments received in settlement of amounts due to the Borrower or any
Restricted Subsidiary of the Borrower effected in the ordinary course of
business;

(j) Investments by (i) the Borrower in any Guarantor or by any Guarantor in the
Borrower or any other Guarantor or (ii) a Restricted Subsidiary of the Borrower
that is not a Guarantor in the Borrower or any other Restricted Subsidiary of
the Borrower;

(k) loans or advances to employees of the Borrower or any of its Subsidiaries
(or guaranties of loans and advances made by a third party to employees of the
Borrower or any of its Subsidiaries) in the ordinary course of business in an
aggregate outstanding principal amount not to exceed $1,000,000.00 at any time;

(l) Guaranty Obligations permitted by Section 8.1 (Indebtedness);

(m) other than those disclosed on Schedule 8.5 (Existing Investments), direct or
indirect Investments, including Letters of Credit and other credit support
obligations, in Subsidiaries that are not Guarantors or Joint Ventures that are
not Guarantors, but in each case are engaged in an Eligible Line of Business, in
an aggregate amount not to exceed in any Fiscal Year (i)(A) $100,000,000.00 plus
(B) beginning in Fiscal Year 2011, the lesser of (x) the amount of Investments
permitted to be made pursuant to this clause (m)(i) in the prior Fiscal Year and
not made in such prior Fiscal Year and (y) $100,000,000.00 plus (ii) an amount
equal to any repayments, interest, returns, profits, distributions, income and
similar amounts actually received in cash in any Fiscal Year beginning with
Fiscal Year 2010 in respect of Investments in Subsidiaries or Joint Ventures
that are not Guarantors (which amount shall not exceed the amount of such
Investment valued at the fair market value of such Investment at the time such
Investment was made);

(n) Investments constituting Acquisitions permitted by Section 8.3
(Acquisitions);

(o) Restricted Payments as contemplated by the Spin Steps;

(p) the Cobia Permitted Acquisition, any Cobia Permitted Asset Sale and any
Cobia Permitted Investments; and

(q) the repurchase, redemption or other acquisition or retirement for value of
any Stock or Stock Equivalents of the Borrower or any Subsidiary held by any
current or former officer, director or employee pursuant to any equity-based
compensation plan, equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement, in an aggregate amount not to
exceed $10,000,000.00 in any Fiscal Year.

 

109



--------------------------------------------------------------------------------

Section 8.6 Restriction on Fundamental Changes

Except in connection with a Permitted Acquisition, the Cobia Permitted
Acquisition or a Cobia Permitted Investment or as contemplated by the Spin Steps
(but subject to the last sentence of this Section 8.6), the Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, (a) merge or
consolidate with any Person (provided that, if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (i) any Wholly-Owned Restricted Subsidiary may
merge into the Borrower so long as the Borrower is the surviving company,
(ii) any Wholly-Owned Restricted Subsidiary may merge into or consolidate with
any other Wholly-Owned Restricted Subsidiary in a transaction in which the
surviving entity is a Wholly-Owned Restricted Subsidiary and no Person other
than the Borrower or a Wholly-Owned Restricted Subsidiary receives any
consideration (provided that if any party to any such transaction is a Loan
Party, the surviving entity of such transaction shall be a Loan Party) and
(iii) any Restricted Subsidiary of the Borrower may merge with another Person in
a transaction constituting an Asset Sale permitted hereunder) or (b) acquire or
create any Subsidiary unless, after giving effect to such acquisition or
creation, (i) the Borrower is in compliance with Section 7.11 (Additional
Collateral and Guaranties) and (ii) the Investment in such Subsidiary is
permitted under Section 8.5 (Restricted Payments). Notwithstanding the
foregoing, the Borrower shall not, and shall not permit any of its Subsidiaries
to, merge or consolidate with any Person in connection with the Cobia Permitted
Acquisition or a Cobia Permitted Investment except that (x) any Subsidiary of
the Borrower that is a newly formed entity created solely for the purpose of
effectuating the Cobia Permitted Acquisition or a Cobia Permitted Investment may
so merge or consolidate and (y) any Cobia Entity may merge into or consolidate
with any other Person in a transaction in which the surviving entity is a
Guarantor.

Section 8.7 Change in Nature of Business

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, engage in any business other than the Eligible Line of Business.

Section 8.8 Transactions with Affiliates

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate except (a) transactions among the Borrower and its Restricted
Subsidiaries, (b) Restricted Payments and Cobia Permitted Asset Sales otherwise
permitted by this Agreement, (c) the payment of the operating expenses and
capital expenditures of a Subsidiary of the Borrower, so long as such payment is
in the ordinary course of business and consistent with past business practices
with respect to such Subsidiary prior to the date hereof, (d) as contemplated by
the Spin Steps and (e) transactions in accordance with the Affiliate Agreements.

 

110



--------------------------------------------------------------------------------

Section 8.9 Restrictions on Subsidiary Distributions; No New Negative Pledge

Other than (a) pursuant to the Loan Documents, (b) pursuant to any secured
Indebtedness or Capital Lease Obligations permitted by Section 8.1(b), (d) or
(e) (Indebtedness) so long as any prohibition or limitation is only effective
against the assets securing such Indebtedness or (c) with respect to Performance
Guarantee Collateral, in connection with any Performance Guarantee issued by a
Person that is not an Affiliate, the Borrower shall not, and shall not permit
any Restricted Subsidiaries to, (i) except as in effect on the date hereof and
other than for Joint Ventures and Subsidiaries that are not Guarantors, agree to
enter into or suffer to exist or become effective any consensual encumbrance or
consensual restriction of any kind on the ability of such Subsidiary to pay
dividends or make any other distribution or transfer of funds or assets or make
loans or advances to or other Investments in, or pay any Indebtedness owed to,
the Borrower or any other Restricted Subsidiary of the Borrower or (ii) other
than customary non-assignment provisions in contracts entered into in the
ordinary course of business, enter into or permit to exist or become effective
any enforceable agreement prohibiting or limiting the ability of the Borrower or
any Restricted Subsidiary to create, incur, assume or permit to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, to secure the Obligations, including any agreement requiring any other
Indebtedness or Contractual Obligation to be equally and ratably secured with
the Obligations.

Section 8.10 Modification of Constituent Documents

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, change its capital structure (including the terms of its outstanding Stock)
or otherwise amend its Constituent Documents except (a) as contemplated by the
Spin Steps and (b) other changes and amendments that do not materially and
adversely affect the rights and privileges of the Borrower or any of its
Subsidiaries and do not materially and adversely affect the interests of the
Secured Parties under the Loan Documents or the rights and interests of any of
them in the Collateral.

Section 8.11 Accounting Changes; Fiscal Year

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, (a) make any material change in its accounting treatment and reporting
practices or tax reporting treatment, except as required by GAAP or any
Requirement of Law and disclosed to the Lenders and the Administrative Agent or
(b) change its Fiscal Year.

Section 8.12 Margin Regulations

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, use all or any portion of the proceeds of any credit extended hereunder to
purchase or carry margin stock (within the meaning of Regulation U of the
Federal Reserve Board) in contravention of Regulation U of the Federal Reserve
Board.

 

111



--------------------------------------------------------------------------------

Section 8.13 Sale/Leasebacks

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, enter into any sale and leaseback transaction unless (a) the proceeds of
such transaction received by the Loan Parties equal the Fair Market Value of the
properties subject to such transaction and (b) after giving effect to such sale
and leaseback transaction, the aggregate Fair Market Value of all properties
covered at any one time by all sale and leaseback transactions permitted
hereunder (other than any sale and leaseback transaction of property entered
into within 90 days of the acquisition of such property from a Person other than
the Borrower or any Affiliate thereof) does not exceed $100,000,000.00.

Section 8.14 Capital Expenditures

The Borrower shall not make or incur, or permit its Restricted Subsidiaries to
make or incur, Capital Expenditures during any Fiscal Year in excess of an
amount equal to:

(a) $400,000,000.00 minus

(b) the sum of (i) the amount of Restricted Payments made in such Fiscal Year
pursuant to Section 8.5(e) (Restricted Payments) and (ii) the amount of
Investments made in such Fiscal Year pursuant to Section 8.5(m) (Restricted
Payments) plus

(c) beginning in Fiscal Year 2011, the lesser of (i) the amount by which Capital
Expenditures for the prior Fiscal Year were less than the result of clauses
(a) and (b) above for such prior Fiscal Year and (ii) $200,000,000.00.

Section 8.15 Cancellation of Indebtedness Owed to It

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, cancel any material claim or Indebtedness owed to any of them except (a) in
the ordinary course of business, (b) if such Indebtedness is owed by a Guarantor
to a Loan Party, and such Indebtedness is either (i) cancelled in exchange for
Stock of such Guarantor, (ii) converted into Stock of such Guarantor or
(iii) converted such that it increases the paid-in-capital of such Loan Party in
such Guarantor, or (c) as contemplated by the Spin Steps.

Section 8.16 No Speculative Transactions

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, engage in any material speculative transaction or in any material
transaction involving the entry into of Hedging Contracts by such Person except
for the sole purpose of hedging in the ordinary course of business.

Section 8.17 Post-Termination Benefits

Except to the extent required under Section 4980B of the Code or similar state
laws or as contemplated by the Spin Steps, the Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, without the consent of the
Requisite Lenders, adopt

 

112



--------------------------------------------------------------------------------

any Employee Benefit Plan that provides health or welfare benefits (through the
purchase of insurance or otherwise) to any retired or former employees,
consultants or directors (or their dependents) of the Borrower or any of its
Subsidiaries.

Section 8.18 Activities in Panama

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, invest the proceeds of any Loan in any activity within the territory of the
Republic of Panama if such activity will (i) generate taxable income under
Panamanian tax laws that will have to be paid by the Borrower or any of its
Subsidiaries to a Panamanian Governmental Authority; or (ii) cause any payment
to a Lender or the Administrative Agent to be subject to Panamanian tax,
including withholding tax.

Section 8.19 Terms of Spin

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, undertake the Spin unless (a) the Spin is undertaken as contemplated by the
Spin Steps, (b) no Default or Event of Default exists at the time of, or after
giving effect to, the completion of all such transactions, (c) the Borrower is
in pro forma compliance with the covenants set forth in Article V (Financial
Covenants) as of the last day of the most recently completed four Fiscal Quarter
period for which the financial statements and certificates required by
Section 6.1(a) (Quarterly Reports) or (b) (Annual Reports) have been delivered,
(d) the New Borrower assumes the obligations as the “Borrower” hereunder
substantially simultaneously therewith as contemplated by Section 11.21
(Assumption of New Borrower), (e) the Administrative Agent has consented to the
terms of each of the Affiliate Agreements and each other material agreement
between or among the New Borrower and its Subsidiaries (or any of them), on the
one hand, and the Babcock Entities (or any of them), on the other hand, to be,
or remain, in effect after the Spin, including any other shared services,
intercompany debt and separation agreements (which consent shall not be
unreasonably withheld, conditioned or delayed, but may, in the Administrative
Agent’s sole discretion, be made in conjunction with a reasonably prompt
consultation with the Lenders with respect thereto, with any such consultation
with the Lenders not to require approval of more than the Requisite Lenders and
not to be unreasonably withheld, conditioned or delayed), and (f) after giving
effect thereto, the statement in Section 3.2(b)(i) will be true.

Section 8.20 Vessel Flags

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, change the flag under which any Mortgaged Vessel is registered unless
(i) the Borrower shall have provided at least 10 Business Days’ (or such shorter
period permitted by the Administrative Agent in its sole discretion) advance
notice to the Administrative Agent, (ii) the flag under which such Mortgaged
Vessel is to be registered is listed on Schedule 8.20 (Permitted Flags) or is
otherwise acceptable to the Administrative Agent in its sole discretion and
(iii) the Borrower otherwise complies with the requirements contained in the
Mortgage applicable to the Mortgaged Vessel in question with respect to changing
the flag of a Mortgaged Vessel.

 

113



--------------------------------------------------------------------------------

Section 8.21 Existing Babcock Guaranties

Except for the Existing Babcock Guaranties, neither the New Borrower nor the
Borrower or any of its Subsidiaries shall have any Guaranty Obligations in
respect of the obligations of any of the Babcock Entities.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Events of Default

Each of the following events shall be an Event of Default:

(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

(b) the Borrower shall fail to pay any interest on any Loan, any fee under any
of the Loan Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of three Business
Days after the due date therefor; or

(c) any representation or warranty made or deemed made by any Loan Party in any
Loan Document shall prove to have been incorrect in any material respect when
made or deemed made; or

(d) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V (Financial Covenants), Section 6.3 (Default
Notices), Section 7.1 (Preservation of Corporate Existence, Etc.), Section 7.6
(Access) or Article VIII (Negative Covenants) or (ii) any other term, covenant
or agreement contained in this Agreement or in any other Loan Document if such
failure under this clause (ii) shall remain unremedied for 30 days after the
earlier of (A) the date on which a Responsible Officer of the Borrower obtains
actual knowledge of such failure and (B) the date on which written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or

(e) (i) the Borrower or any of its Material Subsidiaries shall fail to make any
payment on any recourse Indebtedness of the Borrower or any such Material
Subsidiary (other than the Obligations) or any Guaranty Obligation in respect of
Indebtedness of any other Person, and, in each case, such failure relates to
Indebtedness having a principal amount of $10,000,000.00 or more when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or required to
be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; provided that clauses
(ii) and (iii) above

 

114



--------------------------------------------------------------------------------

shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
or

(f) (i) the Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts, under any
Requirement of Law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a custodian, receiver, trustee or other similar official for it
or for any substantial part of its property; provided, however, that, in the
case of any such proceedings instituted against the Borrower or any of its
Material Subsidiaries (but not instituted by the Borrower or any of its
Subsidiaries), either such proceedings shall remain undismissed or unstayed for
a period of 60 days or more or an order or decree approving or ordering any of
the foregoing shall be entered, or (iii) the Borrower or any of its Material
Subsidiaries shall take any corporate action to authorize any action set forth
in clauses (i) or (ii) above; or

(g) one or more judgments, injunctions or orders (or other similar process)
involving, in the case of a money judgment, an amount in excess of
$10,000,000.00 in the aggregate (to the extent not covered by insurance as to
which a solvent and unaffiliated insurance company has acknowledged coverage),
shall be rendered against one or more of the Borrower and its Material
Subsidiaries and shall remain unpaid and either (x) enforcement proceedings
shall have been commenced by any creditor upon such judgment, injunction or
order or (y) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment, injunction or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(h) (i) one or more ERISA Events shall occur and the amount of all liabilities
and deficiencies resulting therefrom imposed on or which could reasonably be
expected to be imposed directly on the Borrower, any of its Subsidiaries or any
Guarantor, whether or not assessed, when taken together with amounts of all such
liabilities and deficiencies for all other such ERISA Events exceeds
$20,000,000.00 in the aggregate, or (ii) there exists any fact or circumstance
that reasonably could be expected to result in the imposition of a Lien or
security interest under Section 430 of the Code or under ERISA; or

(i) any provision of any Collateral Document or any other Loan Document shall
for any reason, except as permitted by the Loan Documents, cease to be valid and
binding on, or enforceable against, any Loan Party which is a party thereto, or
any Loan Party shall so state in writing; or

(j) any Collateral Document shall for any reason fail or cease to create a valid
Lien on any Collateral with an aggregate value of $15,000,000.00 or more
purported to be covered thereby or, except as permitted by the Loan Documents,
such

 

115



--------------------------------------------------------------------------------

Lien shall fail or cease to be a perfected and first priority Lien or any Loan
Party shall so state in writing;

(k) there shall occur any Change of Control; or

(l) the New Borrower or the Borrower or any of its Subsidiaries shall make
payment or perform obligations under or in respect of the Existing Babcock
Guaranties listed as item 11 on the attached Schedule 8.8 having an aggregate
value for all such payments and performance on and after the Effective Date in
excess of $15,000,000.00.

Section 9.2 Remedies

During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Revolving Commitments be
terminated, whereupon the obligation of each Lender to make any Loan and each
Issuer to Issue any Letter of Credit shall immediately terminate and (b) may
and, at the request of the Requisite Lenders, shall, by notice to the Borrower,
declare the Loans, all interest thereon and all other amounts and Obligations
payable under this Agreement to be forthwith due and payable, whereupon the
Loans, all such interest and all such amounts and Obligations shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that upon the occurrence of any Event of Default specified in
Section 9.1(f) (Events of Default) with respect to the Borrower, (x) the
Revolving Commitments of each Lender to make Loans and the commitments of each
Lender and Issuer to Issue or participate in Letters of Credit shall each
automatically be terminated and (y) the Loans, all such interest and all such
amounts and Obligations shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower. In addition to the remedies set forth
above, the Administrative Agent and the Collateral Agent may exercise any
remedies provided for by the Collateral Documents in accordance with the terms
thereof or any other remedies provided by applicable law.

Section 9.3 Actions in Respect of Letters of Credit

Upon the Revolving Facility Termination Date, the Borrower shall pay to the
Administrative Agent in immediately available funds at the Administrative
Agent’s office referred to in Section 11.8 (Notices, Etc.), for deposit in the
Cash Collateral Account in accordance with Section 2.19(b) (Cash Collateral), an
amount equal to 105% of the sum of all outstanding Letter of Credit Obligations.
The Administrative Agent may, from time to time after funds are deposited in any
Cash Collateral Account with respect to Letters of Credit (and while an Event of
Default has occurred and is continuing or after the acceleration of the Loans),
apply funds then held in such Cash Collateral Account to the payment of any
amounts as shall have become or shall become due and payable by the Borrower to
the Issuers or Lenders in respect of the Letter of Credit Obligations. The
Administrative Agent shall promptly give written notice of any such application;

 

116



--------------------------------------------------------------------------------

provided, however, that the failure to give such written notice shall not
invalidate any such application.

ARTICLE X

THE ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 10.1 Authorization and Action

(a) Appointment and Authority. Each of the Lenders and each Issuer hereby
irrevocably appoints CA CIB (i) to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto and (ii) to
act on behalf of each Lender, each Issuer and the other Secured Parties as the
Collateral Agent hereunder and under the Collateral Documents and authorizes the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article X (The Administrative Agent and Other Agents) are
solely for the benefit of the Administrative Agent, the Collateral Agent the
Lenders and the Issuer, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions or any
obligations with respect thereto.

(b) Exculpatory Provisions. Neither the Administrative Agent nor the Collateral
Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, neither the Administrative Agent nor the Collateral Agent: (i) shall
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing; (ii) shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent or the Collateral Agent, as
applicable, is required to exercise as directed in writing by the Requisite
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that neither the
Administrative Agent nor the Collateral Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and
(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any Affiliates of the foregoing in any capacity.

Neither the Administrative Agent nor the Collateral Agent shall be liable for
any action taken or not taken by it (A) with the consent or at the request of
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the

 

117



--------------------------------------------------------------------------------

Administrative Agent or the Collateral Agent, as applicable, shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
11.1 (Amendments, Waivers, Etc.) and 9.2 (Remedies) or (B) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent and the
Collateral Agent shall be deemed not to have knowledge of any Default or Event
of Default unless and until notice describing such Default or Event of Default
is given to the Administrative Agent or the Collateral Agent, as applicable, by
the Borrower, a Lender or an Issuer.

Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have any duty to ascertain or inquire into (u) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (v) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(w) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (x) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (y) the value or the sufficiency of any
Collateral, or (z) the satisfaction of any condition set forth in Article III
(Conditions to Loans and Letters of Credit) or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent or the Collateral Agent, as applicable.

(c) Delegation of Duties. The Administrative Agent and the Collateral Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent or the Collateral Agent, as applicable.
The Administrative Agent, the Collateral Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent, the Collateral Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or Collateral Agent, as applicable.

Section 10.2 Administrative Agent’s Reliance, Etc.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the Issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuer unless the Administrative
Agent shall have

 

118



--------------------------------------------------------------------------------

received notice to the contrary from such Lender or the Issuer prior to the
making of such Loan or the Issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower or any
other Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 10.3 The Agents Individually

The Person serving as each Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not such Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Persons serving as the Agents hereunder in such Person’s individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders.

Section 10.4 Lender Credit Decision

Each Lender and each Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.5 Indemnification

(a) Each Lender agrees to indemnify the Administrative Agent, the Collateral
Agent and each Issuer and each of their respective Affiliates, and each of their
respective Related Parties (to the extent not reimbursed by the Borrower), from
and against such Lender’s aggregate Ratable Portion (determined at the time such
indemnity is made) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements
(including fees, expenses and disbursements of financial and legal advisors) of
any kind or nature whatsoever that may be imposed on, incurred by, or asserted
against, the Administrative Agent, the Collateral Agent or such Issuer or any of
their respective Related Parties in any way relating to or arising out of this
Agreement or the other Loan Documents or any action taken or omitted by the
Administrative Agent, the Collateral Agent, or such Issuer under this Agreement
or the other Loan Documents; provided, however, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments,

 

119



--------------------------------------------------------------------------------

suits, costs, expenses or disbursements resulting from the Administrative
Agent’s, Collateral Agent’s or such Issuer’s or such Related Party’s gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse the Administrative Agent, the Collateral Agent, or each
Issuer as applicable, promptly upon demand for its ratable share (determined at
the time such reimbursement is made) of any out-of-pocket expenses (including
fees, expenses and disbursements of financial and legal advisors) incurred by
the Administrative Agent, the Collateral Agent, or such Issuer as applicable, in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Loan Documents, to the
extent that the Administrative Agent, the Collateral Agent, or such Issuer, as
applicable, is not reimbursed for such expenses by the Borrower or any other
Loan Party.

(b) To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstances
which rendered the exemption from or reduction of withholding tax ineffective or
for any other reason, such Lender shall indemnify the Administrative Agent fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including any penalties or interest and together with any all
expenses incurred.

Section 10.6 Successor Agents

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States of America, or an Affiliate of any such bank with an office in
the United States of America. If no successor shall have been so appointed by
the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each

 

120



--------------------------------------------------------------------------------

Issuer directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article X (The
Administrative Agent and Other Agents) and Sections 11.3 (Costs and Expenses)
and 11.4 (Indemnities) shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

(b) The Collateral Agent may at any time give notice of its resignation to the
Lenders, the Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States of America, or an Affiliate of any such bank with an office in
the United States of America. If no successor shall have been so appointed by
the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Collateral Agent gives notice of its resignation, then the
retiring Collateral Agent may on behalf of the Lenders and the Issuers, appoint
a successor Collateral Agent meeting the qualifications set forth above;
provided that if the Collateral Agent shall notify the Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Collateral Agent on behalf of the Lenders or the
Issuer under any of the Loan Documents, the retiring Collateral Agent shall
continue to hold such collateral security until such time as a successor
Collateral Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Collateral Agent shall
instead be made by or to each Lender and each Issuer directly, until such time
as the Requisite Lenders appoint a successor Collateral Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Collateral Agent, and the retiring Collateral Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Collateral Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article X (The Administrative Agent and Other Agents) and Sections 11.3 (Costs
and Expenses) and 11.4 (Indemnities)

 

121



--------------------------------------------------------------------------------

shall continue in effect for the benefit of such retiring Collateral Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Collateral Agent was
acting as Collateral Agent.

Section 10.7 Concerning the Collateral and the Collateral Documents

(a) Each Lender and each Issuer agrees that any action taken by the
Administrative Agent, the Collateral Agent or the Requisite Lenders (or, where
required by the express terms of this Agreement, a different proportion of the
Lenders) in accordance with the provisions of this Agreement or the other Loan
Documents, and the exercise by the Administrative Agent, the Collateral Agent or
the Requisite Lenders (or, where so required, such other proportion) of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be deemed authorized by and shall be
binding upon all of the Lenders, Issuers and other Secured Parties. Without
limiting the generality of the foregoing, the Administrative Agent and the
Collateral Agent, as applicable, shall have the sole and exclusive right and
authority to (i) act as the disbursing and collecting agent for the Lenders and
the Issuers with respect to all payments and collections arising in connection
herewith and with the Collateral Documents, (ii) execute and deliver each
Collateral Document and accept delivery of each such agreement delivered by the
Borrower or any of its Subsidiaries, (iii) act as collateral agent for the
Lenders, the Issuers and the other Secured Parties for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, (iv) manage, supervise and otherwise deal
with the Collateral, (v) take such action as is necessary or desirable to
maintain the perfection and priority of the security interests and Liens created
or purported to be created by the Collateral Documents and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to the Administrative Agent, the
Collateral Agent, the Lenders, the Issuers and the other Secured Parties with
respect to the Collateral under the Loan Documents relating thereto, applicable
law or otherwise.

(b) Each of the Lenders and the Issuers hereby directs, in accordance with the
terms hereof, the Collateral Agent to release (or, in the case of clause (ii)
below, release or subordinate) any Lien held by the Collateral Agent for the
benefit of the Secured Parties against any of the following:

(i) all of the Collateral, upon termination of the Revolving Commitments and
payment and satisfaction in full of all Loans, Reimbursement Obligations and all
other Obligations that the Collateral Agent has been notified in writing are
then due and payable (and, in respect of contingent Letter of Credit
Obligations, with respect to which cash collateral has been deposited or a
back-up letter of credit has been issued, in either case on terms reasonably
satisfactory to the Administrative Agent and the applicable Issuers);

(ii) any assets that are subject to a Lien permitted by Section 8.2(b), (d)(ii)
or (d)(iii) (Liens, Etc.) or any refinancings thereof permitted under
Section 8.2(e) (Liens, Etc.);

 

122



--------------------------------------------------------------------------------

(iii) any Performance Guarantee Collateral;

(iv) if such sale or disposition is permitted by this Agreement (or permitted
pursuant to a waiver or consent of a transaction otherwise prohibited by this
Agreement), any Collateral sold or disposed of by a Loan Party and/or the
guaranty of any Guarantor which has been voluntarily sold or disposed of by a
Loan Party or otherwise ceases to be a Subsidiary of the Borrower as a result of
a transaction permitted by this Agreement; and

(v) all of the Collateral, so long as (A) a Release Date has occurred, (B) no
Default or Event of Default shall have occurred and be continuing, (C) a
Spring-Back Date after such Release Date has not occurred, and (D) the
Administrative Agent has received a certificate from the Borrower with respect
to the foregoing.

Each of the Lenders and the Issuers hereby directs, in accordance with the terms
hereof, the Administrative Agent to release any Guarantor from its obligations
under the Pledge and Security Agreement if such release is permitted by
Section 11.1(a)(viii) (Amendments, Waivers, Etc.). Each of the Lenders and the
Issuers hereby directs the Collateral Agent to execute and deliver or file such
termination and partial release statements and do such other things as are
necessary to release Liens and guaranties to be released pursuant to this
Section 10.7 promptly upon the effectiveness of any such release.

Section 10.8 Collateral Matters Relating to Related Obligations

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Obligation that is otherwise owed to Persons other than the Administrative
Agent, the Collateral Agent, the Lenders and the Issuers (collectively, “Related
Obligations”) solely on the condition and understanding, as among the Collateral
Agent and all Secured Parties, that (a) the Related Obligations shall be
entitled to the benefit of the Loan Documents and the Collateral to the extent
expressly set forth in this Agreement and the other Loan Documents and to such
extent the Collateral Agent shall hold, and have the right and power to act with
respect to, the Collateral Documents and the Collateral on behalf of and as
agent for the holders of the Related Obligations, but the Collateral Agent is
otherwise acting solely as agent for the Lenders and the Issuers and shall have
no fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Collateral Documents, the
Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the other Loan Documents and no separate Lien, right, power or
remedy shall arise or exist in favor of any Secured Party under any separate
instrument or agreement or in respect of any Related Obligation, (c) each
Secured Party shall be bound by all actions taken or omitted, in accordance with
the provisions of this Agreement and the other Loan Documents, by the
Administrative Agent, the Collateral Agent and the Requisite Lenders, each of
whom shall be entitled to act at its sole discretion and

 

123



--------------------------------------------------------------------------------

exclusively in its own interest given its own Revolving Commitments and its own
interest in the Loans, Letter of Credit Obligations and other Obligations to it
arising under this Agreement or the other Loan Documents, without any duty or
liability to any other Secured Party or as to any Related Obligation and without
regard to whether any Related Obligation remains outstanding or is deprived of
the benefit of the Collateral or becomes unsecured or is otherwise affected or
put in jeopardy thereby, and (d) no holder of Related Obligations and no other
Secured Party (except the Administrative Agent, the Collateral Agent, the
Lenders and the Issuers, to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents. Notwithstanding any other provision of any Loan Document
to the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Treasury Management Agreements and Hedging
Contracts unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Secured Party, as the case may be.

Section 10.9 Other Agents

Anything herein to the contrary notwithstanding, none of the Syndication Agent,
the Co-Documentation Agents, the Joint Lead Arrangers or the Joint Bookrunners
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender or an Issuer hereunder.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders) and, in the case of any amendment, by the Borrower, and then
any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby (or the Administrative Agent with the consent thereof), do any
of the following:

(i) waive any condition specified in Section 3.1 (Conditions Precedent to
Effectiveness) or 3.2(b) (Conditions Precedent to Each Loan and Letter of
Credit), except with respect to a condition based upon another provision hereof,
the waiver of which requires only the concurrence of the Requisite Lenders and,
in the case of the conditions specified in Section 3.1 (Conditions

 

124



--------------------------------------------------------------------------------

Precedent to Effectiveness), subject to the provisions of Section 3.3
(Determinations of Initial Borrowing Conditions);

(ii) increase the Revolving Commitment of such Lender;

(iii) extend the scheduled final maturity of any Loan owing to such Lender or
any Reimbursement Obligation, or waive, reduce or postpone any scheduled date
fixed for the payment or reduction of principal of any such Loan or
Reimbursement Obligation or for the reduction of such Lender’s Revolving
Commitment;

(iv) reduce the principal amount of any Loan owing to such Lender or any
Reimbursement Obligation (other than by the payment or prepayment thereof);

(v) reduce the rate or amount of interest on any Loan outstanding to such Lender
or any Reimbursement Obligations outstanding or any fee payable hereunder to
such Lender; provided, however, that only the consent of the Requisite Lenders
shall be necessary to waive any obligation of the Borrower to pay interest or
Letter of Credit Participation Fees at the default rate set forth in
Section 2.10(c) (Default Interest) and Section 2.12(b)(ii) (Letter of Credit
Fees), respectively;

(vi) postpone any scheduled date fixed for payment of such interest or fees
owing to such Lender;

(vii) (x) alter the manner in which payments or prepayments of principal,
interest or other amounts hereunder shall be applied as among the Lenders or
(y) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;

(viii) release all or substantially all of the Collateral except as provided in
Section 10.7(b) (Concerning the Collateral and the Collateral Documents) or
release the Borrower from its payment obligation to such Lender under this
Agreement or the Notes owing to such Lender (if any) or release any Guarantor
from its obligations under the Pledge and Security Agreement except in
connection with the sale or other disposition of a Guarantor (or all or
substantially all of the assets thereof) permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement); provided, however, that notwithstanding the foregoing, any
Immaterial Guarantor may be released with the consent of the Administrative
Agent; or

(ix) amend Section 10.7(b) (Concerning the Collateral and the Collateral
Documents), this Section 11.1, the sharing provisions of Section 11.7 (Sharing
of Payments, Etc.) or either definition of the terms “Requisite Lenders” or
“Ratable Portion”;

 

125



--------------------------------------------------------------------------------

and, provided, further, that (v) no amendment shall be made to this clause (a)
without the prior written consent of each Lender, (w) no amendment, waiver or
consent shall, unless in writing and signed by any Special Purpose Vehicle that
has been granted an option pursuant to Section 11.2(g) (Assignments and
Participations), affect the grant or nature of such option or the right or
duties of such Special Purpose Vehicle hereunder, (x) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents, (y) no amendment, waiver or consent shall, unless in writing and
signed by such Issuer, affect the rights or duties of any Issuer under this
Agreement or the other Loan Documents and (z) each Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the Lenders other than Defaulting Lender), except that (x) the
Revolving Commitments of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

(c) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section 11.1(c) being referred to as a
“Non-Consenting Lender”), then, at the Borrower’s request, the Administrative
Agent or an Eligible Assignee acceptable to the Administrative Agent shall have
the right (but shall have no obligation) to purchase from such Non-Consenting
Lender, and such Non-Consenting Lender agrees that it shall, upon the
Administrative Agent’s request, sell and assign to the Lender acting as the
Administrative Agent or such Eligible Assignee, all of the Revolving Commitments
and applicable Outstandings of such Non-Consenting Lender for an amount equal to
the principal balance of all applicable Loans held by the Non-Consenting Lender
and all accrued interest and fees with respect thereto and other amounts due and
payable hereunder through the date of sale, such purchase and sale to be
consummated pursuant to an Assignment and Acceptance, and the Assignee shall pay
any processing and recordation fee (which fee may be waived or reduced in the
sole discretion of the Administrative Agent); provided, however, that the
failure to execute such Assignment and Acceptance by the Non-Consenting Lender
shall not invalidate such assignment, and

 

126



--------------------------------------------------------------------------------

such Assignment and Acceptance shall be deemed to be executed upon receipt by
such Non-Consenting Lender of the proceeds of such sale and acceptance.

Section 11.2 Assignments and Participations

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except as contemplated by
the Spin and in accordance with Section 11.21 (Assumption of New Borrower), no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of clause (b) below, (ii) by way of participation in accordance with
the provisions of clause (d) below or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of clause (f) below (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause
(d) below and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and (B) in any
case not described in clause (A) above, the aggregate amount of the Revolving
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Revolving Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date) shall not be
less than $1,000,000.00 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights

 

127



--------------------------------------------------------------------------------

and obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) above and, in addition: (A) the
consent of the Borrower (such consent not to be unreasonably withheld) shall be
required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; (B) the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Revolving Commitment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;
(C) the consent of each Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and (D) the consent of the Swing Loan Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500.00, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative

 

128



--------------------------------------------------------------------------------

Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Loans in accordance with its Ratable Portion.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) below, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 (Special Provisions Governing Eurodollar Rate
Loans), 11.4 (Indemnities) and 11.5 (Limitation of Liability) with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) below.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address referred to in Section 11.8
(Notice, Etc.) a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitments of, and principal amounts of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the

 

129



--------------------------------------------------------------------------------

Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders, Issuer and Swing Loan Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which would (x) reduce the amount, or
postpone any date fixed for any amount (whether of principal, interest or fees)
payable to such Participant under the Loan Documents, to which such Participant
would otherwise be entitled under such participation, (y) increase the
commitment applicable to such Participant or (z) result in the release of all or
substantially all of the Collateral or releasing any Guarantor that is not an
Immaterial Guarantor other than pursuant to an exception described in
Section 11.1(a)(viii) (Amendments, Waivers, Etc.). Subject to clause (e) below,
the Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.14 (Special Provisions Governing Eurodollar Rate Loans) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) above. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.6 (Right of Set-off) as
though it were a Lender, provided such Participant agrees to be subject to
Section 11.7 (Sharing of Payments, Etc.) as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.14(c) (Increased Costs), 2.15
(Capital Adequacy) and 4.8 (Taxes) than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16
(Taxes) unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16(e) and (f) (Taxes) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) In addition to the other assignment rights provided in this Section 11.2,
each Lender may (i) grant to a Special Purpose Vehicle the option to make

 

130



--------------------------------------------------------------------------------

all or any part of any Loan that such Lender would otherwise be required to make
hereunder and the exercise of such option by any such Special Purpose Vehicle
and the making of Loans pursuant thereto shall satisfy (once and to the extent
that such Loans are made) the obligation of such Lender to make such Loans
thereunder, provided, however, that nothing herein shall constitute a commitment
or an offer to commit by such a Special Purpose Vehicle to make Loans hereunder
and no such Special Purpose Vehicle shall be liable for any indemnity or other
Obligation (other than the making of Loans for which such Special Purpose
Vehicle shall have exercised an option, and then only in accordance with the
relevant option agreement), and (ii) assign, as collateral or otherwise, any of
its rights under this Agreement, whether now owned or hereafter acquired
(including rights to payments of principal or interest on the Loans) to (y) any
trustee for the benefit of the holders of such Lender’s Securities or any other
holder of a Lender’s debt obligations or representative of such holder or (z) to
any Special Purpose Vehicle to which such Lender has granted an option pursuant
to clause (i) above, in each case without notice to or consent of the Borrower
or the Administrative Agent; and provided, further, that no such assignment or
grant shall release such Lender from any of its obligations hereunder except as
expressly provided in clause (i) above. The parties hereto acknowledge and agree
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any such Special
Purpose Vehicle, it will not institute against, or join any other Person in
instituting against, any Special Purpose Vehicle that has been granted an option
pursuant to this clause (g) any bankruptcy, reorganization, insolvency or
liquidation proceeding (such agreement shall survive the payment in full of the
Obligations).

(h) Any Issuer may, with, unless an Event of Default has occurred and is
continuing, the prior written consent of the Borrower (such consent not to be
unreasonably withheld or delayed) at any time assign its rights and obligations
hereunder to any other Lender that is not a Defaulting Lender by an instrument
in form and substance satisfactory to the Borrower, the Administrative Agent,
such Issuer and such Lender. If any Issuer ceases to be a Lender hereunder by
virtue of any assignment made pursuant to this Section 11.2(h), then, as of the
effective date of such cessation, such Issuer’s obligations to Issue Letters of
Credit pursuant to Section 2.4 (Letters of Credit) shall terminate and such
Issuer shall be an Issuer hereunder only with respect to outstanding Letters of
Credit issued prior to such date.

Section 11.3 Costs and Expenses

(a) The Borrower agrees upon demand to pay, or reimburse the Administrative
Agent for all of the Administrative Agent’s reasonable external audit,
appraisal, valuation, filing, document duplication and reproduction and
investigation expenses and all of the Administrative Agent’s reasonable
out-of-pocket legal expenses and for all other reasonable out-of-pocket costs
and expenses of every type and nature (including, without limitation, the
reasonable fees, expenses and disbursements of the Administrative Agent’s
counsel, Bracewell & Giuliani LLP, local legal counsel, auditors, accountants,
appraisers, printers, insurance and environmental advisors, and other
consultants and agents) incurred by the Administrative Agent in connection with
any of the following: (i) the Administrative Agent’s audit and investigation of
the Borrower and

 

131



--------------------------------------------------------------------------------

its Subsidiaries in connection with the preparation, negotiation or execution of
any Loan Document or, if an Event of Default has occurred and is continuing, the
Administrative Agent’s periodic audits of the Borrower or any of its
Subsidiaries (which audit expenses shall be reimbursed only if conducted when an
Event of Default has occurred and is continuing), as the case may be, (ii) the
preparation, negotiation, execution or interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any condition set forth in Article III (Conditions To Loans And Letters Of
Credit), any Loan Document or any proposal letter or engagement letter issued in
connection therewith, or the making of the Loans hereunder, (iii) the creation,
perfection or protection of the Liens under any Loan Document (including any
reasonable fees, disbursements and expenses for local counsel in various
jurisdictions), (iv) the ongoing administration of this Agreement and the Loans
and Letters of Credit, including consultation with attorneys in connection
therewith and with respect to the Administrative Agent’s and the Collateral
Agent’s rights and responsibilities hereunder and under the other Loan
Documents, (v) the protection, collection or enforcement of any Obligation or
the enforcement of any Loan Document, (vi) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations, any
Loan Party, any of the Borrower’s Subsidiaries, this Agreement or any other Loan
Document, (vii) the response to, and preparation for, any subpoena or request
for document production with which any Agent is served or deposition or other
proceeding in which any Agent is called to testify, in each case, relating in
any way to the Obligations, any Loan Party, any of the Borrower’s Subsidiaries,
this Agreement or any other Loan Document or (viii) any amendment, consent,
waiver, assignment, restatement, or supplement to any Loan Document or the
preparation, negotiation, and execution of the same; provided, however, that the
Borrower shall not have any obligation under clauses (vi) and (vii) hereunder in
connection with any action brought by one Secured Party against another Secured
Party (except in its capacity as an Agent, if applicable). The Borrower also
agrees upon demand to pay all reasonable out-of-pocket expenses incurred by an
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder.

(b) The Borrower further agrees to pay or reimburse each Agent and each of the
Lenders and Issuers upon demand for all reasonable out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees (including
allocated costs of internal counsel and costs of settlement), incurred by such
Agent, such Lenders or Issuers in connection with any of the following: (i) in
enforcing any Loan Document or any security therefor or exercising or enforcing
any other right or remedy available by reason of an Event of Default, (ii) in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or in any insolvency or
bankruptcy proceeding, (iii) in commencing, defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding relating to the Obligations, any Loan Party, any of the
Borrower’s Subsidiaries and related to or arising out of the transactions
contemplated hereby or by any other Loan Document or (iv) in taking any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise)
described in clause (i), (ii) or (iii) above; provided, however, that the
Borrower shall not have any obligation under clause (iii)

 

132



--------------------------------------------------------------------------------

hereunder in connection with any action brought by one Secured Party against
another Secured Party (except in its capacity as an Agent, if applicable).

(c) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 11.3 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Commitments and the repayment, and the
satisfaction or discharge of the Obligations.

Section 11.4 Indemnities

(a) The Borrower agrees to indemnify and hold harmless each Joint Lead Arranger,
each Joint Bookrunner, each Agent, each Lender and each Issuer and each of their
respective Related Parties (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article III
(Conditions To Loans And Letters Of Credit)) and each of their respective
successors and assigns (each such Person being an “Indemnitee”) from and against
any and all claims, damages, liabilities, obligations, losses, penalties,
actions, judgments, suits, costs, disbursements and expenses of any kind or
nature (including reasonable and customary fees, disbursements and expenses of
financial and legal advisors to any such Indemnitee) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not any
such Indemnitee is a party thereto and regardless of whether such matter is
initiated by a third party or by the Borrower or any of its Affiliates, whether
direct, indirect, or consequential and whether based on any federal, state or
local law or other statutory regulation, securities or commercial law or
regulation, or under common law or in equity, or on contract, tort or otherwise,
in any manner relating to or arising out of this Agreement, any other Loan
Document, any Obligation, any Letter of Credit or any act, event or transaction
related or attendant to any thereof, or the use or intended use of the proceeds
of the Loans or Letters of Credit or in connection with any investigation of any
potential matter covered hereby (collectively, the “Indemnified Matters”);
provided, however, that the Borrower shall not have any obligation under this
Section 11.4 to an Indemnitee with respect to (i) any Indemnified Matter caused
by or resulting from the gross negligence or willful misconduct of that
Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order or order of an arbitral tribunal and (ii) any
action brought by one Secured Party against another Secured Party (except in its
capacity as an Agent, if applicable). Without limiting the foregoing,
“Indemnified Matters” include (i) all Environmental Liabilities and Costs
arising from or connected with the past, present or future operations of the
Borrower or any of its Subsidiaries involving any property subject to a
Collateral Document, or damage to real or personal property or natural resources
or harm or injury alleged to have resulted from any Release of Contaminants on,
upon or into such property or any contiguous real estate, (ii) any costs or
liabilities incurred in connection with any Remedial Action concerning any
Borrower or any of its Subsidiaries, (iii) any costs or liabilities incurred in
connection with any Environmental Lien and (iv) any costs or liabilities
incurred in connection with any other matter under any Environmental Law,
including the Comprehensive Environmental

 

133



--------------------------------------------------------------------------------

Response, Compensation and Liability Act of 1980, (49 U.S.C. § 9601 et seq.) and
applicable state property transfer laws, whether, with respect to any such
matter, such Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor in interest to the Borrower or any of its
Subsidiaries, or the owner, lessee or operator of any property of the Borrower
or any of its Subsidiaries by virtue of foreclosure, except, with respect to
those matters referred to in clauses (i), (ii), (iii) and (iv) above, to the
extent (x) incurred following foreclosure (or deed in lieu thereof) by the
Administrative Agent, any Lender or any Issuer, or the Administrative Agent, any
Lender or any Issuer having become the successor in interest to the Borrower or
any of its Subsidiaries and (y) attributable solely to acts of the
Administrative Agent, such Lender or such Issuer or any agent on behalf of the
Administrative Agent, such Lender or such Issuer.

(b) The Borrower shall indemnify each Agent, each Lender and each Issuer for,
and hold each Agent, each Lender and each Issuer harmless from and against, any
and all claims for brokerage commissions, fees and other compensation made
against any Agent, any Lender and any Issuer for any broker, finder or
consultant with respect to any agreement, arrangement or understanding made by
or on behalf of any Loan Party or any of its Subsidiaries in connection with the
transactions contemplated by this Agreement.

(c) Promptly after receipt by an Indemnitee of service of any complaint or the
commencement of any action or proceeding with respect to an Indemnified Matter,
such Indemnitee will notify the Borrower in writing of such complaint or of the
commencement of such action or proceeding, but failure to so notify the Borrower
will relieve the Borrower from the obligation to indemnify such Indemnitee only
if and only to the extent that such failure results in the forfeiture by the
Borrower of substantial rights and defenses that actually and materially
prejudice the Borrower, and will not in any event relieve the Borrower from any
other obligation or liability that the Borrower may have to any Indemnitee
otherwise than in accordance with the provisions hereof. If the Borrower so
elects following its acknowledgment of its obligation to indemnify the
Indemnitee or is requested by such Indemnitee, the Borrower will assume the
defense of such action or proceeding, including the employment of counsel
reasonably satisfactory to such Indemnitee and the payment of the fees and
disbursements of such counsel. In the event, however, such Indemnitee reasonably
determines in its judgment that having common counsel would present such counsel
with a conflict of interest or if the defendants in or targets of any such
action or proceeding include both an Indemnitee and the Borrower and such
Indemnitee reasonably concludes that there may be legal defenses available to it
or other Indemnitees that are different from or in addition to those available
to the Borrower, or if the Borrower fails to assume the defense of the action or
proceeding or to employ counsel reasonably satisfactory to such Indemnitee in a
timely manner, then such Indemnitee may employ separate counsel to represent or
defend it in any such action or proceeding and the Borrower will pay the
reasonable and customary fees and disbursements of such counsel; provided,
however, that the Borrower will not be required to pay the fees and
disbursements of more than one separate counsel (in addition to local counsel)
for such Indemnitee in any jurisdiction in any single action or proceeding. In
any action or proceeding the defense of which the Borrower assumes,

 

134



--------------------------------------------------------------------------------

the Indemnitee will have the right to participate in such litigation and to
retain its own counsel at such Indemnitee’s own expense.

(d) The Borrower agrees that any indemnification or other protection provided to
any Indemnitee pursuant to this Agreement (including pursuant to this
Section 11.4) or any other Loan Document shall (i) survive payment in full of
the Obligations and (ii) inure to the benefit of any Person that was at any time
an Indemnitee under this Agreement or any other Loan Document.

Section 11.5 Limitation of Liability

The Borrower agrees that no Indemnitee shall have any liability (whether direct
or indirect, in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the transactions contemplated hereby and in the other
Loan Documents, except for direct damages (as opposed to special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings)) determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s gross negligence or willful misconduct. The Borrower hereby waives,
releases and agrees (for itself and on behalf of its Subsidiaries) not to sue
upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

Section 11.6 Right of Set-off

Upon the occurrence and during the continuance of any Event of Default, each
Lender and each Affiliate of any of them is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender or any
of their respective Affiliates to or for the credit or the account of the
Borrower against any and all of the Obligations now or hereafter existing
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and even though such Obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application made by such Lender or its respective Affiliates; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. In the event that any Defaulting Lender shall exercise
any right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.20 (Defaulting Lenders) and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section 11.6 are in addition to the other rights and remedies (including
other rights of set-off) that such Lender may have.

 

135



--------------------------------------------------------------------------------

Section 11.7 Sharing of Payments, Etc.

(a) (i) If any Lender obtains any payment (whether voluntary, involuntary,
through the exercise of any right of set-off or otherwise) of the Loans owing to
it, any interest thereon, fees in respect thereof or amounts due pursuant to
Section 11.3 (Costs and Expenses) or 11.4 (Indemnities) (other than payments
pursuant to Section 2.14 (Special Provisions Governing Eurodollar Rate Loans),
2.15 (Capital Adequacy) or 2.16 (Taxes)) in excess of its Ratable Portion of all
payments of such Obligations obtained by all the Lenders, except as the result
of a refinancing of the Revolving Commitments, such Lender (each, a “Purchasing
Lender”) shall forthwith purchase from the other Lenders (each, a “Selling
Lender”) such participations in their Loans or other Obligations as shall be
necessary to cause such Purchasing Lender to share the excess payment ratably
with each of them.

(ii) Except as expressly provided otherwise with respect to Swing Loans and
Defaulting Lenders, each Borrowing, each payment or prepayment of principal of
any Borrowing, each payment of interest on the Loans, each payment of the
Revolving Commitment Fees, each reduction of the Revolving Commitments and each
conversion of any Borrowing to or continuation of any Borrowing shall be
allocated pro rata among the Lenders in accordance with their respective
Revolving Commitments (or, if Revolving Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans). For purposes of determining the available Revolving
Commitments of the Lenders at any time, each outstanding Swing Loan shall be
deemed to have utilized the Revolving Commitments of the Lenders (including
those Lenders which shall not have made Swing Loans) pro rata in accordance with
such respective Revolving Commitments. Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount.

(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.

(c) The Borrower agrees that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 11.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Purchasing
Lender were the direct creditor of the Borrower in the amount of such
participation.

 

136



--------------------------------------------------------------------------------

Section 11.8 Notices, Etc.

All notices, demands, requests and other communications provided for in this
Agreement shall be given in writing, or, if consented to by the Administrative
Agent, by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

(a) if to the Borrower:

J. RAY MCDERMOTT, S.A.

777 North Eldridge Parkway

Houston, Texas 77079

Attention: Treasurer

Telecopy No.: (281) 870-5015

with a copy to:

McDermott International, Inc.

777 North Eldridge Parkway

Houston, Texas 77079

Attention: General Counsel

Telecopy No.: (281) 870-5697

and

BAKER BOTTS L.L.P.

910 Louisiana Street

Houston, TX 77002

Attention: Ted Paris, Esq.

Telecopy No.: (713) 229-7738

E-Mail Address: ted.paris@bakerbotts.com

(b) if to any Lender, at its Domestic Lending Office;

(c) if to any Issuer, (i) at its Domestic Lending Office, if such Issuer is a
Lender or (ii) otherwise, at the Domestic Lending Office of any Lender
Affiliated therewith or, in each case at any other address set forth in a notice
sent to the Administrative Agent and the Borrower; and

(d) if to the Administrative Agent:

CRÉDIT AGRICOLE CORPORATE

AND INVESTMENT BANK

1301 Avenue of the Americas

New York, NY 10019

Attention: Agnes Castillo

Telecopy No.: 917-849-5463 or 917-849-5456

 

137



--------------------------------------------------------------------------------

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent. All such
notices and communications shall be effective upon personal delivery (if
delivered by hand, including any overnight courier service), when deposited in
the mails (if sent by mail), or when properly transmitted (if sent by a
telecommunications device or through the Internet); provided, however, that
notices and communications to the Administrative Agent pursuant to Article II
(The Loans and Letters of Credit) or X (The Administrative Agent and Other
Agents) shall not be effective until received by the Administrative Agent
(unless otherwise expressly provided hereunder).

Section 11.9 No Waiver; Remedies

No failure on the part of any Lender, any Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with Section 9.2
(Remedies) for the benefit of all the Secured Parties; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent)
hereunder and under the other Loan Documents, (b) the Issuers from exercising
the rights and remedies that inure to their respective benefit (solely in their
capacity as Issuers) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.6 (Right of
Set-off) (subject to the terms of Section 11.7 (Sharing of Payments, Etc.), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent or Collateral Agent hereunder and under
the other Loan Documents, then (i) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent and the Collateral Agent pursuant
to Section 9.2 (Remedies) and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) above and subject to Section 11.7 (Sharing of Payments,
Etc.), any Lender may, with the consent of the Requisite Lenders, enforce any
rights and remedies available to it and as authorized by the Requisite Lenders.

 

138



--------------------------------------------------------------------------------

Section 11.10 Binding Effect

This Agreement shall become effective when it shall have been executed by each
of the parties hereto and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

Section 11.11 Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York, without regard to its conflicts of laws provisions.

Section 11.12 Submission to Jurisdiction; Service of Process

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of New York sitting in
New York County or of the United States of America for the Southern District of
New York, and, by execution and delivery of this Agreement, each party hereto
hereby accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts, except that
the Agents, Issuers or Lenders may bring legal action or proceedings in other
appropriate jurisdictions with respect to the enforcement of its rights with
respect to the Collateral. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such respective jurisdictions.

(b) The Borrower irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing (by registered or certified mail,
postage prepaid) of copies of such process to J. Ray McDermott Holdings, LLC (at
777 North Eldridge Parkway, Houston, Texas 77079) or the Borrower at its address
specified in Section 11.8 (Notices, Etc.). The Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c) Nothing contained in this Section 11.12 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction.

(d) To the extent that the Borrower has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether from service
or notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), the Borrower hereby irrevocably waives such
immunity in respect of its obligations hereunder.

 

139



--------------------------------------------------------------------------------

Section 11.13 Waiver of Jury Trial

EACH AGENT AND EACH OF THE LENDERS, THE ISSUERS AND THE BORROWER WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT.

Section 11.14 Marshaling; Payments Set Aside

None of the Administrative Agent, any Lender or any Issuer shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Obligations. To the extent that the
Borrower makes a payment or payments to the Administrative Agent, the Lenders or
the Issuers or any such Person receives payment from the proceeds of the
Collateral or exercises its rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

Section 11.15 Section Titles

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference such
section. If a numbered reference to a clause, sub-clause or subsection hereof is
immediately followed by a reference in parenthesis to the title of a section
hereof containing such clause, sub-clause or subsection, the reference is only
to such clause, sub-clause or subsection and not to the section generally. If a
numbered reference to a section hereof is immediately followed by a reference in
parenthesis to a section hereof, the title reference shall govern in case of
direct conflict.

Section 11.16 Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart hereof.

Section 11.17 Entire Agreement

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating

 

140



--------------------------------------------------------------------------------

to the subject matter hereof. Delivery of an executed signature page of this
Agreement by facsimile transmission or other electronic imaging means shall be
as effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all parties shall be lodged with the Borrower
and the Administrative Agent.

Section 11.18 Confidentiality

Each of the Administrative Agent, the Lenders and the Issuers agrees to maintain
the confidentiality of the Information, except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations or (C) any
Special Purpose Vehicle that is a grantee of any option described in
Section 11.2(g) (Assignments and Participations) or to any pledgee referred to
in Section 11.2(f) (Certain Pledges) or 11.2(g) (Assignments and
Participations), (vii) with the consent of the Borrower or (viii) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 11.18 or (y) becomes available to the Administrative
Agent, any Lender, any Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the New Borrower and its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section 11.18 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of the Administrative Agent, the Lenders
and the Issuers acknowledges that (a) the Information may include material
non-public information concerning the New Borrower or its Subsidiaries, as the
case may be and (b) it has developed compliance procedures regarding the use of
material non-public information.

Section 11.19 Judgment Currency

(a) If, for the purposes of obtaining or enforcing any judgment or award in any
court, or for making or filing a claim or proof, it is necessary to convert a
sum due hereunder in any currency (the “Original Currency”) into another
currency (the “Other Currency”), the parties hereto agree, to the fullest extent
permitted by law, that the rate of exchange used shall be that at which, in
accordance with normal banking

 

141



--------------------------------------------------------------------------------

procedures, Administrative Agent could purchase the Original Currency with such
Other Currency in New York, New York on the Business Day immediately preceding
the day on which any such judgment, or any relevant part thereof, is given.

(b) The obligations of the Borrower in respect of any sum due from it to any
Agent or Lender hereunder shall, notwithstanding any judgment or award in such
Other Currency, be discharged only to the extent that on the Business Day
following receipt by such Agent or Lender of any sum adjudged to be so due in
such Other Currency such Agent or Lender may in accordance with normal banking
procedures purchase the Original Currency with such Other Currency; if the
Original Currency so purchased is less than the sum originally due such Agent or
Lender in the Original Currency, the Borrower agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify such Agent or Lender against
such loss, and if the Original Currency so purchased exceeds the sum originally
due to such Agent or Lender in the Original Currency, such Agent or Lender shall
remit such excess to the Borrower.

Section 11.20 Severability

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.20, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any Issuer or the Swing Loan Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

Section 11.21 Assumption of New Borrower

(a) The New Borrower hereby expressly confirms that, effective immediately after
the effective time of the Spin and thereafter, it assumes, and hereby agrees to
perform and observe and be bound by, each and every one of the covenants,
promises, agreements, terms, obligations, duties and liabilities of (i) the
Borrower under this Agreement and each other Loan Document applicable to it as
the Borrower and (ii) a Grantor (as defined in the Pledge and Security
Agreement) under the Pledge and Security Agreement. By virtue of the foregoing,
immediately after the effective time of the Spin and thereafter, the New
Borrower hereby accepts and assumes all liability of the Initial Borrower
related to each representation, warranty, covenant or obligation made by the
Borrower in this Agreement or any other Loan Document.

(b) Immediately after the effective time of the Spin and thereafter, all
references to the term “Borrower” in this Agreement or in any other Loan
Document or

 

142



--------------------------------------------------------------------------------

in any document or instrument executed and delivered or furnished, or to be
executed and delivered or furnished, in connection therewith shall be deemed to
be a reference to, and shall include, the New Borrower.

(c) Immediately after the effective time of the Spin and thereafter, all
references to the term “Grantor” in the Security Agreement or in any document or
instrument executed and delivered or furnished, or to be executed and delivered
or furnished, in connection therewith shall be deemed to be a reference to, and
shall include, the New Borrower.

(d) Immediately after the effective time of the Spin, the Initial Borrower shall
become a Guarantor and hereby expressly confirms that, immediately after the
effective time of the Spin and thereafter, it assumes, and hereby agrees to
perform and observe and be bound by, each and every one of the covenants,
promises, agreements, terms, obligations, duties and liabilities of a Guarantor
under the Pledge and Security Agreement.

(e) Substantially simultaneously with, and in no event later than five Business
Days (or such longer period of time permitted by the Administrative Agent in its
sole discretion) after, the effectiveness of the Spin in accordance with the
provisions of this Agreement, the New Borrower shall become the Borrower
hereunder, the Initial Borrower and each Wholly-Owned Subsidiary of the New
Borrower that has satisfied the Threshold Amount and is not a Restricted
Subsidiary or already a Guarantor shall become Guarantors and shall: (i) deliver
to the Administrative Agent (A) a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent executed and delivered by
the New Borrower, the Initial Borrower and the Administrative Agent with respect
to the New Borrower becoming the Borrower hereunder, (B) a joinder agreement in
form and substance reasonably satisfactory to the Administrative Agent executed
and delivered by the Initial Borrower and each Wholly-Owned Subsidiary of the
New Borrower that has satisfied the Threshold Amount and is not a Restricted
Subsidiary or already a Guarantor, and the Administrative Agent with respect to
such Persons becoming Guarantors; and (C) a reaffirmation agreement from each
Guarantor reaffirming such Person’s obligations under the Loan Documents to
which it is a party and (ii) deliver to the Administrative Agent documents of
the types referred to in Section 7.11 (Additional Collateral and Guaranties)
and, without the request of the Administrative Agent, legal opinions related the
New Borrower in form and substance, and from counsel, reasonably acceptable to
the Administrative Agent.

[Remainder of this page intentionally left blank]

 

143



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

J. RAY MCDERMOTT, S.A. By:  

/s/ James C. Lewis

Name:  

James C. Lewis

Title:  

Treasurer

 

MCDERMOTT INTERNATIONAL, INC. By:  

/s/ James C. Lewis

Name:  

James C. Lewis

Title:  

Treasurer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Administrative Agent, Collateral Agent, Lender and Issuer

By:  

/s/ Page Dillehunt

Name:  

Page Dillehunt

Title:  

Managing Director

By:  

/s/ Michael D. Willis

Name:  

Michael D. Willis

Title:  

Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender and Issuer

By:  

/s/ Mathew Griesbach

Name:  

Mathew Griesbach

Title:  

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Lender and Issuer

By:  

/s/ J.C. Hernandez

Name:  

J.C. Hernandez

Title:  

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Lender

By:  

/s/ John Frazell

Name:  

John Frazell

Title:  

Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS,

as Lender and Issuer

By:  

/s/ Todd Rodgers

Name:  

Todd Rodgers

Title:  

Director

By:  

/s/ Mary-Ann Wong

Name:  

Mary-Ann Wong

Title:  

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK,

as Lender and Issuer

By:  

/s/ Stuart Murray

Name:  

Stuart Murray

Title:  

Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

NATIXIS,

as Lender

By:  

/s/ Carlos Quinteros

Name:  

Carlos Quinteros

Title:  

Director

By:  

/s/ Louis P. Laville, III

Name:  

Louis P. Laville, III

Title:  

Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DNB NOR BANK ASA,

as Lender

By:  

/s/ Kristin Riise

Name:  

Kristin Riise

Title:  

First Vice President

By:  

/s/ Thomas Tangen

Name:  

Thomas Tangen

Title:  

Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Lender

By:  

/s/ Stephanie Balette

Name:  

Stephanie Balette

Title:  

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FORTIS BANK (NEDERLAND) N.V.,

as Lender

By:  

/s/ R.R. le Mair

Name:  

R.R. le Mair

Title:  

Senior Manager

By:  

/s/ J.A.L.M. Gorgels

Name:  

J.A.L.M. Gorgels

Title:  

Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as Lender

By:  

/s/ Dale Wilson

Name:  

Dale Wilson

Title:  

Senior Vice President

By:  

/s/ Bruce Robinson

Name:  

Bruce Robinson

Title:  

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK,

as Lender

By:  

/s/ James P. Hughes

Name:  

James P. Hughes

Title:  

Director

By:  

/s/ Robert K. Reddington

Name:  

Robert K. Reddington

Title:  

Assistant Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U. S. BANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ John T. Prigge

Name:  

John T. Prigge

Title:  

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WHITNEY NATIONAL BANK,

as Lender

By:  

/s/ Douglas M. Webster

Name:  

Douglas M. Webster

Title:  

Banking Officer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Kenyatta B. Gibbs

Name:  

Kenyatta B. Gibbs

Title:  

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.,

as Lender

By:

 

/s/ Don Backer

Name:

 

Don Backer

Title:

 

Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,

as Lender

By:

 

/s/ John W. Wade

Name:

 

John W. Wade

Title:

 

Deputy General Manager

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as Lender

By:

 

/s/ Mike Mendenhall

Name:

 

Mike Mendenhall

Title:

 

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Lender and Issuer

By:

 

/s/ Dale A. Stein

Name:

 

Dale A. Stein

Title:

 

Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

to the Credit Agreement

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Credit Agreement (including
without limitation any letters of credit, guarantees, and swingline loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

Assignor:

 

 

 

Assignee:

 

 

    [and is an Affiliate/Approved Fund of [identify Lender]1 ]

Borrower(s):

 

 

 

Administrative Agent:

 

 

  , as the   administrative agent under the Credit Agreement

 

1

If applicable

 

A-1



--------------------------------------------------------------------------------

Credit Agreement:

   the Credit Agreement dated May 3, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among J. Ray
McDermott, S.A., a Panamanian corporation, McDermott International, Inc., a
Panamanian corporation, the Lenders (as defined in the Credit Agreement), the
Issuers (as defined in the Credit Agreement) and Crédit Agricole Corporate and
Investment Bank as administrative agent for the Lenders and the Issuers (in such
capacity, and together with its successors, the “Administrative Agent”) and
collateral agent for the Lenders and the Issuers. Assigned Interest:   

 

Aggregate Amount of

Commitments/Loans for all

Lenders *

   Amount of
Commitments/
Loans Assigned*    Percentage Assigned
of Commitments/
Loans2    CUSIP
Number $    $    %   

[Trade Date:                                                   3

Effective Date:                                              , 201     4

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2

Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitments/Loans of all Lenders thereunder.

3

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

4

To be inserted by Administrative Agent following receipt of a processing and
recordation fee of [$3,500] and an administrative questionnaire (if required),
and which shall be the Effective Date of recordation of transfer in the register
therefore.

 

A-2



--------------------------------------------------------------------------------

[NAME OF ASSIGNEE]

By:

 

 

Title:

 

 

[Consented to:]5

[CREDIT AGRICOLE CORPORATE

AND INVESTMENT BANK,

as Administrative Agent

 

By:

 

 

Title:]

 

[Consented to:6

[[J. RAY MCDERMOTT, S.A.]7 [MCDERMOTT INTERNATIONAL, INC.]8 ,

 

By:

 

 

Title:]

 

 

[NAME OF ISSUER

By:

 

 

Title:]

 

 

5

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6

To be added only if the consent of the Borrower and/or each Issuer is required
by the terms of the Credit Agreement.

7

Until the effective time of the Spin.

8

Immediately after the effective time of the Spin and thereafter.

 

A-3



--------------------------------------------------------------------------------

Annex 1

to Assignment and Acceptance

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender or Issuer (as applicable) under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement (subject to receipt of such consents as may be required under
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender or Issuer (as
applicable) thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender or Issuer (as applicable) thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, Issuer or any of their Related Parties, (v) attached to the
Assignment and Acceptance is the documentation referred to in Section 2.16(e) or
(f) (as applicable) of the Credit Agreement and any other documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee, (vi) it is not the Borrower or any
Affiliate or Subsidiary of the Borrower, (vii) it is not a natural person, and
(viii) it is not a Defaulting Lender or a Subsidiary of a Defaulting Lender or a
Person who, upon becoming a Lender under the Credit Agreement, would constitute
any of the foregoing Persons; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
Issuer or their Related Parties and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit analysis
and decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender or Issuer (as applicable).

 

A-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart of a signature page of this Assignment and
Acceptance by telecopy or by other electronic imaging means shall be effective
as delivery of a manually executed counterpart thereof. This Assignment and
Acceptance and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York, without regard to its conflicts of laws provisions.

 

A-5



--------------------------------------------------------------------------------

Exhibit B

to the Credit Agreement

FORM OF PROMISSORY NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

$[            ]

New York, NY

[            ]

FOR VALUE RECEIVED, the Borrower (as hereinafter defined) hereby unconditionally
promises to pay to [            ] (the “Lender”) or its registered assigns at
the office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Facility Termination Date the principal amount of (a) [            ] DOLLARS
($[            ]), or, if less, (b) the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to Section 2.1 of
the Credit Agreement. The Borrower further agrees to pay interest in like money
at such office specified in the Credit Agreement on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
Section 2.10 of the Credit Agreement.

The registered holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof, which shall
be attached hereto and made a part hereof, the date, type and amount of each
Revolving Loan made pursuant to the Credit Agreement and the date and amount of
each payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another type and, in the case of
Eurodollar Rate Loans, the length of each Interest Period with respect thereto.
Each such endorsement shall constitute prima facie evidence of the accuracy of
the information so endorsed. The failure to make any such endorsement or any
error in any such endorsement shall not affect the obligations of the Borrower
in respect of any Revolving Loan.

This Note (a) is one of the promissory notes relating to Revolving Loans
referred to in the Credit Agreement dated May 3, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among J. Ray McDermott, S.A., a Panamanian corporation (the “Initial Borrower”
and until the effective time of the Spin, the “Borrower”), McDermott
International, Inc., a Panamanian corporation (the “New Borrower” and
immediately after the effective time of the Spin and thereafter, the
“Borrower”), the Lenders, the Issuers and Crédit Agricole Corporate and
Investment Bank as administrative agent for the Lenders and the Issuers (in such
capacity, and together with its successors, the “Administrative

 

B-1



--------------------------------------------------------------------------------

Agent”) and collateral agent for the Lenders and the Issuers, (b) is subject to
the provisions of the Credit Agreement and (c) is subject to prepayment in whole
or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the registered holder of this Note
in respect thereof. Terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Loan
Documents.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind, except as expressly set forth
in the Credit Agreement.

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note. Borrower and its successors or assigns
hereby waive diligence, presentment, protest, demand notice of every kind and,
to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

The New Borrower hereby expressly confirms that, immediately after the effective
time of the Spin and thereafter, it assumes, and hereby agrees to perform and
observe and be bound by, each and every one of the covenants, promises,
agreements, terms, obligations, duties and liabilities of the Borrower under
this Note. By virtue of the foregoing, immediately after the effective time of
the Spin and thereafter, the New Borrower hereby accepts and assumes all
liability of the Initial Borrower in connection with this Note.

Immediately after the effective time of the Spin and thereafter, all references
to the term “Borrower” in this Note shall be deemed to be a reference to, and
shall include, the New Borrower.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.2 OF THE CREDIT
AGREEMENT.

 

B-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF LAWS
PROVISIONS.

 

J. RAY MCDERMOTT, S.A. By:  

 

Name:  

 

Title:  

 

MCDERMOTT INTERNATIONAL, INC. By:  

 

Name:  

 

Title:  

 

 

B-3



--------------------------------------------------------------------------------

Schedule A

to Promissory Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

   Amount of Base
Rate Loans    Amount
Converted to
Base Rate Loans    Amount of
Principal of Base
Rate Loans
Repaid    Amount of Base
Rate Loans
Converted to
Eurodollar Rate
Loans    Unpaid Principal
Balance of Base
Rate Loans    Notation Made
By                                                                              
                                                                                
  

 

B-4



--------------------------------------------------------------------------------

Schedule B

to Promissory Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR RATE LOANS

 

Date

   Amount of
Eurodollar
Rate Loans    Amount
Converted to
Eurodollar
Rate Loans    Interest Period
and Eurodollar
Rate with
Respect
Thereto    Amount of
Principal of
Eurodollar
Rate Loans
Repaid    Amount of
Eurodollar
Rate Loans
Converted to
Base Rate
Loans    Unpaid
Principal
Balance of
Eurodollar rate
Loans    Notation
Made By                                                                        
                                                                                
                                   

 

B-5



--------------------------------------------------------------------------------

Exhibit C

to the Credit Agreement

FORM OF NOTICE OF BORROWING

Crédit Agricole Corporate and Investment Bank,

as Administrative Agent for

the Lenders referred to below,

1301 Avenue of the Americas

New York, NY 10019

[Date]

Attention of: [            ]

Ladies and Gentlemen:

The undersigned, [J. Ray McDermott, S.A.]1 [McDermott International, Inc.]2, a
Panamanian corporation (the “Borrower”), refers to the Credit Agreement dated
May 3, 2010 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; terms used herein and not otherwise defined
herein having the meanings attributed thereto in the Credit Agreement) among J.
Ray McDermott, S.A., McDermott International, Inc., the Lenders, the Issuers and
Crédit Agricole Corporate and Investment Bank as administrative agent for the
Lenders and the Issuers (in such capacity, and together with its successors, the
“Administrative Agent”) and collateral agent for the Lenders and the Issuers,
and hereby gives you irrevocable notice pursuant to Section 2.2(a) of the Credit
Agreement that the undersigned hereby requests a Borrowing, and in connection
with that request sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.2(a) of the Credit
Agreement:

 

  (i)

Date of Proposed Borrowing3:

                    , 201    

 

  (ii) Proposed Borrowing will be composed of:

[Base][Eurodollar] Rate Loans

 

1

Until the effective time of the Spin.

2

Immediately after the effective time of the Spin and thereafter.

3

Notice of Borrowing must be received by the Administrative Agent not later than
1:00 p.m. (New York time) (i) on the Business Day of the proposed Borrowing in
the case of a Borrowing of Base Rate Loans and (ii) three Business Days prior to
the date of the proposed Borrowing in the case of a Borrowing of Eurodollar Rate
Loans.

 

C-1



--------------------------------------------------------------------------------

  (iii) Aggregate amount of Proposed Borrowing:

$    ,000,000.00

 

  (iv)

Initial Interest Period4:

                                         

 

  (v) Funds are requested to be disbursed to the Borrower’s account with
                                         (Account No.
                                        ).

The Borrower hereby certifies that the following statements will be true on the
date of the Proposed Borrowing, both before and after giving effect thereto and
to any application of the proceeds therefrom on such date:

(A) (i) The representations and warranties contained in Article IV
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents that have no materiality or Material Adverse Effect qualification are
true and correct in all material respects and (ii) the representations and
warranties set forth in Article IV (Representations and Warranties) of the
Credit Agreement and in the other Loan Documents that have a materiality or
Material Adverse Effect qualification are true and correct in all respects, in
each case with the same effect as though made on and as of such date or, to the
extent such representations and warranties expressly relate to an earlier date,
as of such earlier date; and

(B) No Default or Event of Default has occurred and is continuing.

 

Very truly yours, [J. RAY MCDERMOTT, S.A.] [MCDERMOTT INTERNATIONAL, INC.], By:
 

 

Name:   Title:  

 

4

Which shall be subject to the definition of “Interest Period” and Section 2.11
of the Credit Agreement and end not later than the Revolving Facility
Termination Date (applicable for Eurodollar Rate Borrowings only).

 

C-2



--------------------------------------------------------------------------------

Exhibit D

to the Credit Agreement

FORM OF SWING LOAN REQUEST

Crédit Agricole Corporate and Investment Bank,

as Swing Loan Lender and as Administrative Agent for

the Lenders referred to below,

1301 Avenue of the Americas

New York, NY 10019

Attention of [            ]

[    ][        ]201    ]

Ladies and Gentlemen:

The undersigned, [J. Ray McDermott, S.A.]1[McDermott International, Inc.]2, a
Panamanian corporation (the “Borrower”), refers to the Credit Agreement dated
[April [    ], 2010] (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, [McDermott
International, Inc.]3 [J. Ray McDermott, S.A.] 4, the Lenders (as defined in the
Credit Agreement), the Issuers (as defined in the Credit Agreement) and Crédit
Agricole Corporate and Investment Bank as administrative agent for the Lenders
and the Issuers and collateral agent for the Lenders and the Issuers.

Terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby requests
pursuant to Section 2.3 (Swing Loans) of the Credit Agreement a Swing Loan under
the Credit Agreement, and in that connection sets forth below the terms on which
such Borrowing is requested to be made:

 

(A)    Date of the Borrowing5   

 

(B)    Requested Amount of Borrowing6   

 

(C)    Funds are requested to be disbursed to the Borrower’s account with [Bank]
(Account No.                                          )   

 

The Borrower hereby certifies that the following statements will be true on the
date of the Borrowing, both before and after giving effect thereto and to any
application of the proceeds therefrom on such date:

 

1

Until the effective time of the Spin.

2

Immediately after the effective time of the Spin and thereafter.

3

Until the effective time of the Spin.

4

Immediately after the effective time of the Spin and thereafter.

5

Swing Loan Request to be received by the Swing Loan Lender not later than 3:00
p.m. (New York City time) on the date of the proposed borrowing.

6

An aggregate principal amount outstanding at any time not to exceed $30,000,000;
provided, however, that, in no event, shall any Swing Loan be made in excess of
the Available Credit.

 

D-1



--------------------------------------------------------------------------------

(A) (i) The representations and warranties contained in Article IV
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents that have no materiality or Material Adverse Effect qualification are
true and correct in all material respects and (ii) the representations and
warranties set forth in Article IV (Representations and Warranties) of the
Credit Agreement and in the other Loan Documents that have a materiality or
Material Adverse Effect qualification are true and correct in all respects, in
each case with the same effect as though made on and as of such date or, to the
extent such representations and warranties expressly relate to an earlier date,
as of such earlier date; and

(B) No Default or Event of Default has occurred and is continuing.

 

[J. RAY MCDERMOTT, S.A.]

[MCDERMOTT INTERNATIONAL, INC.]

By:  

 

Name:   Title:  

 

D-2



--------------------------------------------------------------------------------

Exhibit E

to the Credit Agreement

FORM OF LETTER OF CREDIT REQUEST

Reference is made to the Credit Agreement, dated as of May 3, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among [J. Ray McDermott, S.A.]1[McDermott International,
Inc.]2, a Panamanian corporation (the “Borrower”), [McDermott International,
Inc.]3[J. Ray McDermott, S.A.]4, a Panamanian corporation, the Lenders (as
defined in the Credit Agreement), the Issuers (as defined in the Credit
Agreement), Crédit Agricole Corporate and Investment Bank as administrative
agent for the Lenders and the Issuers and collateral agent for the Lenders and
the Issuers. Terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

Pursuant to Section 2.4 of the Credit Agreement, the Borrower desires a
[Performance] [Financial] Letter of Credit to be issued in accordance with the
terms and conditions of the Credit Agreement on     /    /201     (the “Credit
Date”) in an aggregate face amount of $[    ,    ,    ].

Attached hereto for each such Letter of Credit are the following:

(a) the requested Issuer of such Letter of Credit;

(b) the stated amount of such Letter of Credit;

(c) the name and address of the beneficiary;

(d) the expiration date; and

(e) either (i) the verbatim text of such proposed Letter of Credit or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuer to make payment under such
Letter of Credit.

 

1

Until the effective time of the Spin.

2

Immediately after the effective time of the Spin and thereafter.

3

Before the effective time of the Spin.

4

Immediately after the effective time of the Spin and thereafter.

 

E-1



--------------------------------------------------------------------------------

The Borrower hereby certifies that the following statements will be true on the
Credit Date, both before and after giving effect to the Issuance requested
hereunder:

(A) (i) The representations and warranties contained in Article IV
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents that have no materiality or Material Adverse Effect qualification are
true and correct in all material respects and (ii) the representations and
warranties set forth in Article IV (Representations and Warranties) of the
Credit Agreement and in the other Loan Documents that have a materiality or
Material Adverse Effect qualification are true and correct in all respects, in
each case with the same effect as though made on and as of such date or, to the
extent such representations and warranties expressly relate to an earlier date,
as of such earlier date; and

(B) No Default or Event of Default has occurred and is continuing.

 

Date:     /    /201      

[J. RAY MCDERMOTT, S.A.]

[MCDERMOTT INTERNATIONAL, INC.]

  By:  

 

  Name:     Title:  

 

E-2



--------------------------------------------------------------------------------

Exhibit F

to the Credit Agreement

FORM OF NOTICE OF CONVERSION OR CONTINUATION

Reference is made to the Credit Agreement dated May 3, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among J. Ray McDermott, S.A., a Panamanian corporation, McDermott
International, Inc., a Panamanian corporation, the Lenders, the Issuers and
Crédit Agricole Corporate and Investment Bank as administrative agent for the
Lenders and the Issuers and collateral agent for the Lenders and the Issuers.
Terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to Section 2.11 of the Credit Agreement, the undersigned desires to
convert or to continue the following Revolving Loans, each such conversion
and/or continuation to be effective as of     /    /201     1:

$[    ,    ,    ]         Eurodollar Rate Loans to be continued with Interest
Period of              month(s)

$[    ,    ,    ]         Base Rate Loans to be converted to Eurodollar Rate
Loans with Interest Period of              month(s)

$[    ,    ,    ]         Eurodollar Rate Loans to be converted to Base Rate
Loans

 

 

1

The Administrative Agent shall have at least three Business Days’ prior written
notice.

 

F-1



--------------------------------------------------------------------------------

The Borrower hereby certifies that (a) as of the date hereof, no Default or
Event of Default has occurred and is continuing or would result from the
consummation of the conversion and/or continuation contemplated hereby and
(b) to the knowledge of the Borrower, the conversion and/or continuation
contemplated hereby will not violate any provision of Section 2.14 of the Credit
Agreement.

Date:     /    /201    

 

[J. RAY MCDERMOTT, S.A.]1

[MCDERMOTT INTERNATIONAL, INC.]2

By:  

 

Name:   Title:  

 

1

Until the effective time of the Spin.

2

Immediately after the effective time of the Spin and thereafter.

 

F-2



--------------------------------------------------------------------------------

Exhibit G

to the Credit Agreement

FORM OF GLOBAL INTERCOMPANY NOTE

New York, New York

May [    ], 2010

FOR VALUE RECEIVED, J. Ray McDermott, S.A., a Panamanian corporation (the
“Initial Borrower and until the effective time of the Spin, the “Borrower”),
McDermott International, Inc., a Panamanian corporation (the “New Borrower” and
immediately after the effective time of the Spin and thereafter, the
“Borrower”), and each of the Borrower’s Restricted Subsidiaries which is a party
(each, a “Payor”) to this Global Intercompany Note (this “Intercompany Note”),
hereby unconditionally promises to pay on demand to the order of the Initial
Borrower, the New Borrower and each of their Affiliates which is a party to this
Intercompany Note as a payee (each, a “Payee”) at such place as such Payee may
direct in writing, the principal amount of this Intercompany Note, determined as
described below, together with interest thereon at the rate per annum as shall
be agreed upon from time to time by any Payor and any Payee.

This Intercompany Note is the Global Intercompany Note referred to in the Credit
Agreement dated May 3, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Initial Borrower,
the New Borrower, the Lenders, the Issuers, and Crédit Agricole Corporate and
Investment Bank, as joint lead arranger, joint bookrunner, administrative agent
for the Lenders and the Issuers (in such capacity, and together with its
successors, the “Administrative Agent”) and collateral agent for the Lenders and
the Issuers (in such capacity, and together with its successors, the “Collateral
Agent”). Terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

Each Payee by accepting or executing this Intercompany Note agrees that the
indebtedness evidenced by this Intercompany Note is subordinated in right of
payment to the prior payment in full in cash or cash equivalents of all
Obligations and that such subordination is for the benefit of and enforceable by
the Collateral Agent and the Administrative Agent under the Pledge and Security
Agreement. Upon any payment or distribution of the assets of the Borrower to
creditors upon a total or partial liquidation or a total or partial dissolution
of the Borrower or in a bankruptcy, reorganization, insolvency, receivership or
similar proceeding relating to the Borrower or its property, (i) the Collateral
Agent, the Administrative Agent, the Lenders and the Issuers shall be entitled
to receive payment in full in cash or cash equivalents of the Obligations before
any Payee shall be entitled to receive any payment hereunder, and (ii) until the
Obligations are paid in full in cash, any payment or distribution to which any
Payee would be entitled but for this paragraph shall be made in lawful money of
the United States of America and in immediately available funds, to holders of
the Obligations as their interests may appear.

No Payor (other than, until the effective time of the Spin, the New Borrower)
may pay the principal of or interest on this Intercompany Note at any time that
an Event of Default

 

G-1



--------------------------------------------------------------------------------

under clauses (a), (b) or (f) of Section 8.01 of the Credit Agreement has
occurred and is continuing unless the Payee is the Borrower or a Guarantor.
Except as contemplated by the Spin Steps, no Payor that is the Borrower or any
of its Restricted Subsidiaries may pay the principal of or interest on this
Intercompany Note (1) to, until the effective time of the Spin, the New Borrower
or (2) to any Affiliate of the New Borrower (other than the Borrower or any of
its Subsidiaries) in violation of Section 8.5(e) of the Credit Agreement. If any
payment or distribution is made to any Payee that because of this paragraph
should not have been made to it or which such Payee is otherwise not entitled to
retain under the provisions of this paragraph, such Payee shall hold it in trust
for holders of the Obligations and pay it over to the Collateral Agent on their
behalf as their interests may appear.

The aggregate principal amount of this Intercompany Note at any time shall be
equal to the aggregate unpaid principal amount of all loans and extensions of
credit to any Payor by any Payee, as adjusted on a regular basis to reflect any
payments made by any Payor in respect of the principal of this Intercompany
Note, any additional advances to any Payor from any Payee or any accrued
interest which is added to the principal amount hereof in accordance with the
terms hereof, in each case, as reflected on the books and records of the
applicable Payee. Subject to the third and fourth paragraphs of this
Intercompany Note (the “Subordination Provision”), Loans hereunder may be
prepaid at the option of the Payor. Principal not paid or prepaid pursuant to
the terms hereof shall be payable on the date that is one year after the
Revolving Facility Termination Date (the “Maturity Date”).

Subject to the Subordination Provision, payments of interest, if any, on this
Intercompany Note shall be payable in the manner separately agreed by the Payor
and the Payee.

Subject to the Subordination Provisions, this Intercompany Note shall also be
payable in full or in part pursuant to a written demand to a Payor (a “Demand”)
from a Payee or, during the continuance of an Event of Default, the
Administrative Agent, at which time the Payor shall make all payments of the
amounts so demanded to the account designated in the Demand on the date
specified in the Demand. Following delivery of a Demand, all payments shall be
made in accordance with instructions in the Demand. If payment hereunder is due
on a day that is not a Business Day, the date for such payment shall be the
immediately succeeding Business Day.

The obligations of each Payor under this Note shall be absolute and each Payor
hereby irrevocably waives any right (whether arising by operation of law or
otherwise) to any setoff, counterclaim or reduction of its obligations with
respect to any amounts payable under this Intercompany Note based on any claims
that such Payor has against each Payee, its affiliates or any other person.

Each Payor hereby waives presentment for payment, demands, notice of dishonor
and protest of this Intercompany Note and further agrees that none of its terms
or provisions may be waived, altered, modified or amended except as each Payee
may consent in a writing duly signed for and on its behalf. No failure or delay
on the part of any Payee in exercising any of its rights, powers or privileges
hereunder shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege.

 

G-2



--------------------------------------------------------------------------------

The remedies provided herein are cumulative and are not exclusive of any
remedies provided by law.

Each Payor also agrees to pay on demand all costs and expenses (including fees
and expenses of counsel) incurred by each Payee or its successors and assigns in
enforcing this Intercompany Note.

This Intercompany Note is binding upon each Payor and its successors and assigns
and is for the benefit of each Payee and its successors and assigns, except that
the Payor may not assign or otherwise transfer its rights or obligations under
this Intercompany Note except in connection with a transaction permitted by the
Credit Agreement. Each Payor hereby acknowledges and consents to the assignment
by each Payee that is a Grantor (as defined in the Pledge and Security
Agreement) to the Collateral Agent of all of its right, title and interest in
this Intercompany Note and all collateral security therefor in accordance with
the Pledge and Security Agreement.

Each Payor and each Payee, by its acceptance hereof, agree for the benefit of
the Administrative Agent and the Collateral Agent not to amend, modify or
terminate the provisions of, or assign any of their respective rights or
obligations under, this Intercompany Note without the prior written consent of
the Administrative Agent and the Collateral Agent as long as any amounts are
payable to the Administrative Agent, the Collateral Agent, the Lenders or the
Issuers under the Loan Documents.

EACH PAYOR AND EACH PAYEE HEREBY (A) AGREES THAT ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS INTERCOMPANY NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
INTERCOMPANY NOTE, EACH PAYOR AND EACH PAYEE HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND (B) IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. EACH PAYOR AND
EACH PAYEE FURTHER WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS INTERCOMPANY NOTE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES. EACH PAYOR AND EACH PAYEE IRREVOCABLY
CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING (BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) OF COPIES OF
SUCH PROCESS TO J. RAY MCDERMOTT, S.A. (AT 757 NORTH ELDRIDGE PARKWAY, HOUSTON,
TEXAS 77079). EACH PAYOR AND EACH PAYEE AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR

 

G-3



--------------------------------------------------------------------------------

PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PAYOR OR ANY PAYEE IN ANY
OTHER JURISDICTION. TO THE EXTENT THAT ANY PAYOR OR ANY PAYEE HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), SUCH
PAYOR OR PAYEE (AS THE CASE MAY BE) HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS HEREUNDER.

All payments made under this Intercompany Note to holders of the Obligations
shall be made in Dollars, and, if for any reason any payment made hereunder is
made in a currency other than Dollars (the “Other Currency”), then to the extent
that the payment actually received by any Payee when converted into Dollars at
the Rate of Exchange (as defined below) on the date of payment (or as soon
thereafter as it is practicable for such Payee to purchase Dollars, or, in the
case of the liquidation, insolvency, bankruptcy or analogous process of the
applicable Payor, at the Rate of Exchange on the latest date permitted by
applicable law for the determination of liabilities in such liquidation,
insolvency, bankruptcy or analogous process) falls short of the amount due
hereunder, such Payor shall, as a separate and independent obligation of such
Payor, indemnify such Payee and hold such Payee harmless against the amount of
such shortfall. As used in this Intercompany Note, the term “Rate of Exchange”
means the rate at which the applicable Payee is able on the relevant date to
purchase Dollars with the Other Currency and shall include any premiums and
costs of exchange payable in connection with the purchase of, or conversion
into, Dollars.

This Intercompany Note amends and restates (but does not novate or extinguish)
that certain Global Intercompany Note dated as of June 6, 2006, among certain of
the Payees and Payors.

THIS INTERCOMPANY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS PROVISIONS.

[Signature Pages Follow]

 

G-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Payor and each Payee has caused this Intercompany Note
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

J. RAY MCDERMOTT, S.A. By:  

 

Name:  

 

Title:  

 

MCDERMOTT INTERNATIONAL, INC. By:  

 

Name:  

 

Title:  

 

[PAYOR/PAYEE] By:  

 

Name:  

 

Title:  

 

 

G-5



--------------------------------------------------------------------------------

Exhibit H

to the Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

[For Fiscal Quarter/Year Ended                             ] (“Calculation
Period”)

This certificate dated as of                     ,         201     is prepared
pursuant to the Credit Agreement dated May 3, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms used herein and not otherwise defined herein having the meanings
attributed thereto in the Credit Agreement) among J. Ray McDermott, S.A., a
Panamanian corporation, McDermott International, Inc., a Panamanian corporation,
the Lenders, the Issuers, Crédit Agricole Corporate and Investment Bank, as
administrative agent for the Lenders and the Issuers and collateral agent for
the Lenders and the Issuers.

The undersigned hereby certifies in his or her capacity as Chief Financial
Officer of the Borrower and not in his or her individual capacity (a) that[,
except as disclosed on Schedule      hereto1,] during the Calculation Period,
the Borrower and its Restricted Subsidiaries have not undertaken any Asset Sale
permitted by Section 8.4(h), (i) or (j) of the Credit Agreement for which the
consideration received exceeds $2,500,000.00, (b) that[, except as disclosed on
Schedule      hereto2,] no Default or Event of Default has occurred and is
continuing, (c) that set forth on Schedule      hereto are the calculations used
in determining the Leverage Ratio, and (d) that as of the end of the Calculation
Period, the following amounts and calculations were true and correct:

 

1. Section 5.1 – Maximum Leverage Ratio.

 

Leverage Ratio

 

 

Maximum Leverage Ratio

allowed under Section 5.1 of Credit Agreement

  2.50:1.00 Compliance   Yes        No

 

1

This schedule should identify each Asset Sale during the Calculation Period
permitted by Section 8.4(h), (i) or (j) of the Credit Agreement and the
aggregate consideration received in connection with each such identified Asset
Sale if the aggregate consideration received for such Asset Sale exceeds
$2,500,000.00.

2

This schedule should identify the nature of any Default or Event of Default and
the action which the Borrower has taken or proposes to take with respect
thereto.

 

H-1



--------------------------------------------------------------------------------

2. Section 5.2 – Minimum Interest Coverage Ratio.

 

(a)    EBITDA for last four Fiscal Quarters

 

 

(b)    Cash Interest Expense for last four Fiscal Quarters

 

 

Ratio of (a) to (b)  

 

Minimum Interest Coverage Ratio

allowed under Section 5.2 of the Credit Agreement

  4.00:1.00 Compliance   Yes        No

IN WITNESS WHEREOF, I have hereto signed my name to this Compliance Certificate
as of the date first above written.

 

[J. RAY MCDERMOTT, S.A.]3

[MDERMOTT INTERNATIONAL, INC.]4

By:  

 

Name:  

 

Title:  

 

 

3

Until the effective time of the Spin.

4

Immediately after the effective time of the Spin and thereafter.

 

H-2



--------------------------------------------------------------------------------

Exhibit I

to Credit Agreement

FORM OF LANDLORD LIEN WAIVER

 

RECORDING REQUESTED BY:

Bracewell & Giuliani LLP

 

AND WHEN RECORDED MAIL TO:

Bracewell & Giuliani LLP

1251 Avenue of the Americas

48th Floor

New York, New York 10020

Attn: Jeris Diana Brunette, Esq.

 

Re: J. RAY MCDERMOTT, S.A./MCDERMOTT

INTERNATIONAL, INC.

 

 

 

Space above this line for recorder’s use only

LANDLORD WAIVER AND CONSENT AGREEMENT

This LANDLORD WAIVER AND CONSENT AGREEMENT (this “Agreement”) is dated as of
[mm/dd/yy] and entered into by [NAME OF LANDLORD] (“Landlord”), to and for the
benefit of CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as administrative
agent and collateral agent (in such capacity “Agent”) for the Secured Parties
(as defined in the Pledge and Security Agreement).

RECITALS:

WHEREAS, [NAME OF GRANTOR], a [Type of Person] (“Tenant”), has possession of and
occupies all or a portion of the property described on Exhibit A hereto (the
“Premises”);

WHEREAS, Tenant’s interest in the Premises arises under the lease agreement (the
“Lease”) more particularly described on Exhibit B hereto, pursuant to which
Landlord has rights, upon the terms and conditions set forth therein, to take
possession of, and otherwise assert control over, the Premises;

WHEREAS, reference is made to the Credit Agreement dated May 3, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used but not defined herein have the
meanings ascribed in the Credit Agreement) among J. Ray McDermott, S.A., a
Panamanian corporation, McDermott International, Inc., a Panamanian corporation,
the Lenders, the Issuers and Crédit Agricole Corporate and Investment Bank as
administrative agent for the Lenders and the Issuers and collateral agent for
the Lenders and the Issuers, pursuant to which Tenant has executed a security

 

I-1



--------------------------------------------------------------------------------

agreement and certain other mortgages, deeds of trust, deeds to secure debt and
assignments of rents and leases, and other collateral documents, as applicable,
in connection with the Credit Agreement;

WHEREAS, Borrower’s repayment of the extensions of credit made by the Secured
Parties arising under the Credit Agreement and other obligations of Tenant as
contemplated by the Credit Agreement and the other Loan Documents, will be
secured, in part, by all Inventory (as defined in the UCC) of Tenant (including
all Inventory of Tenant now or hereafter located on the Premises (the
“Collateral”)); and

WHEREAS, Agent has requested that Landlord execute this Agreement as a condition
to the extension of credit to Borrower under the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord hereby represents and warrants to, and covenants and agrees with, Agent
as follows:

1. Landlord hereby (a) waives and releases unto Agent and its successors and
assigns any and all rights granted by or under any present or future laws to
levy or distraint for rent or any other charges which may be due to Landlord
against the Collateral, and any and all other claims, liens and demands of every
kind which it now has or may hereafter have against the Collateral, and
(b) agrees that any rights it may have in or to the Collateral, no matter how
arising (to the extent not effectively waived pursuant to clause (a) of this
paragraph 1), shall be second and subordinate to the rights of Agent in respect
thereof. Landlord acknowledges that the Collateral is and will remain personal
property and not fixtures even though it may be affixed to or placed on the
Premises.

2. Landlord certifies that (a) Landlord is the landlord under the Lease, (b) the
Lease is in full force and effect and has not been amended, modified, or
supplemented except as set forth on Exhibit B hereto, (c) to the knowledge of
Landlord, there is no defense, offset, claim or counterclaim by or in favor of
Landlord against Tenant under the Lease or against the obligations of Landlord
under the Lease, (d) no notice of default has been given under or in connection
with the Lease which has not been cured, and Landlord has no knowledge of the
occurrence of any other default under or in connection with the Lease, and
(e) except as disclosed to Agent, no portion of the Premises is encumbered in
any way by any deed of trust or mortgage lien or ground or superior lease.

3. Landlord consents to the installation or placement of the Collateral on the
Premises, and Landlord grants to Agent a license to enter upon and into the
Premises to do any or all of the following with respect to the Collateral:
assemble, have appraised, display, remove, maintain, prepare for sale or lease,
repair, transfer, or sell (at public or private sale). In entering upon or into
the Premises, Agent hereby agrees to indemnify, defend and hold Landlord
harmless from and against any and all claims, judgments, liabilities, costs and
expenses incurred by Landlord caused solely by Agent’s entering upon or into the
Premises and taking any of the foregoing actions with respect to the Collateral.
Such costs shall include any damage to the Premises made by Agent in severing
and/or removing the Collateral therefrom.

 

I-2



--------------------------------------------------------------------------------

4. Landlord agrees that it will not prevent Agent or its designee from entering
upon the Premises at all reasonable times to inspect or remove the Collateral.
In the event that Landlord has the right to, and desires to, obtain possession
of the Premises (either through expiration of the Lease or termination thereof
due to the default of Tenant thereunder), Landlord will deliver notice (the
“Landlord’s Notice”) to Agent to that effect. Within the 45 day period after
Agent receives the Landlord’s Notice, Agent shall have the right, but not the
obligation, to cause the Collateral to be removed from the Premises. During such
45 day period, Landlord will not remove the Collateral from the Premises nor
interfere with Agent’s actions in removing the Collateral from the Premises or
Agent’s actions in otherwise enforcing its security interest in the Collateral.
Notwithstanding anything to the contrary in this paragraph, Agent shall at no
time have any obligation to remove the Collateral from the Premises.

5. Landlord shall send to Agent a copy of any notice of default under the Lease
sent by Landlord to Tenant. In addition, Landlord shall send to Agent a copy of
any notice received by Landlord of a breach or default under any other lease,
mortgage, deed of trust, security agreement or other instrument to which
Landlord is a party which may affect Landlord’s rights in, or possession of, the
Premises.

6. All notices to Agent under this Agreement shall be in writing and sent to
Agent at its address set forth on the signature page hereof by facsimile, by
United States mail, or by overnight delivery service.

7. The provisions of this Agreement shall continue in effect until Landlord
shall have received Agent’s written certification that the security interests
referenced hereunder have been released.

8. This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York, without regard to its conflicts of laws provisions.

[Remainder of page intentionally left blank]

 

I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the day and year first set forth above.

 

[NAME OF LANDLORD]

By:

 

 

Name

Title:

 

 

 

 

 

 

Attention:

 

Telecopy:

 

By its acceptance hereof, as of the day and year first set forth above, Agent
agrees to be bound by the provisions hereof.

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK as Agent By:  

 

Name: Title: 1301 Avenue of the Americas New York, NY 10019 Attention: Telecopy:

[APPROPRIATE NOTARY BLOCK]

 

I-4



--------------------------------------------------------------------------------

Exhibit A

to Landlord Lien Waiver

Legal Description of Premises

[        ]

 

I-5



--------------------------------------------------------------------------------

Exhibit B

to Landlord Lien Waiver

Description of Lease

[        ]

 

I-6



--------------------------------------------------------------------------------

Exhibit J

to the Credit Agreement

FORM OF EFFECTIVE DATE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

4. I, James C. Lewis, am Treasurer of J. Ray McDermott, S.A., a Panamanian
corporation (the “Borrower”).

5. This certificate is delivered pursuant to Section 3.1 of the Credit Agreement
dated May 3, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among the Borrower, McDermott
International, Inc., a Panamanian corporation, the Lenders, the Issuers and
Crédit Agricole Corporate and Investment Bank as administrative agent for the
Lenders and the Issuers and as collateral agent for the Lenders and the Issuers.
Terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

6. I have reviewed the terms of each of the Loan Documents and the definitions
relating thereto, and in my opinion I have made, or have caused to be made under
my supervision, such examination or investigation as is necessary to enable me
to express an informed opinion as to the matters referred to herein.

7. Based upon my review and examination described in paragraph 3 above, I
certify, on behalf of the Borrower in my capacity as Treasurer of the Borrower
and not in my individual capacity, that:

7.1 both before and after giving effect to the initial Loans and Letters of
Credit on the Effective Date and, with respect to the initial Loans, to any
application of the proceeds therefrom on the Effective Date:

(a) (i) The representations and warranties contained in Article IV
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents that have no materiality or Material Adverse Effect qualification are
true and correct in all material respects and (ii) the representations and
warranties set forth in Article IV (Representations and Warranties) of the
Credit Agreement and in the other Loan Documents that have a materiality or
Material Adverse Effect qualification are true and correct in all respects, in
each case with the same effect as though made on and as of such date or, to the
extent such representations and warranties expressly relate to an earlier date,
as of such earlier date; and

(b) No Default or Event of Default has occurred and is continuing;

7.2 as of the Effective Date, no litigation not listed on Schedule 4.7
(Litigation) to the Credit Agreement has been commenced against the Borrower or
any of its Restricted Subsidiaries that could reasonably be expected to have a
Material Adverse Effect; and

 

J-1



--------------------------------------------------------------------------------

7.3 the Borrower and the Guarantors, taken as a whole, are Solvent as of the
Effective Date and after giving effect to the initial Loans and Letters of
Credit on the Effective Date and, with respect to the initial Loans, to any
application of the proceeds thereof on the Effective Date in accordance with
Section 7.9 (Application of Proceeds) of the Credit Agreement and the payment of
all estimated legal, accounting and other fees related thereto and to the Credit
Agreement.

The foregoing certifications are made and delivered as of May 3, 2010.

 

J. RAY MCDERMOTT, S.A. By:  

 

Name:  

 

Title:  

 

 

J-2